Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT

This AMENDMENT AND RESTATEMENT AGREEMENT, dated as of March 17, 2011 (this
“Agreement”), is entered into by and among METROPCS WIRELESS, INC., a Delaware
corporation (the “Borrower”), the Guarantors, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the 2011 Credit Agreement (defined below).

RECITALS

WHEREAS, the Borrower, certain banks and other parties thereto as lenders (the
“Original Lenders”), the agents and arrangers party thereto and Bear Stearns
Corporate Lending Inc., as administrative agent (the “Original Agent”), entered
into that certain Amended and Restated Credit Agreement, dated as of
February 20, 2007 (as amended, restated, supplemented or otherwise modified
prior to the 2010 Restatement Date (defined below), the “Original Credit
Agreement”), pursuant to which the Original Lenders extended certain senior
credit facilities to the Borrower;

WHEREAS, the Borrower, certain of the Original Lenders, the Original Agent, the
Administrative Agent and the other parties thereto entered into that certain
Amendment Agreement, dated as of July 16, 2010 (the “2010 Restatement Date” and
such Amendment Agreement, the “2010 Amendment Agreement”), and agreed to, among
other things, amend and restate the Original Credit Agreement in its entirety to
be in the form of that certain Second Amended and Restated Credit Agreement,
dated as of the 2010 Restatement Date (the “2010 Credit Agreement”), which is
attached to the 2010 Amendment Agreement, to: (a) establish Tranche B-2 Term
Loans to be made under the 2010 Credit Agreement; (b) make certain amendments
affecting the Original Term Loans and convert certain Original Term Loans into
the Tranche B-2 Term Loans made under the 2010 Credit Agreement in the manner
set forth therein and in the 2010 Amendment Agreement (with the portion of the
Original Term Loans that were not converted into Tranche B-2 Term Loans being
renamed the “Tranche B-1 Term Loans”); and (c) make certain other changes as
more fully set forth in the 2010 Credit Agreement, which amendment and
restatement became effective upon the 2010 Restatement Date;

WHEREAS, on or prior to the 2010 Restatement Date, the Required Lenders under
the Original Credit Agreement approved the 2010 Credit Agreement on behalf of
all Original Lenders by executing the 2010 Amendment Agreement;

WHEREAS, each Revolving Lender under the Original Credit Agreement executed the
2010 Amendment Agreement;

WHEREAS, each Tranche B-2 Term Lender executed the 2010 Amendment Agreement;

WHEREAS, the Borrower has requested that the 2010 Credit Agreement be amended
and restated in its entirety to, among other things: (a) make available
additional senior secured term loans by establishing a new tranche of Term Loans
(the “Tranche B-3 Term Loan Facility” and the loans thereunder, the “Tranche B-3
Term Loans”, and the Persons executing consents to this Agreement in the form of
Annex A hereto indicating each of their willingness to make such



--------------------------------------------------------------------------------

Tranche B-3 Term Loans, the “Tranche B-3 Term Lenders”); (b) make certain
amendments affecting the existing Revolving Commitments, including to, among
other things, terminate the existing Revolving Commitments and provide for new
Revolving Commitments, all as provided for herein; and (c) make certain other
amendments to the 2010 Credit Agreement, as more particularly set forth in the
2011 Credit Agreement (defined below); and

WHEREAS, (a) the Required Lenders under the 2010 Credit Agreement and 100% of
the Revolving Lenders with a Revolving Commitment set forth on Schedule A
(constituting all of the Revolving Lenders after the 2011 Restatement Date
(defined below)) are willing to effect the amendments set forth herein, (b) each
new Tranche B-3 Term Lender that has executed and delivered to the
Administrative Agent a consent to this Agreement, in the form of Annex A hereto,
is willing to make a Tranche B-3 Term Loan in an aggregate principal amount
equal to the amount set forth in such consent, and (c) each Revolving Lender
that has executed and delivered to the Administrative Agent a consent to this
Agreement, in the form of Annex A hereto, is willing to make (or, if it is
currently a Revolving Lender under the 2010 Credit Agreement, continue its)
Revolving Commitments as set forth on Schedule A, in each case, on the terms and
subject to the conditions of this Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

SECTION 1. Amendment and Restatement of 2010 Credit Agreement. The parties
hereto agree that the 2010 Credit Agreement (and any exhibits and schedules
thereto) shall be amended on the 2011 Restatement Date such that, on the 2011
Restatement Date, the terms set forth in the Third Amended and Restated Credit
Agreement attached hereto as Exhibit A (the “2011 Credit Agreement”) shall
replace the terms of the 2010 Credit Agreement in its entirety and the exhibits
and schedules attached hereto as Exhibit B shall replace the exhibits and
schedules existing prior to the 2011 Restatement Date in their entirety.

SECTION 2. Tranche B-3 Term Loans.

(a) Subject to the terms and conditions set forth herein and in reliance on the
representations and warranties of the Loan Parties set forth herein and in the
2011 Credit Agreement, notwithstanding the dollar limitations set forth in
Section 2.4 of the 2010 Credit Agreement (which, solely for purposes of this
Agreement the Borrower and the Required Lenders, on behalf of themselves and all
Lenders, hereby waive), the Borrower, the Administrative Agent, the Required
Lenders and the Tranche B-3 Term Lenders agree that, upon satisfaction of the
conditions precedent set forth in Section 6 hereof, each Person executing a
consent to this Agreement in the form of Annex A hereto indicating its
willingness to make a Tranche B-3 Term Loan will become a Tranche B-3 Term
Lender under the 2011 Credit Agreement on the 2011 Restatement Date and will
make a Tranche B-3 Term Loan to the Borrower on the 2011 Restatement Date in an
aggregate principal amount equal to the amount set forth in the written consent
in the form of Annex A hereto signed by such Person (or such lesser amount as is
determined by the Lead Arrangers and notified to such Person on or prior to the
2011 Restatement Date), with such Tranche B-3 Term Loans having the terms set
forth in the 2011 Credit Agreement.

 

2



--------------------------------------------------------------------------------

(b) The Borrower agrees that the proceeds of the Tranche B-3 Term Loans shall be
used (i) for general corporate purposes of the Borrower, and (ii) to pay fees
and expenses incurred in connection with this Agreement and the 2011 Credit
Agreement.

SECTION 3. Revolving Commitments.

(a) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make (or, to the extent such Revolving Lender currently is a Revolving
Lender under the 2010 Credit Agreement, continue its) Revolving Commitments to
the Borrower on the 2011 Restatement Date in an aggregate amount not to exceed
the amount set forth under the heading “Revolving Commitment” across from such
Revolving Lender’s name on Schedule A hereto. The aggregate principal amount of
the Revolving Commitments as of the Restatement Date shall be $100,000,000.

(b) Each Revolving Lender under the 2010 Credit Agreement shall make Revolving
Commitments on the 2011 Restatement Date by converting its Revolving Commitments
under the 2010 Credit Agreement for Revolving Commitments in an equal principal
amount (or such other amount as is set forth under the heading “Revolving
Commitment” across from such Revolving Lender’s name on Schedule A hereto). The
conversion undertakings of the Revolving Lenders are several and no such
Revolving Lender shall be responsible for any other Revolving Lender’s failure
to make any Revolving Commitments on the 2011 Restatement Date.

(c) The parties hereto confirm that as of the 2011 Restatement Date there are no
Revolving Loans, Letters of Credit, or Swingline Loans outstanding under the
2010 Credit Agreement.

SECTION 4. Amendment to the Guarantee and Collateral Agreement.

(a) The Guarantee and Collateral Agreement dated as of November 3, 2006, made by
the Borrower, Superholdings, Holdings, each of the Subsidiaries of the Borrower
from time to time party thereto and the Original Agent (the “Guarantee and
Collateral Agreement”) is hereby amended to incorporate the amendments and other
modifications thereto set forth on Annex B hereto.

SECTION 5. Representations and Warranties.

(a) Each Loan Party represents and warrants to each of the Lenders and the
Administrative Agent that, on and as of the 2011 Restatement Date:

(i) this Agreement has been duly authorized, executed and delivered by the
Borrower and each Guarantor and upon execution of this Agreement and the 2011
Credit Agreement by duly authorized representatives will constitute each of the
Borrower’s and each Guarantor’s legal, valid and binding obligation, enforceable
against it in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles (whether enforcement is sought by proceedings in
equity or at law);

 

3



--------------------------------------------------------------------------------

(ii) the representations and warranties set forth in Section 5 of the 2011
Credit Agreement are, after giving effect to this Agreement, true and correct in
all material respects on and as of the 2011 Restatement Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties were true and correct in all
material respects as of such earlier date);

(iii) both before and after giving effect to this Agreement, no Default or Event
of Default has occurred that is continuing; and

(iv) all Liens and security interests created under the Guarantee and Collateral
Agreement are valid and enforceable Liens on and/or security interests in the
Collateral, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), including the Obligations (as defined in the 2011 Credit
Agreement), except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

(b) The Administrative Agent hereby represents and warrants on and as of the
2011 Restatement Date that (i) it is legally authorized to enter into and has
duly executed and delivered this Agreement and (ii) it (or its counsel) has
received written consents to this Agreement, in the form of Annex A hereto, from
(A) the Required Lenders, (B) each Revolving Lender with a Revolving Commitment
as set forth on Schedule A, and (C) each Tranche B-3 Term Lender (collectively,
the “Consenting Lenders”).

SECTION 6. Effectiveness of Agreement. The effectiveness of this Agreement, the
amendment to the Guarantee and Collateral Agreement effected hereby and the
amendment and restatement of the 2010 Credit Agreement as the 2011 Credit
Agreement are subject to the satisfaction (or waiver in writing in accordance
with Section 11.1 of the 2011 Credit Agreement) of the following conditions (the
date on which such conditions are satisfied, the “2011 Restatement Date”):

(a) the Administrative Agent (or its counsel) shall have received (i) duly
executed counterparts of this Agreement that, when taken together, bear the
signatures of the Borrower, each Guarantor and the Administrative Agent, and
(ii) written consents to this Agreement, in the form of Annex A hereto, duly
executed and delivered by (A) the Required Lenders, (B) each Revolving Lender
with a Revolving Commitment as set forth on Schedule A, and (C) each Tranche B-3
Term Lender;

(b) all of the conditions precedent set forth in Section 6.1 of the 2011 Credit
Agreement shall have been satisfied (or waived in accordance with Section 11.1
of the 2011 Credit Agreement);

(c) the Administrative Agent shall have received, for the account of each
Consenting Lender (other than Tranche B-3 Term Lenders) that has executed and
delivered a written consent to this Agreement in the form of Annex A hereto via
email to the Administrative

 

4



--------------------------------------------------------------------------------

Agent’s outside counsel Latham & Watkins LLP, attention of Zeynep Gieseke at
email zeynep.gieseke@lw.com, approving this Agreement prior to the deadline for
such execution and delivery set forth in the posting memo accompanying this
Agreement as posted to the Lenders, a fee in an amount equal to 0.10% of the
outstanding Term Loans (excluding the Tranche B-3 Term Loans) and/or Revolving
Commitments of such Lenders as of the 2011 Restatement Date (immediately prior
to giving effect to this Agreement);

(d) the Borrower shall have paid, free and clear of any recoupment or set-off,
in immediately available funds all amounts payable to the Administrative Agent
pursuant to the Loan Documents (including reasonable actual out-of-pocket fees
and expenses of outside counsel);

(e) no Revolving Loans shall be outstanding on the 2011 Restatement Date; and

(f) each of the representations and warranties set forth in Section 5 above
shall be true and correct on and as of the 2011 Restatement Date.

SECTION 7. Further Assurances.

(a) Without limiting their obligations in any way under any of the Loan
Documents, each of the Borrower and each other Loan Party reaffirms and
acknowledges its obligations to the Administrative Agent with respect to the
2011 Credit Agreement and the other Loan Documents.

(b) The Borrower shall reimburse the Administrative Agent for all reasonable
actual out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with any actions taken pursuant to this Agreement.

SECTION 8. Lender Authorization. Each Consenting Lender authorizes and instructs
the Administrative Agent to enter into the 2011 Credit Agreement and any and all
additional Loan Documents (or other agreements or documents) contemplated
hereunder or in the 2011 Credit Agreement as Administrative Agent, as
applicable, on such Lender’s behalf.

SECTION 9. Effect of Amendment.

(a) Except as expressly set forth herein or in the 2011 Credit Agreement, this
Agreement and the 2011 Credit Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the 2010 Credit
Agreement or any other Loan Document. Nothing herein shall be deemed to entitle
the Borrower or any other person to a future consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the 2010 Credit Agreement, the 2011 Credit
Agreement or any other Loan Document in similar or different circumstances. On
and after the 2011 Restatement Date, each reference in any Loan Document to the
“Credit Agreement”, “thereunder”, “thereof”, “therein” or words of like import
referring to the 2010 Credit Agreement shall mean and be a reference to the 2011
Credit Agreement. Except as specifically amended by this Agreement, the Loan
Documents (including any exhibits, schedules and annexes thereto) shall remain
in full force and effect and are hereby ratified and confirmed.

 

5



--------------------------------------------------------------------------------

(b) On the 2011 Restatement Date, the 2010 Credit Agreement shall be amended and
restated in the form of the 2011 Credit Agreement attached hereto as Exhibit A.
The parties hereto acknowledge and agree that (i) this Agreement, the 2011
Credit Agreement and any other Loan Documents executed and delivered in
connection herewith do not constitute a novation, or termination of the
Obligations under the 2010 Credit Agreement as in effect prior to the 2011
Restatement Date; (ii) such Obligations are in all respects continuing (as
amended and restated by the 2011 Credit Agreement) with the terms, conditions,
covenants and agreements contained in the 2010 Credit Agreement being modified
only to the extent provided in the 2011 Credit Agreement; and (iii) the Liens
and security interests as granted under the Security Documents securing payment
of such Obligations are in all such respects continuing in full force and
effect.

(c) Each Guarantor listed on the signature pages hereto hereby acknowledges and
agrees that any of the guaranty and Loan Documents to which it is a party or
otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Agreement, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and shall execute and
deliver to the Administrative Agent a Reaffirmation Agreement substantially in
the form of Exhibit C.

(d) Each Consenting Lender, by delivering its signature page to a written
consent to this Agreement in the form of Annex A hereto shall be deemed to have
acknowledged receipt of, and consented to and approved, this Agreement, the 2011
Credit Agreement, each other Loan Document and each other document required to
be approved by any Agent, Required Lenders, Majority Facility Lenders or
Lenders, as applicable, on the 2011 Restatement Date.

(e) This Agreement shall constitute a Loan Document for all purposes of the 2011
Credit Agreement and shall be administered and construed pursuant to the terms
of the 2011 Credit Agreement.

SECTION 10. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable actual out-of-pocket costs and expenses
in connection with this Agreement, including the reasonable actual out-of-pocket
fees, charges and disbursements of its outside counsel to the extent provided
for in Section 11.5 of the 2011 Credit Agreement.

SECTION 11. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
hereto; provided that such assignment is permitted by the Credit Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 12. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement or a written
consent to this Agreement in the form of Annex A hereto by email transmission
(including a “.pdf” or “.tif” file) shall be as effective as delivery of a
manually executed counterpart hereof.

SECTION 13. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 14. Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.

SECTION 15. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page left intentionally blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

METROPCS WIRELESS, INC.

By:

 

 

 

Name: Roger D. Linquist

 

Title: President and Chief Executive Officer

METROPCS COMMUNICATIONS, INC.

METROPCS, INC.

METROPCS GEORGIA, LLC

METROPCS CALIFORNIA, LLC

METROPCS MICHIGAN, INC.

METROPCS TEXAS, LLC

METROPCS FLORIDA, LLC

METROPCS AWS, LLC

METROPCS 700 MHZ, LLC

METROPCS MASSACHUSETTS, LLC

METROPCS NEVADA, LLC

METROPCS NEW YORK, LLC

METROPCS PENNSYLVANIA, LLC

METROPCS NETWORKS, LLC

METROPCS NETWORKS CALIFORNIA, LLC

METROPCS NETWORKS FLORIDA, LLC

By:

 

 

 

Name: Roger D. Linquist

 

Title: President and Chief Executive Officer

Signature page to

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

 

 

 

Name:

 

Title:

Signature page to

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

ANNEX A

DELIVER VIA EMAIL TO:

JPMorgan Chase Bank, N.A., as Administrative Agent

c/o Latham & Watkins LLP

885 Third Avenue

New York NY 10022-4802

Attention: Zeynep Gieseke

Email: zeynep.gieseke@lw.com

LENDER CONSENT

Reference is hereby made to the proposed Amendment and Restatement Agreement
(the “Agreement”), among MetroPCS Wireless, Inc., a Delaware corporation, the
Guarantors and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms for
which meanings are provided for in the Agreement are, unless otherwise defined
herein, used herein with such meaning. No further authorization from or consent
by the undersigned is required for this consent to be effective.

By its signature below, the undersigned hereby consents, as of this      day of
March, 2011, to the items indicated below, and authorizes the Administrative
Agent to execute and deliver the Agreement on its behalf.

(please check all that apply)

 

¨ Indicates written consent to the Agreement

Amount of Tranche B-1 Term Loans:                             

Amount of Tranche B-2 Term Loans:                             

¨ Indicates a Revolving Lender

Amount of Revolving Commitment:                             

¨ Indicates a Tranche B-3 Term Lender

Amount of Tranche B-3 Term Commitment:                             

 

Name of Institution:

 

By

 

 

 

Name:

 

Title:

For any Lender requiring a second signature line:

By

 

 

 

Name:

 

Title:

Consent to Amendment and Restatement Agreement



--------------------------------------------------------------------------------

ANNEX B

AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT

 

a)

The preamble to the Guarantee and Collateral Agreement is hereby amended by
deleting the words “the Borrower” in the sixth and seventh lines thereof and
replacing such words, in each case, with the word “Superholdings”.

 

b)

Section 1.1(b) of the Guarantee and Collateral Agreement is hereby amended by
deleting the existing definition of “Foreign Subsidiary” and replacing it with
the following language: “any Subsidiary of Superholdings that is organized under
the laws of a jurisdiction outside the United States.”

 

c)

Section 1.1(b) of the Guarantee and Collateral Agreement is hereby amended by
deleting the existing definition of “Foreign Subsidiary Voting Stock” and
replacing it with the following language: “the voting Capital Stock of any
Foreign Subsidiary that is not a Discretionary Guarantor.”

 

d)

Section 1.1(b) of the Guarantee and Collateral Agreement is hereby amended by
deleting in its entirety the following language in the definition of “Pledged
Stock”: “of any Foreign Subsidiary”.

 

e)

Section 1.2(f) of the Guarantee and Collateral Agreement is hereby amended by
deleting the words “in any Foreign Subsidiary” in the sixth line thereof and “in
such Foreign Subsidiary” in the seventh line thereof and replacing such words
with “in any Issuer” and “in such Issuer”, respectively.

 

f)

Section 4.2 of the Guarantee and Collateral Agreement is amended by deleting in
its entirety the sentence “Each Grantor (other than Holdings) has obtained all
third party approvals necessary to permit the grant of a security interest in
such Grantor’s membership interests in Royal Street.”

 

g)

Sections 4.8, 5.6, 5.9 and 5.10 of the Guarantee and Collateral Agreement are
hereby amended by deleting each reference therein to “$5,000,000” and replacing
such reference with “$25,000,000”.

 

h)

Sections 4.3(a) of the Guarantee and Collateral Agreement is hereby amended by
inserting the words “or (C) any Deposit Account that is an escrow account, cash
collateral account or similar account permitted by Section 8.3 of the Credit
Agreement,” immediately after the end of each clause “(B)” therein.

 

i)

Subclauses (iii), (iv) and (v) in the second sentence of Section 4.3(a) the
Guarantee and Collateral Agreement are hereby amended by inserting the words
“with a Fair Market Value over $25,000,000 (in the aggregate)” at the end of
each such subclause.

 

j)

Section 4.5(c) of the Guarantee and Collateral Agreement is hereby amended by
deleting the reference therein to “$7,500,000” and replacing such reference with
“$25,000,000”.



--------------------------------------------------------------------------------

k)

Sections 4.8, 5.2(a), 5.5(b) and 5.10 of the Guarantee and Collateral Agreement
are hereby amended by deleting each reference therein to “$1,000,000” and
replacing such reference with “$10,000,000”.

 

l)

Section 5.2(a) of the Guarantee and Collateral Agreement is hereby amended to
delete the following words “(including, without limitation, any note or other
Instrument representing the Royal Street Loan)”.

 

m)

Section 5.2(b) of the Guarantee and Collateral Agreement is hereby amended to
insert the words “with a Fair Market Value over $25,000,000 (in the aggregate)”
after the words “Electronic Chattel Paper” in the first line thereof.

 

n)

Section 5.2(d) of the Guarantee and Collateral Agreement is hereby amended to
insert the words “or such Deposit Account is an escrow account, cash collateral
account or similar account permitted by Section 8.3 of the Credit Agreement” at
the end of such clause.

 

o)

Section 5.13 of the Guarantee and Collateral Agreement is hereby amended by:
deleting clause (a) thereof in its entirety, replacing the letter “(b)” with the
letter “(a)”, deleting clause (c) thereof in its entirety, replacing the
letter”(d)” with the letter “(b)”, and deleting the text “(c) as if it were a
domestic Wholly Owned Subsidiary”.

 

p)

Section 8.15(b) of the Guarantee and Collateral Agreement is amended by
inserting the following language after the word “Agreement” in the eighth line
of such paragraph “(including Sections 11.14(c) and (d) thereof)”.

 

q)

Section 8.17 of the Guarantee and Collateral Agreement is amended by inserting
the words “incurred under Section 8.2(c) of the Credit Agreement” immediately
after the words “intercompany Indebtedness” in the second line thereof.



--------------------------------------------------------------------------------

Exhibit A

2011 Credit Agreement

See attached.



--------------------------------------------------------------------------------

Exhibit B

Restated Exhibits and Schedules to the 2011 Credit Agreement

See attached.



--------------------------------------------------------------------------------

Exhibit C

Reaffirmation Agreement

See attached.



--------------------------------------------------------------------------------

Schedule A

Revolving Commitments from and after the 2011 Restatement Date

 

Revolving Lender

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 25.0 million   

Wells Fargo Bank, N.A.

   $ 20.0 million   

Barclays Bank PLC

   $ 10.0 million   

Credit Suisse AG, Cayman Islands Branch

   $ 5.0 million   

Deutsche Bank Trust Company Americas

   $ 10.0 million   

Raymond James Bank FSB

   $ 10.0 million   

Amegy Bank National Association

   $ 5.0 million   

Citibank N.A.

   $ 15.0 million            

Total

   $ 100.0 million            



--------------------------------------------------------------------------------

EXECUTION VERSION

$2,132,000,000.01

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 17, 2011

among

METROPCS WIRELESS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

WELLS FARGO BANK, N.A.,

as Syndication Agent

and

J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book-running Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

 

DEFINITIONS

    2     

1.1.

 

Defined Terms

    2     

1.2.

 

Other Definitional Provisions

    48     

1.3.

 

Letter of Credit Amounts

    49     

1.4.

 

Relationship with Original Credit Agreement

    49   

SECTION 2.

 

AMOUNT AND TERMS OF TERM LOANS AND TERM COMMITMENTS; INCREMENTAL
          FACILITIES

    49     

2.1.

 

Term Loans and Term Commitments

    49     

2.2.

 

Procedure for Tranche B Term Loan Borrowing

    50     

2.3.

 

Repayment of Term Loans

    50     

2.4.

 

Increase in Commitments

    51   

SECTION 3.

 

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

    53     

3.1.

 

Revolving Commitments

    53     

3.2.

 

Procedure for Revolving Loan Borrowing

    53     

3.3.

 

Swingline Commitment

    54     

3.4.

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

    55     

3.5.

 

Commitment Fees, etc.

    56     

3.6.

 

Termination or Reduction of Revolving Commitments

    56     

3.7.

 

L/C Commitment

    57     

3.8.

 

Procedure for Issuance of Letter of Credit

    58     

3.9.

 

Fees and Other Charges

    58     

3.10.

 

L/C Participations

    58     

3.11.

 

Reimbursement Obligation of the Borrower

    59     

3.12.

 

Obligations Absolute

    60     

3.13.

 

Letter of Credit Payments

    60     

3.14.

 

Applications

    60   

SECTION 4.

 

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

    61     

4.1.

 

Optional Prepayments

    61     

4.2.

 

Mandatory Prepayments and Offers to Prepay

    61     

4.3.

 

Conversion and Continuation Options

    62     

4.4.

 

Limitations on Eurodollar Tranches

    63     

4.5.

 

Interest Rates and Payment Dates

    63     

4.6.

 

Computation of Interest and Fees

    64     

4.7.

 

Inability to Determine Interest Rate

    64     

4.8.

 

Pro Rata Treatment and Payments

    65     

4.9.

 

Requirements of Law

    67     

4.10.

 

Taxes

    68     

4.11.

 

Indemnity

    71     

4.12.

 

Change of Lending Office

    71     

4.13.

 

Replacement of Lenders

    72   

 

i



--------------------------------------------------------------------------------

 

4.14.

 

Evidence of Debt

    72     

4.15.

 

Illegality

    73     

4.16.

 

Defaulting Lenders

    73   

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

    75     

5.1.

 

Financial Condition

    75     

5.2.

 

No Change

    75     

5.3.

 

Corporate Existence; Compliance with Law

    75     

5.4.

 

Power; Authorization; Enforceable Obligations

    76     

5.5.

 

No Legal Bar

    76     

5.6.

 

Litigation

    76     

5.7.

 

No Default

    77     

5.8.

 

Ownership of Property; Liens, Etc.

    77     

5.9.

 

Intellectual Property

    77     

5.10.

 

Taxes

    77     

5.11.

 

Federal Regulations

    78     

5.12.

 

Labor Matters

    78     

5.13.

 

ERISA

    78     

5.14.

 

Investment Company Act

    79     

5.15.

 

Subsidiaries

    79     

5.16.

 

Use of Proceeds

    80     

5.17.

 

Environmental Matters

    80     

5.18.

 

Accuracy of Information, etc.

    81     

5.19.

 

Security Documents

    81     

5.20.

 

Solvency

    81     

5.21.

 

Maintenance of Properties

    81     

5.22.

 

Certain Fees

    82     

5.23.

 

Regulation H

    82   

SECTION 6.

 

CONDITIONS PRECEDENT

    82     

6.1.

 

Conditions to the 2011 Restatement Date

    82     

6.2.

 

Conditions to Each Extension of Credit

    83   

SECTION 7.

 

AFFIRMATIVE COVENANTS

    83     

7.1.

 

Financial Statements

    83     

7.2.

 

Certificates; Other Information

    85     

7.3.

 

Payment of Obligations

    86     

7.4.

 

Maintenance of Existence; Compliance

    87     

7.5.

 

Maintenance of Property; Insurance

    87     

7.6.

 

Inspection of Property; Books and Records; Discussions

    88     

7.7.

 

Notices

    88     

7.8.

 

Environmental Laws

    89     

7.9.

 

[Reserved]

    89     

7.10.

 

Additional Collateral, etc.

    89     

7.11.

 

Further Assurances

    91     

7.12.

 

ERISA Compliance

    91     

7.13.

 

Lender Meetings

    92   

 

ii



--------------------------------------------------------------------------------

SECTION 8.

 

NEGATIVE COVENANTS

    92     

8.1.

 

Acquisitions

    92     

8.2.

 

Indebtedness

    92     

8.3.

 

Liens

    96     

8.4.

 

Fundamental Changes

    96     

8.5.

 

Disposition of Property

    96     

8.6.

 

Restricted Payments

    97     

8.7.

 

Modifications of Certain Debt Instruments

    99     

8.8.

 

Transactions with Affiliates

    99     

8.9.

 

[Reserved]

    101     

8.10.

 

Hedge Agreements

    101     

8.11.

 

Changes in Fiscal Year

    101     

8.12.

 

Negative Pledge Clauses; Subsidiary Distributions

    101     

8.13.

 

[Reserved]

    103     

8.14.

 

[Reserved]

    103     

8.15.

 

ERISA Compliance

    103     

8.16.

 

Environmental Matters

    104     

8.17.

 

Subsidiaries

    104     

8.18.

 

Financial Condition Covenant

    104     

8.19.

 

Lines of Business

    104   

SECTION 9.

 

EVENTS OF DEFAULT

    105   

SECTION 10.

 

THE AGENTS

    108     

10.1.

 

Appointment

    108     

10.2.

 

Delegation of Duties

    108     

10.3.

 

Exculpatory Provisions

    109     

10.4.

 

Reliance by Agents

    109     

10.5.

 

Notice of Default

    109     

10.6.

 

Non Reliance on Agents and Other Lenders

    110     

10.7.

 

Indemnification

    110     

10.8.

 

Agent in Its Individual Capacity

    111     

10.9.

 

Successor Administrative Agent and Issuing Lender

    111     

10.10.

 

Agents Generally

    112     

10.11.

 

The Lead Arrangers

    112     

10.12.

 

Withholding Taxes

    112   

SECTION 11.

 

MISCELLANEOUS

    112     

11.1.

 

Amendments and Waivers

    117     

11.2.

 

Notices

    118     

11.3.

 

No Waiver; Cumulative Remedies

    118     

11.4.

 

Survival of Representations and Warranties

    119     

11.5.

 

Payment of Expenses

    120     

11.6.

 

Successors and Assigns; Participations and Assignments

    120     

11.7.

 

Adjustments; Set-off

    124     

11.8.

 

Counterparts

    125     

11.9.

 

Severability

    125   

 

iii



--------------------------------------------------------------------------------

 

11.10.

 

Integration

    125     

11.11.

 

GOVERNING LAW

    125     

11.12.

 

Submission To Jurisdiction; Waivers

    125     

11.13.

 

Acknowledgments

    126     

11.14.

 

Releases of Guarantees and Liens

    126     

11.15.

 

Confidentiality

    127     

11.16.

 

Auction-Related Confidentiality Provisions

    128     

11.17.

 

WAIVERS OF JURY TRIAL

    128     

11.18.

 

Delivery of Addenda, Joinder Agreements and 2011 Amendment Agreement

    128     

11.19.

 

USA PATRIOT Act

    129     

11.20.

 

Certain Regulatory Requirements

    129     

11.21.

 

Preservation of Priority

    129   

 

iv



--------------------------------------------------------------------------------

ANNEXES:

A

 

Pricing Grid

SCHEDULES:

1.1A

 

Existing Liens

3.7

 

Existing Letters of Credit

5.3

 

Governmental Requirements

5.4

 

Consents, Authorizations, Filings and Notices

5.6

 

Litigation

5.8

 

Title; Liens

5.9

 

Intellectual Property

5.15

 

Subsidiaries

5.19(a)

 

UCC Filing Jurisdictions

5.19(b)

 

Mortgage Filing Jurisdictions

8.2(f)

 

Existing Indebtedness

EXHIBITS:

A

 

Form of Reaffirmation Agreement

B

 

Form of Compliance Certificate

C

 

Form of Restatement Date Certificate

D

 

Form of Mortgage

E

 

Form of Assignment and Assumption

F

 

Form of Legal Opinion of Baker Botts L.L.P.

G-1

 

Form of Tranche B-1 Term Note

G-2

 

Form of Tranche B-2 Term Note

G-3

 

Form of Tranche B-3 Term Note

G-4

 

Form of Revolving Note

G-5

 

Form of Swingline Note

H

 

Form of Exemption Certificate

I

 

Form of Addendum

J

 

Forms of U.S. Tax Certificates

K

 

Form of Secretary’s Certificate

L

 

Form of Modified Dutch Auction Procedures

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 17, 2011, by and
among METROPCS WIRELESS, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (or the Original Credit Agreement, as the same was
amended and restated on the 2010 Restatement Date pursuant to the terms of the
2010 Amendment Agreement, or the 2010 Credit Agreement, as the same has been
amended and restated on the 2011 Restatement Date) (each such capitalized term
as hereinafter defined) (the “Lenders”), J.P. MORGAN SECURITIES LLC and WELLS
FARGO SECURITIES, LLC, as joint lead arrangers and joint book-running managers
(in such capacity, the “Lead Arrangers”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity and together with its successors in such
capacity, the “Administrative Agent”), WELLS FARGO BANK, N.A., as syndication
agent (in such capacity and together with its successors in such capacity, the
“Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as issuing lender (in such
capacity and together with its successors in such capacity, the “Issuing
Lender”).

WHEREAS, the Borrower, certain banks and other parties thereto as lenders (the
“Original Lenders”), the agents and arrangers party thereto and Bear Stearns
Corporate Lending Inc., as administrative agent (the “Original Agent”), entered
into to that certain Amended and Restated Credit Agreement, dated as of the
Original Restatement Date (as amended, restated, supplemented or otherwise
modified prior to the 2010 Restatement Date, the “Original Credit Agreement”),
pursuant to which the Original Lenders extended certain senior credit facilities
to the Borrower;

WHEREAS, the Borrower, certain of the Original Lenders, the Original Agent, the
Administrative Agent and the other parties thereto entered into the 2010
Amendment Agreement and agreed to, among other things, amend and restate the
Original Credit Agreement in its entirety to: (i) establish Tranche B-2 Term
Loans (as hereinafter defined) to be made under the hereinafter described 2010
Credit Agreement; (ii) make certain amendments affecting the Original Term Loans
(as hereinafter defined) and convert certain Original Term Loans into the
Tranche B-2 Term Loans made under the 2010 Credit Agreement in the manner set
forth therein and in the 2010 Amendment Agreement (with the portion of the
Original Term Loans that were not converted into Tranche B-2 Term Loans being
renamed the “Tranche B-1 Term Loans”); and (iii) make certain other changes as
more fully set forth in that certain Second Amended and Restated Credit
Agreement, dated as of the 2010 Restatement Date (the “2010 Credit Agreement”),
which amendment and restatement became effective upon the 2010 Restatement Date;

WHEREAS, on or prior to the 2010 Restatement Date, the Required Lenders (as
hereinafter defined) under the Original Credit Agreement approved the 2010
Credit Agreement on behalf of all Original Lenders by executing the 2010
Amendment Agreement;

WHEREAS, each Revolving Lender (as hereinafter defined) under the Original
Credit Agreement executed the 2010 Amendment Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS, each Tranche B-2 Term Lender (as hereinafter defined) executed the 2010
Amendment Agreement;

WHEREAS, the Borrower desires that the Required Lenders under the 2010 Credit
Agreement and the other parties hereto agree to amend and restate the 2010
Credit Agreement in its entirety to: (i) establish Tranche B-3 Term Loans (as
hereinafter defined) to be made hereunder; and (ii) make certain other changes
as more fully set forth herein, which amendment and restatement shall become
effective upon the 2011 Restatement Date;

WHEREAS, on or prior to the 2011 Restatement Date, the Required Lenders under
the 2010 Credit Agreement approved this Agreement on behalf of all Lenders under
the 2010 Credit Agreement by executing the 2011 Amendment Agreement (as
hereinafter defined);

WHEREAS, each Revolving Lender has executed the 2011 Amendment Agreement;

WHEREAS, each Tranche B-3 Term Lender (as hereinafter defined) has executed the
2011 Amendment Agreement;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the 2010 Credit Agreement and that this Agreement amend and restate in its
entirety the 2010 Credit Agreement; and

WHEREAS, it is the intent of the Loan Parties to confirm that all Obligations of
the Loan Parties under the Loan Documents, as amended hereby, shall continue in
full force and effect and that, from and after the 2011 Restatement Date, all
references to the “Credit Agreement” contained therein shall be deemed to refer
to this Agreement.

NOW THEREFORE, in consideration of the foregoing, and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree to amend and restate the 2010 Credit
Agreement as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2010 Amendment Agreement”: that certain Amendment and Restatement and
Resignation and Appointment Agreement, dated as of the 2010 Restatement Date,
among the Borrower, certain of the Lenders under the 2010 Credit Agreement, Bear
Stearns Corporate Lending, Inc., the Administrative Agent and the other parties
thereto, to which the 2010 Credit Agreement is attached as an exhibit.

“2010 Credit Agreement”: as defined in the recitals to this Agreement.

“2010 Restatement Date”: July 16, 2010.

 

2



--------------------------------------------------------------------------------

“2011 Amendment Agreement”: that certain Amendment and Restatement Agreement,
dated as of the date hereof, among the Borrower, the Administrative Agent and
the other parties party thereto, to which this Third Amended and Restated Credit
Agreement is attached as an exhibit.

“2011 Restatement Date”: the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied or waived (in accordance with
Section 11.1).

“Accepting Term Lenders”: as defined in Section 11.1(g)(i).

“Acquisition”: a transaction or multiple transactions in which any entity
acquires by purchase or otherwise all of the capital stock of any Person, more
than 50% of the total voting power of shares of stock to vote in elections of
Persons or any Person having the power to direct or cause the direction of
management and policies thereof, all or substantially all of the assets of any
Person, or any division of any Person, or any “business” as defined for purposes
of Regulation S-X under the Securities Act.

“Addendum”: an instrument, substantially in the form of Exhibit I, by which a
Revolving Lender became a party to this Agreement on the Closing Date, or by
which a Tranche B Term Lender became a party to this Agreement as of the
Original Restatement Date.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the preamble to this Agreement.

“Affiliate”: as applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise; provided that J.P.Morgan Securities LLC and its Affiliates shall not
be deemed (by reason of ownership of any Capital Stock) to be an Affiliate of
the Borrower and its Subsidiaries.

“Affiliate Purchaser”: means any Loan Party except the Borrower.

“Affiliate Purchaser Assignment Agreement” means with respect to any assignment
to an Affiliate Purchaser pursuant to Section 11.6(h) hereof, an Assignment and
Acceptance Agreement substantially in the form of Annex C to the Auction
Procedures (as may be modified from time to time as set forth in the definition
of Auction Procedures).

“Affiliate Purchaser Assignment Effective Date” as defined in Section 11.6(h)
hereof.

“Affiliate Purchaser Loan Purchase” means any purchase of Term Loans by an
Affiliate Purchaser pursuant to Section 11.6(h) hereof.

 

3



--------------------------------------------------------------------------------

“Agents”: the collective reference to the Syndication Agent, the Lead Arrangers,
each Auction Manager, and the Administrative Agent, which term shall include,
for the purposes of Section 10 only, the Issuing Lender and Swingline Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Third Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

“Applicable Margin”: (a) On and after the 2011 Restatement Date, for each type
of Loan, the rate per annum set forth under the relevant column heading below:

 

     Eurodollar Loans     Base Rate Loans  

Revolving Loans

     2.500 %      1.500 % 

Swingline Loans

     N/A        1.500 % 

Tranche B-1 Term Loans (other than Other Term Loans)

     3.821 %      2.821 % 

Tranche B-2 Term Loans (other than Other Term Loans)

     3.821 %      2.821 % 

Tranche B-3 Term Loans (other than Other Term Loans)

     3.750 %      2.750 % 

; provided, that when no Event of Default has occurred and is then continuing,
the Applicable Margin with respect to Revolving Loans and Swingline Loans will
be determined pursuant to the Pricing Grid.

“Applicable Reserve Requirement”: at any time for any Eurodollar Loan, the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves required to be maintained by member
banks with respect to (a) any category of liabilities which includes deposits by
reference to which the applicable Eurodollar Rate or any other interest rate of
a Eurodollar Loan is to be determined, or (b) any category of extensions of
credit or other assets which include Eurodollar Loans. A Eurodollar Loan shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Loans shall be adjusted automatically
on and as of the effective date of any change in the Applicable Reserve
Requirement.

 

4



--------------------------------------------------------------------------------

“Application”: an application, in such form as the Issuing Lender may specify in
writing from time to time, requesting the Issuing Lender to issue a Letter of
Credit.

“Approved Fund”: (a) a CLO and (b) with respect to any Lender that is a fund
that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

“Asset Acquisition” means: (a) an Investment by the Borrower or any of its
Consolidated Subsidiaries in any other Person pursuant to which such Person
shall become a Consolidated Subsidiary of the Borrower or shall be merged into
or consolidated with the Borrower or any of its Consolidated Subsidiaries but
only if (i) such Person’s primary business would be permitted under this
Agreement if it were a business of the Borrower or any of its Consolidated
Subsidiaries and (ii) the financial condition and results of operations of such
Person are not already consolidated with those of the Borrower and its
Consolidated Subsidiaries immediately prior to such Investment, or (b) an
acquisition by the Borrower or any of its Consolidated Subsidiaries of the
Property of any Person other than the Borrower or any of its Consolidated
Subsidiaries that constitute all or substantially all of a division, operating
unit or line of business of such Person but only (i) if the Property so acquired
constitutes a business that would be permitted under this Agreement if it were a
business of the Borrower or any of its Consolidated Subsidiaries and (ii) the
financial condition and results of operations of such Person are not already
consolidated with those of the Borrower and its Consolidated Subsidiaries
immediately prior to such acquisition.

“Asset Disposition” means the sale or other disposition by the Borrower or any
of its Consolidated Subsidiaries other than to the Borrower or another
Consolidated Subsidiary of the Borrower of (a) all or substantially all of the
Capital Stock owned by the Borrower or any of its Consolidated Subsidiaries of
any Consolidated Subsidiary or any Person that is a Permitted Joint Venture
Investment or (b) all or substantially all of the assets that constitute a
division, operating unit or line of business of the Borrower or any of its
Consolidated Subsidiaries.

“Asset Sale”: a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of Property with, any Person (other than the Borrower or any of its
Subsidiaries), in one transaction or a series of transactions, of all or any
part of the Borrower’s or any of its Subsidiaries’ Property (including any
equity interests in any Person held by the Borrower or any such Subsidiary, or
any issuance of equity by any Subsidiary of the Borrower), whether now owned or
hereafter acquired, other than:

(a) inventory or other Property sold, leased, sub-leased (as lessor or
sublessor), sold and leased back, assigned, conveyed, transferred or otherwise
disposed of in the ordinary course of business (excluding any such sales by
operations or divisions discontinued or to be discontinued), including the
disposition of obsolete or worn-out assets in the ordinary course;

 

5



--------------------------------------------------------------------------------

(b) arms-length sales, leases or sub-leases (as lessor or sublessor), sale and
leasebacks, assignments, conveyances, transfers or other dispositions of
Property entered into with any Person in which a Permitted Joint Venture
Investment has been made or another Investment pursuant to clause (j) of the
definition of Permitted Investment has been made;

(c) a surrender or waiver of contract rights or settlement, release or surrender
of contract, tort or other claims in the ordinary course of business or a grant
of a Lien not prohibited by this Agreement;

(d) a Restricted Payment that does not violate this Agreement;

(e) licenses and sales of intellectual property or other general intangibles
(other than FCC licenses) in the ordinary course of business;

(f) a Permitted Investment; and

(g) in addition to the foregoing, any single transaction or series of related
transactions in which the Borrower and its Subsidiaries receive Net Cash
Proceeds of less than $25,000,000, provided that the Borrower and its
Subsidiaries receive no less than Fair Market Value in connection with such
transaction.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E or such other form acceptable to the Administrative Agent.

“Auction 66”: a public auction for wireless telecommunications licenses held by
the FCC, which auction closed on September 18, 2006.

“Auction 66 Acquisition”: the acquisition of wireless telecommunication licenses
by MetroPCS AWS, LLC in Auction 66.

“Auction Manager” means a financial institution of recognized national standing
that agrees to act as Auction Manager.

“Auction Procedures” means, collectively, the auction procedures, auction
notice, return bid and Affiliate Purchaser Assignment Agreement in substantially
the form set forth as Annex C to Exhibit L hereto; provided, however, the
Auction Managers, with the consent of the applicable Affiliate Purchaser (which
may be withheld in its sole discretion), may amend or modify the procedures,
notices, bids and Affiliate Purchaser Assignment Agreement in connection with
any Affiliate Purchaser Loan Purchase; provided, further, that no such
amendments or modifications may be implemented after 24 hours prior to the date
and time return bids are due.

“Authorized Officer”: any individual holding the position of chairman of the
board (if an officer), chief executive officer, president or one of its vice
presidents (or the equivalent thereof), chief financial officer or treasurer of
any Group Member. Unless otherwise specified, all references herein to an
Authorized Officer mean an Authorized Officer of the Borrower.

 

6



--------------------------------------------------------------------------------

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy,” as
now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Bank as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Bank
in connection with extensions of credit to debtors). Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefited Lender”: as defined in Section 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

7



--------------------------------------------------------------------------------

“Board of Directors” means:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the board of directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower”: as defined in the preamble to this Agreement.

“Borrower Credit Agreement Obligations”: as defined in the Guarantee and
Collateral Agreement.

“Borrower Hedge Agreement Obligations”: as defined in the Guarantee and
Collateral Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: (a) any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a Capital Lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease”: as applied to any Person, any lease of any Property by that
Person as lessee that, in conformity with GAAP, is or should be accounted for as
a capital lease on the balance sheet of that Person.

“Capital Lease Obligations”: as to any Person, the capitalized amount of all
obligations of such Person under Capital Leases, as determined in accordance
with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

8



--------------------------------------------------------------------------------

“Cash”: liquid marketable securities, certificates of deposit, money, currency
or a credit balance in any Deposit Account.

“Cash Equivalents” means:

(a) United States dollars;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than two
years from the date of acquisition;

(c) demand deposits, certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of
“B” or better at the time of deposit for any maturities other than demand
maturities;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

(e) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P at the time of acquisition and, in each case, maturing within one
year after the date of acquisition;

(f) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or agency or
instrumentality thereof, rated at least “A” by Moody’s or S&P at the date of
acquisition and having maturities of not more than two years after the date of
acquisition;

(g) auction rate securities rated “AAA” by S&P or Moody’s and with reset dates
of one year or less from the time of purchase;

(h) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (g) of this
definition;

(i) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market funds or investment
programs registered under the Investment Company Act of 1940, the portfolios of
which are limited solely to investments of the character, quality and maturity
described in clauses (a) through (g) of this definition;

 

9



--------------------------------------------------------------------------------

(j) in the case of any Person that is operating outside the United States or
anticipates operating outside the United States within the next 12 months, any
substantially similar investment to the kinds described in clauses (a) through
(g) of this definition rated at least “P-1” by Moody’s or “A-1” by S&P or the
equivalent thereof at the date of acquisition; and

(k) deposits or payments made to the FCC in connection with the auction or
licensing of Governmental Authorizations that are fully refundable.

“Change of Control”: the occurrence of any of the following:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Securities Exchange Act of 1934, as amended) other
than a Permitted Holder;

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

(c) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above) other than a Permitted Holder becomes the ultimate “beneficial owner” (as
that term is used in Rule 13d-3 and Rule 13d-5 under the Securities Exchange Act
of 1934, as amended, except that in calculating the beneficial ownership of any
particular “person” (as defined above), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time),
directly or indirectly, of more than 50% of the voting stock of the Borrower (or
its successor by merger, consolidation or purchase of all or substantially all
of its assets or its equity), measured by voting power rather than number of
shares;

(d) during any period of 12 consecutive months, a majority of the members of the
Board of Directors or other equivalent governing body of the Borrower or
Superholdings cease to be composed of individuals (i) who were members of that
Board of Directors or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that Board of Directors or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that Board of Directors or equivalent governing body, (iii) whose election or
nomination to that Board of Directors or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that Board of
Directors or equivalent governing body, or (iv) in the case of the Borrower,
whose election or nomination to that Board of Directors or equivalent governing
body was approved by Superholdings;

(e) if Holdings ceases to own 100% of the voting stock of the Borrower; or

 

10



--------------------------------------------------------------------------------

(f) any “change of control” as defined in the Senior Note Indentures.

For purposes of this Agreement “Permitted Holder” means: (i) any direct or
indirect “beneficial owner” (as defined above) of any Loan Party’s equity
interests on the Closing Date; (ii) any controlling stockholder, 80% (or more)
owned subsidiary, or immediate family member (in the case of an individual) of
any person referred to in clause (i) of this definition; or (iii) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or persons beneficially owning an 80% or more controlling
interest of which consist of any one or more persons referred to in clause
(i) or (ii) of this definition.

“CLO”: any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course and is administered or
managed by a Lender or an Affiliate of such Lender.

“Closing Date”: November 3, 2006.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Group Members, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
and the Capital Stock of the Borrower owned by Holdings.

“Commitment”: as to any Lender, the sum of the Tranche B-3 Term Commitment and
the Revolving Commitment of such Lender.

“Commitment Fee Rate”: a rate per annum determined pursuant to the Pricing Grid.

“Compliance Certificate”: a certificate duly executed by a Financial Officer
substantially in the form of Exhibit B or such other form acceptable to the
Administrative Agent.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

11



--------------------------------------------------------------------------------

“Consolidated Adjusted EBITDA”: for any period, the Consolidated Net Income for
such period plus, without duplication:

(a) an amount equal to any extraordinary loss plus any net loss (without
duplication) realized by the Borrower or any of its Consolidated Subsidiaries in
connection with an Asset Sale (or any sale, assignment, transfer, conveyance or
other disposition of any Property described in clauses (a)-(g) of the exclusions
set forth in the definition of Asset Sale), to the extent such losses were
deducted in computing such Consolidated Net Income; plus

(b) provision for taxes based on income or profits of the Borrower and its
Consolidated Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(c) the Consolidated Interest Expense for such period, to the extent that such
Consolidated Interest Expense was deducted in computing such Consolidated Net
Income; plus

(d) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses or charges (excluding any non-cash expenses
to the extent that such expenses represent an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of the Borrower and its Consolidated Subsidiaries for
such period to the extent that such depreciation, amortization and other
non-cash expenses were deducted in computing such Consolidated Net Income; plus

(e) any after-tax extraordinary, nonrecurring (to include customary fees and
expenses related to the incurrence of Indebtedness or the issuance of any
Capital Stock) or unusual losses, expenses or charges, provided that with
respect to each item of loss, expense or charge the Borrower shall have
delivered to the Administrative Agent an officer’s certificate from a Financial
Officer of the Borrower specifying and quantifying such loss, expense or charge
and stating that such item of loss, expense or charge is after-tax
extraordinary, nonrecurring or unusual; minus

(f) any after-tax extraordinary, nonrecurring or unusual gains or income
(including in connection with an Asset Sale or any sale, assignment, transfer,
conveyance or other disposition of any Property described in clauses (a)-(g) of
the exclusions set forth in the definition of Asset Sale); minus

(g) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,

in each case, on a consolidated basis and determined in accordance with GAAP.

“Consolidated Interest Expense”: for any period, the sum, without duplication,
of:

(a) the consolidated interest expense of the Borrower and its Consolidated
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest

 

12



--------------------------------------------------------------------------------

payments, legal fees and expenses that would be included as an interest expense
of the Borrower in accordance with GAAP, the interest component of all payments
associated with Capital Lease Obligations, commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of payments (if any) pursuant to Hedge Agreements in respect
of interest rates; plus

(b) the consolidated interest expense of the Borrower and its Consolidated
Subsidiaries that was capitalized during such period; plus

(c) any interest expense on that portion of Indebtedness of another Person that
is guaranteed by the Borrower or one of its Consolidated Subsidiaries or secured
by a Lien on assets of the Borrower or one of its Consolidated Subsidiaries,
regardless of whether such guarantee or Lien is called upon; plus

(d) the product of (i) all dividend payments on any series of Preferred Stock of
the Borrower or any of its Consolidated Subsidiaries, times (ii) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal,

(e) in each case, on a consolidated basis and in accordance with GAAP.
Notwithstanding the foregoing, if any lease or other liability is reclassified
as indebtedness or as a Capital Lease Obligation due to a change in accounting
principles after the 2011 Restatement Date, the interest component of all
payments associated with such lease or other liability shall be excluded from
Consolidated Interest Expense.

“Consolidated Net Income”: for any period, the Net Income of Superholdings and
its Consolidated Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP; provided that:

(a) beginning with the Fiscal Quarter ending December 31, 2006, the Net Income
(or loss) of Superholdings and its Consolidated Subsidiaries (other than
Borrower and its Consolidated Subsidiaries) during such period will be excluded;

(b) the Net Income (or loss) of any Person (other than the Borrower or any of
its Consolidated Subsidiaries) in which any other Person (other than the
Borrower or any of its Consolidated Subsidiaries) has a joint interest will be
excluded, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Consolidated Subsidiaries by such
Person during such period;

(c) the cumulative effect of a change in accounting principles will be excluded;

(d) unrealized losses and gains from Hedge Agreements, including those resulting
from the application of the Financial Accounting Standards Board (FASB)
Accounting Standards Codification (ASC) 815, will be excluded; and

 

13



--------------------------------------------------------------------------------

(e) any non-cash compensation charge or expense realized from non-cash
compensation paid to officers, directors or employees of Superholdings or its
Consolidated Subsidiaries, including grants of stock, stock appreciation or
similar rights, stock option or other rights to officers, directors and
employees of Superholdings or its Consolidated Subsidiaries will be excluded.

“Consolidated Senior Secured Indebtedness”: with respect to any specified Person
as of any date of determination, the sum, without duplication, of:

(a) the total amount of Secured Indebtedness of such Person and its
Subsidiaries; plus

(b) the total amount of Secured Indebtedness of any other Person, to the extent
that such Indebtedness has been guaranteed by the referenced Person or one or
more of its Subsidiaries;

in each case, on a consolidated basis and determined in accordance with GAAP.

“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated Senior Secured Indebtedness of the Borrower as of
such date to (b) Consolidated Adjusted EBITDA determined on a Pro Forma Basis
for the four most recent full Fiscal Quarters for which internal financial
statements are available prior to such date of determination.

“Consolidated Subsidiaries”: with respect to any Person, each other Person
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of such first Person in accordance with GAAP.

“Consolidated Total Assets”: with respect to any Person, at any date of
determination, the total assets of such Person as set forth on the most recent
balance sheet of such Person prepared in accordance with GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than Indebtedness consisting of surety, construction,
performance and other similar bonds or letters of credit, in each case that
would not appear as indebtedness on a consolidated balance sheet prepared in
accordance with GAAP) of the Borrower and its Consolidated Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Leverage Ratio”: at any date of determination, the ratio of
(a) Consolidated Total Debt of the Borrower as of such date to (b) the
Consolidated Adjusted EBITDA for the four most recent full Fiscal Quarters for
which internal financial statements are available prior to such date of
determination, determined on a Pro Forma Basis.

“Contribution Indebtedness” means, Indebtedness of the Borrower or any
Subsidiary Guarantor in an aggregate principal amount at any one time
outstanding, including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge such Indebtedness, not to
exceed 150% of the aggregate amount of all Net Equity Proceeds, other than any
Net Equity Proceeds utilized to make Restricted Payments in accordance with
Section 8.6(b).

 

14



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means, subject to Section 4.16(e), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Revolving Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Revolving
Loans and participations in then outstanding Letters of Credit and Swingline
Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Deposit Account”: a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Discretionary Guarantor”: as defined in Section 7.10(c).

“Disqualified Institution”: those institutions identified by the Borrower in
writing to the Administrative Agent prior to the 2011 Restatement Date as
Disqualified Institutions.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Tranche B-3 Term Loan Maturity Date; provided that any class of
Capital Stock of such Person

 

15



--------------------------------------------------------------------------------

that, by its terms, requires such Person to satisfy in full its obligations with
respect to the payment of dividends or upon maturity, redemption (pursuant to a
sinking fund or otherwise) or repurchase thereof or otherwise by the delivery of
Capital Stock, and that is not convertible, puttable or exchangeable for cash,
Disqualified Stock or Indebtedness, will not be deemed to be Disqualified Stock,
so long as such Person satisfies its obligations with respect thereto solely by
the delivery of Capital Stock. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require the Borrower to
repurchase such Capital Stock upon the occurrence of a change of control or an
asset sale will not constitute Disqualified Stock if the terms of such Capital
Stock provide that the Borrower may not repurchase or redeem any such Capital
Stock pursuant to such provisions unless such repurchase or redemption complies
with Section 8.6.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic”: when used in the context of a Subsidiary, means such Subsidiary is
incorporated or organized under the laws of the United States of America, any
State thereof or the District of Columbia.

“Eligible Assignee”: (a) any Lender, any Affiliate of any Lender and any
Approved Fund, (b) any commercial bank, insurance company, investment or mutual
fund or other entity, that is an “accredited investor” (as defined in Regulation
D under the Securities Act) and which extends credit or buys loans, and
(c) subject to the conditions and provisions of Section 11.6(h), any Affiliate
Purchaser.

“environment”: ambient air, surface water and groundwater (including potable
water, navigable water and wetlands), the land surface or subsurface strata, the
workplace or as otherwise defined in any Environmental Law.

“Environmental Laws”: any and all applicable Governmental Requirements
pertaining in any way to health, safety, the environment or the preservation or
reclamation of natural resources, in effect at any time, including without
limitation, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
any successor statutes, and all regulations and guidance promulgated thereunder.

“ERISA Affiliate”: each trade or business (whether or not incorporated) which
together with Borrower or any of its Subsidiaries would (at any relevant time)
be deemed to be a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the Code.

 

16



--------------------------------------------------------------------------------

“ERISA Event”: (a) a Reportable Event, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which would be reasonably likely to constitute grounds under section
4042 of ERISA for the termination of, or appointment of a trustee to administer,
any Plan.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during an Interest Period for a
Eurodollar Loan, the rate per annum obtained by dividing (and rounding up to the
next whole multiple of one sixteenth of one percent) (a) the rate per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to such Interest Period commencing on the first day of such Interest Period
appearing on Page 3750 of the Telerate screen as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period; provided that in
the event that such rate does not appear on Page 3750 of the Telerate screen (or
otherwise on such screen), the “Eurodollar Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be reasonably selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Reference Bank is offered Dollar deposits at or about 11:00 A.M., New York City
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein by (b) an amount
equal to (i) one minus (ii) the Applicable Reserve Requirement.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: each of the conditions or events set forth in Section 9.

“Excepted Liens” means:

(a) Liens for Taxes, assessments or other governmental charges, claims or levies
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

(c) landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other similar Liens arising by operation of law or otherwise in the ordinary
course of business;

 

17



--------------------------------------------------------------------------------

(d) (i) banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depository institution, and
(ii) Liens, deposits (including upfront payments, down payments and other
deposits with the FCC) or pledges to secure the performance of bids, tenders,
trade or governmental contracts, leases, licenses, statutory obligations, surety
or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;

(e) Liens arising by reason of a judgment, attachment, decree or court order, to
the extent covered by a bond or to the extent not otherwise resulting in an
Event of Default, and any Liens that are required to protect or enforce any
rights in any administrative, arbitration or other court proceedings in the
ordinary course of business;

(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions and reservations that could not in the aggregate reasonably be
expected to result in a Material Adverse Effect;

(g) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business covering only the Property under
lease (plus improvements and accessions to such Property and proceeds or
distributions of such Property and improvements and accessions thereto);

(h) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by Section 8.2(m), covering only the assets (including the proceeds thereof,
accessions thereto and upgrades thereof) acquired with or financed by such
Indebtedness;

(i) Liens on Property (including Capital Stock) existing at the time of
acquisition of the Property by the Borrower or any Subsidiary of the Borrower,
covering only the assets (including the proceeds thereof, accessions thereto and
upgrades thereof) so acquired; provided that such Liens were in existence prior
to such acquisition and not incurred in contemplation of such acquisition;

(j) Liens on Property of a Person existing at the time such Person becomes a
Subsidiary or is merged with or into or consolidated with the Borrower or any
Subsidiary of the Borrower; provided that such Liens were in existence prior to
such acquisition, merger or consolidation and not incurred in contemplation of
such merger or consolidation and do not extend to any assets (other than
proceeds of such Property, accessions thereto and upgrades thereof) other than
those of the Person that becomes a Subsidiary or is merged into or consolidated
with the Borrower or such Subsidiary;

(k)(i) Liens contained in purchase and sale agreements or lease agreements
limiting the transfer of assets pending the closing of the transactions
contemplated thereby or the termination of the lease, respectively,
(ii) spectrum leases or other similar lease or licensing arrangements contained
in, or entered into in connection with, purchase and sale agreements, and
(iii) Liens relating to deposits or escrows established in connection with
purchase and sale agreements;

 

18



--------------------------------------------------------------------------------

(l) Liens existing on the 2011 Restatement Date and set forth on Schedule 1.1A;

(m) Liens securing Indebtedness permitted to be incurred pursuant to
Section 8.2(n) that are pari passu or junior to those securing the Obligations,
in each case subject to the intercreditor agreement (if any) required thereby;

(n) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that: (i) the new Lien shall
be limited to all or part of the same Property or type of Property that secured
or, under the written agreements pursuant to which the original Lien arose,
could secure the original Lien that secured the Indebtedness being refinanced
(plus improvements and accessions to such Property and proceeds or distributions
of such Property and upgrades and replacements thereof); and (ii) the
Indebtedness secured by the new Lien is not increased to any amount greater than
the sum of (x) the outstanding principal amount of Indebtedness being
refinanced, or, if greater, committed amount of the Indebtedness being
refinanced (so long as such greater principal amount is permitted by the
Agreement) and (y) an amount necessary to pay any fees and expenses, including
premiums, related to such renewal, refunding, refinancing, replacement,
defeasance or discharge;

(o) Liens that may be deemed to exist by virtue of contractual provisions that
restrict the ability of the Borrower or any of its Subsidiaries from granting or
permitting to exist Liens on their respective assets to the extent such
restrictions are permitted by Section 8.12;

(p) Liens in favor of the trustee under any indenture (as provided for therein)
or administrative agent under any credit agreement (as provided for therein) on
money or Property held or collected by the trustee or administrative agent
thereunder in its capacity as trustee or administrative agent, so long as the
payment of such money or Property to such trustee or administrative agent would
be permitted by this Agreement;

(q) Liens on Cash or Cash Equivalents securing (i) workers’ compensation claims,
self-insurance obligations, unemployment insurance or other social security, old
age pension, bankers’ acceptances, performance bonds, completion bonds, bid
bonds, appeal bonds, indemnity bonds, specific performance or injunctive relief
bonds, surety bonds, public liability obligations, or other similar bonds or
obligations, or securing any guarantees or letters of credit functioning as or
supporting any of the foregoing, in each case incurred in the ordinary course of
business, (ii) letters of credit required to be issued for the benefit of any
Person or Persons that control a Permitted Joint Venture Investment to secure
any put right for the benefit of such Person or Persons controlling the
Permitted Joint Venture Investment or (iii) reimbursement obligations under
letters of credit incurred in the ordinary course of business.

(r) Liens with respect to obligations that do not exceed at any time the greater
of $100,000,000 or 1.0% of the Borrower’s Consolidated Total Assets, as
determined on the date of incurrence of such Liens after giving pro forma effect
to such incurrence and the application of any proceeds of any Indebtedness
secured by such Liens (for the avoidance of doubt, any Liens once incurred
pursuant to this clause (r) shall be deemed permitted for all time).

 

19



--------------------------------------------------------------------------------

(s) Liens in favor of the Borrower or any Subsidiary Guarantor;

(t) Liens securing any Hedge Agreement entered into by the Borrower or any of
its Subsidiaries as permitted by this Agreement;

(u) Liens on Cash relating to escrows established for an adjustment in purchase
price or liabilities or indemnities relating to Asset Sales (or any sale,
assignment, transfer, conveyance or other disposition of any Property described
in clauses (a)-(g) of the exclusions set forth in the definition of Asset Sale);

(v) any interest or title of a lessor, licensor or sublicensor in the Property
subject to any lease, license or sublicense entered into in the ordinary course
of business;

(w) Liens arising under operating agreements, joint venture agreements,
partnership agreements, contracts for sale and other agreements arising in the
ordinary course of business that are customary in the business of the Borrower
and its Subsidiaries, and applicable only to the assets that are the subject of
such agreements or contracts;

(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(y) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(z) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(aa) Liens securing any arrangement for treasury, depositary or cash management
services provided to the Borrower or any of its Subsidiaries in the ordinary
course of business; and

(bb) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements.

“Excluded Indebtedness”: all Indebtedness incurred pursuant to Section 8.2.

“Excluded Taxes” means, with respect to any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower under this
Agreement, (a) Taxes imposed on or measured by its overall net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
a jurisdiction (or any political

 

20



--------------------------------------------------------------------------------

subdivision thereof) as a result of the recipient being organized or having its
principal office or, in the case of a Lender, its applicable lending office in
such jurisdiction, or as a result of a present or former connection between the
recipient and the taxing jurisdiction or any political subdivision thereof
(other than a connection arising solely from such recipient entering into,
delivering, performing its obligations under, enforcing, or receiving payments
under, this Agreement or any other Loan Document) (b) any branch profits Taxes
imposed by the United States and any similar Tax imposed by any other
jurisdiction described in clause (a), (c) any U.S. federal withholding Tax
imposed pursuant to any Requirement of Law in effect at the time such Person
becomes a party hereto (or designates a new lending office other than pursuant
to a request by the Borrower under Section 4.12), except to the extent that such
Person (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax pursuant to Section 4.10(a), (d) any withholding Tax
resulting from a Person’s failure to comply with Section 4.10(e) and (e) any
Taxes imposed on any “withholdable payment” payable to such recipient as a
result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA.

“Existing Letters of Credit”: means each letter of credit issued under the 2010
Credit Agreement that is outstanding on the 2011 Restatement Date. The Existing
Letters of Credit are listed in Schedule 3.7.

“Existing Term Lender”: as defined in the 2010 Amendment Agreement.

“Extended Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make or otherwise fund any Extended Revolving Loans and
participate in Swingline Loans and Letters of Credit under an Extended Revolving
Subfacility in an aggregate principal and/or face amount not to exceed the
amount set forth as the “Extended Revolving Commitment” in the applicable
Revolving Extension Agreement or in the applicable Assignment and Assumption,
subject to adjustment or reduction pursuant to the terms and conditions hereof,
as the same may be changed from time to time pursuant to the terms hereof,
including through any Incremental Revolving Loan Commitments pursuant to
Section 2.4. The amount of the Extended Revolving Commitments is $0 as of the
2011 Restatement Date, and “Extended Revolving Commitments” means such
commitments of all Revolving Lenders in the aggregate.

“Extended Revolving Commitment Period”: with respect to an Extended Revolving
Subfacility, the period from and including the day after the Closing Date to the
Extended Revolving Termination Date for the Extended Revolving Subfacility.

“Extended Revolving Loans” shall mean the Loans made pursuant to an Extended
Revolving Commitment.

“Extended Revolving Subfacility”: any tranche of Extended Revolving Commitments
and the Extended Revolving Loans made thereunder.

“Extended Revolving Termination Date”: with respect to an Extended Revolving
Subfacility, the date specified as such in the applicable Revolving Extension
Agreement.

“Extending Revolving Lenders” as defined in Section 11.1(f).

 

21



--------------------------------------------------------------------------------

“Extending Term Lender”: as defined in the 2010 Amendment Agreement.

“Facility”: each of (a) the Tranche B-1 Term Loans and Tranche B-2 Term Loans
outstanding hereunder, the Tranche B-3 Term Commitments and the Tranche B-3 Term
Loans made in respect thereof (collectively, the “Term Loan Facility”), (b) the
Revolving Commitments and the extensions of credit made in respect thereof and
any Extended Revolving Commitments and the extensions of credit made in respect
thereof (collectively, the “Revolving Facility”), and (c) any series of
Incremental Term Loans made pursuant to Section 2.4, if any.

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Borrower (unless otherwise provided herein).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any amendment or successor provisions that are substantively
identical and which do not impose criteria that are materially more onerous than
those contained in such Sections, and any regulations or official
interpretations thereof.

“FCC”: the United States Federal Communications Commission and any successor
agency which is responsible for regulating the United States telecommunications
industry.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Bank from three federal
funds brokers of recognized standing selected by it.

“Final Order”: any action or decision of a Governmental Authority (including,
without limitation, the FCC) as to which (i) no request for a stay or similar
request is pending, no stay is in effect, the action or decision has not been
vacated, reversed, set aside, annulled or suspended and any deadline for filing
such request that may be designated by statute or regulation has passed without
the filing of any such request, (ii) no petition for rehearing or
reconsideration or application for review is pending and the time for the filing
of any such petition or application has passed, (iii) such Governmental
Authority does not have the action or decision under reconsideration on its own
motion and the time within which it may effect such reconsideration has passed
and (iv) no appeal is pending including other administrative or judicial review,
or in effect and any deadline for filing any such appeal that may be designated
by statute or rule has passed.

“Financial Officer”: for any Person, the chief financial officer, principal
accounting officer, treasurer or controller of such Person. Unless otherwise
specified, all references herein to a Financial Officer means a Financial
Officer of the Borrower.

“Fiscal Quarter”: a fiscal quarter of any Fiscal Year.

 

22



--------------------------------------------------------------------------------

“Fiscal Year”: the fiscal year of Superholdings and its Subsidiaries ending on
December 31 of each calendar year.

“Foreign”: when used in the context of a Subsidiary, means such Subsidiary is
incorporated or organized outside the laws of the United States of America, any
State thereof or the District of Columbia.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants (or any successor organization that performs
similar functions) and statements and pronouncements of the Financial Accounting
Standards Board (or any successor organization that performs similar functions)
or in such other statements by such other entity as have been approved by a
significant segment of the accounting profession, which are in effect from time
to time; provided that, at any time, the Borrower may elect that GAAP thereafter
means generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants (or any successor organization that performs
similar functions) and statements and pronouncements of the Financial Accounting
Standards Board (or any successor organization that performs similar functions)
or in such other statements by such other entity as have been approved by a
significant segment of the accounting profession, which were in effect at the
time of such election; provided that any such election, once made, shall be
irrevocable. At any time, the Borrower may elect to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided in
this Agreement); provided that any such election, once made, shall be
irrevocable; provided further, that any calculation or determination in this
Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to the Borrower’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP. The Borrower shall
give notice of any such election made in accordance with this definition to the
Administrative Agent. Notwithstanding anything contained herein to the contrary,
IFRS shall not be deemed to be GAAP unless the Borrower so elects in writing.

“Governmental Authority”: any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof, including, but not limited to,
the FCC, or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

“Governmental Authorization”: any permit, license, authorization, plan,
directive, consent, permission, consent order or consent decree of or from any
Governmental Authority.

 

23



--------------------------------------------------------------------------------

“Governmental Requirement”: any applicable law, statute, code, ordinance, order,
determination, rule, regulation, common law, judgment, decree, injunction,
franchise, Governmental Authorization, certificate, or other directive or
requirement, whether now or hereinafter in effect, including, without
limitation, Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

“Group Members”: the collective reference to the Borrower and the Subsidiary
Guarantors.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by each Loan Party dated as of the Closing Date.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases or dividends (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (x) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(y) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”: the collective reference to Superholdings, Holdings, the
Subsidiary Guarantors, any other Person required to become a Guarantor pursuant
to Section 7.10 or 8.17, and any other Subsidiary of Superholdings that
Superholdings, in its sole discretion, causes to execute the Guarantee and
Collateral Agreement as a guarantor thereunder.

“Hazardous Materials”: any chemical, material waste or substance, exposure to
which is, or which is otherwise, prohibited, limited or regulated by any
Governmental Authority or Environmental Law, or which may or could pose a hazard
to the health and safety of the owners, occupants or any Persons in the vicinity
of any Property or to the indoor or outdoor environment.

 

24



--------------------------------------------------------------------------------

“Hazardous Materials Activity”: any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement”: any agreement or arrangement with respect to any swap, cap,
collar, forward, future or derivative transaction or option or similar
agreement, whether exchange traded, “over-the-counter” or otherwise, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

“Holdings”: MetroPCS, Inc., a Delaware corporation, and its successors and
assigns; provided that the surviving Person continues to own all of the Capital
Stock of the Borrower (and such Capital Stock continues to be Collateral), such
Person continues to be a Guarantor, and no Change of Control results therefrom.

“IFRS” means the international accounting standards promulgated by the
International Accounting Standards Board and its predecessors, as adopted by the
European Union, as in effect from time to time.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Borrower that (i) does not have total assets with a value in excess of 2.5%
of the Consolidated Total Assets of the Borrower and its Consolidated
Subsidiaries as of such date of determination and (ii) did not, during the four
most recent full Fiscal Quarters for which internal financial statements are
available prior to such date of determination, have gross revenues exceeding
2.5% of the Consolidated gross revenues of the Borrower and its Consolidated
Subsidiaries, in each case determined in accordance with GAAP; provided that,
the aggregate total assets or gross revenues of all Immaterial Subsidiaries,
determined in accordance with GAAP, may not exceed 5% of Consolidated Total
Assets or consolidated gross revenues, respectively, of the Borrower and its
Consolidated Subsidiaries, collectively, at any time.

“Incremental Commitment”: a new or additional commitment permitted by
Section 2.4.

“Incremental Commitment Agreement”: an agreement delivered by an Incremental
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and accepted by the Loan Parties, by which an Incremental Lender (approved
by the Administrative Agent if such Incremental Lender is not already a
Revolving Lender and is to be a Revolving Lender after the effective date of
such Incremental Commitment Agreement) confirms its Incremental Commitment.

“Incremental Lender”: a Lender, Approved Fund or other Person that delivers an
Incremental Commitment.

 

25



--------------------------------------------------------------------------------

“Incremental Revolving Loan Commitments”: the Revolving Loan Commitments made
pursuant to Section 2.4.

“Incremental Revolving Loans”: the Revolving Loans made pursuant to the
Incremental Revolving Loan Commitments.

“Incremental Term Loan”: the Term Loans made by one or more Incremental Lenders
pursuant to Section 2.4, including, without limitation, Other Term Loans.

“Incremental Term Percentage”: as to any Lender at any time, the percentage
which such Lender’s Incremental Commitment then constitutes of the aggregate
Incremental Commitments (or, at any time after the funding of the Incremental
Term Loans, the percentage which the aggregate principal amount of such Lender’s
Incremental Term Loans then outstanding constitutes of the aggregate principal
amount of the Incremental Term Loans then outstanding).

“Indebtedness”: with respect to any specified Person, without duplication, any
indebtedness of such Person, regardless of whether contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(c) in respect of banker’s acceptances;

(d) representing Capital Lease Obligations;

(e) representing the balance deferred and unpaid of the purchase price of any
Property or services due more than six months after such Property is acquired or
such services are completed, except any such balance that constitutes an accrued
expense or a trade payable or escrow for obligations, including indemnity
obligations; or

(f) in respect of Hedge Agreements permitted under this Agreement;

in each case, if and to the extent any of the preceding items (other than
letters of credit and indebtedness in respect of Hedge Agreements permitted
under this Agreement) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes (i) all indebtedness of any other Person, of the types
described above in clauses (a) through (f), secured by a Lien on any asset of
the specified Person (even if such indebtedness is not assumed by the specified
Person) but limited to the lesser of (x) the Fair Market Value of such assets at
the date of determination and (y) the amount of Indebtedness of the other Person
so secured) and (ii) to the extent not otherwise included, the guarantee by the
specified Person of any indebtedness of any other Person, of the types described
above in clauses (a) through (f). Indebtedness shall also include any
Disqualified Stock of the Borrower and any Preferred Stock of any Subsidiary
Guarantor; provided that the principal amount of any such Indebtedness will be
deemed to be equal to the liquidation preference of such Disqualified Stock or
Preferred Stock, and the maturity of any such Indebtedness will be

 

26



--------------------------------------------------------------------------------

deemed to be any mandatory redemption date (including any such mandatory
redemption at the option of the holder) of such Disqualified Stock or Preferred
Stock. Notwithstanding the foregoing, the following shall not constitute
Indebtedness: (1) accrued expenses and trade accounts payable arising in the
ordinary course of business; (2) any indebtedness that has been defeased in
accordance with GAAP or defeased pursuant to the deposit of Cash (in an amount
sufficient to satisfy all obligations relating thereto at maturity or
redemption, as applicable, including all payments of interest and premium, if
any) in a trust, escrow or account created or pledged for the sole benefit of
the holders of such indebtedness, and in accordance with the other applicable
terms of the instrument governing such indebtedness; (3) any obligation arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business; provided, however, that such obligation is extinguished within five
Business Days of its incurrence; and (4) any obligation arising from any
agreement providing for indemnities, guarantees, escrows, purchase price
adjustments, holdbacks, contingency payment obligations based on the performance
of the acquired or disposed assets or similar obligations (other than guarantees
of Indebtedness) incurred by any Person in connection with the acquisition or
disposition of assets. For purposes of clause (f) above and clause (n) of
Section 9.1, the principal amount of Indebtedness in respect of Hedge Agreements
shall equal the amount that would be payable (giving effect to netting) at such
time if such Hedge Agreement were terminated. Notwithstanding the foregoing, in
no event shall the reclassification of any lease or other liability as
indebtedness due to a change in accounting principles after the 2011 Restatement
Date be deemed to be Indebtedness for any purpose under this Agreement.

“Indemnitee”: as defined in Section 11.5.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period,
(d) as to any Loan (other than any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as

 

27



--------------------------------------------------------------------------------

selected by the Borrower by irrevocable notice to the Administrative Agent no
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period (A) for Revolving Loans that
would extend beyond the Revolving Termination Date, or (B) for Tranche B Term
Loans or any Incremental Term Loans, that would extend beyond the date final
payment is due on the Tranche B Term Loans or any Incremental Term Loans, as the
case may be;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

“Investment”: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including guarantees of Indebtedness), capital contributions (excluding
commission, entertainment, travel, drawing accounts and similar advances to
officers and employees made in the ordinary course of business and excluding the
purchase of Property or accounts receivables created or acquired in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Capital Stock or other securities, together with all items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP. If the Borrower or any of its Subsidiaries sells or
otherwise disposes of any Capital Stock of any Subsidiary of the Borrower such
that, after giving effect to any such sale or disposition, such Person is no
longer a Subsidiary of the Borrower, the Borrower will be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of the Borrower’s Investments in such Subsidiary that were not sold or
disposed of in an amount determined as provided in the final paragraph of
Section 8.6(b) hereof. The acquisition by the Borrower or any of its
Subsidiaries of a Person that holds an Investment in a third Person will be
deemed to be an Investment by the Borrower or such Subsidiary in such third
Person in an amount equal to the Fair Market Value of the Investments held by
the acquired Person in such third Person in an amount determined as provided in
the final paragraph of Section 8.6(b) hereof. The amount of any Investment shall
be determined at the time such Investment is made, without giving effect to
subsequent changes in value.

 

28



--------------------------------------------------------------------------------

“ISP”: the International Standby Practices (ISP98), a publication by the
International Chamber of Commerce.

“Issuing Lender”: as defined in the preamble of this Agreement.

“Joint Venture”: a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“L/C Commitment”: $30,000,000.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the Revolving Termination Date.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.3. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Arrangers”: as defined in the preamble to this Agreement.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a majority owned or controlled subsidiary.

“Lenders”: as defined in the preamble to this Agreement; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.7(a).

“Lien”: any interest in Property securing an obligation owed to, or a claim by,
a Person other than the owner of the Property, whether such interest is based on
the common law, statute or contract, and whether such obligation or claim is
fixed or contingent, and including but not limited to the lien or security
interest arising from a mortgage, encumbrance, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. For the purposes of this Agreement, the Borrower and its
Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

29



--------------------------------------------------------------------------------

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, each
Incremental Commitment Agreement, the Reaffirmation Agreement and any fee
letters entered into with any Agent, each as amended, supplemented or modified
from time to time.

“Loan Parties”: the collective reference to Superholdings, Holdings and the
Group Members.

“Majority Facility Lenders”: with respect to any Facility or Subfacility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans or the Total Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or, in the case of the Revolving Facility,
prior to any termination of the Revolving Commitments, the holders of more than
50% of the Total Revolving Commitments) or Subfacility (or, in the case of the
Extended Revolving Subfacility, prior to any termination of the Extended
Revolving Commitments, the holders of more than 50% of the Extended Revolving
Commitments).

“Material Adverse Effect”: a material adverse effect on and/or material adverse
developments with respect to (a) the business, assets, property, financial
condition, or results of operations of Borrower and its Subsidiaries taken as a
whole, (b) the validity or enforceability of this Agreement or any of the other
Loan Documents or the rights or remedies of the Agents or the Lenders hereunder
or thereunder, or (c) the validity, perfection or priority of the Administrative
Agent’s Liens on the Collateral.

“Material Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Moody’s”: Moody’s Investor Services, Inc., and its successors.

“Mortgaged Properties”: the fee interest in any real property acquired by any of
the Group Members after the Closing Date, as to which the Administrative Agent
for the benefit of the Secured Parties shall, pursuant to Section 7.10(b), be
granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Group Member
in favor of, or for the benefit of, the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).

“Multiemployer Plan”: any employee pension benefit plan, as described in
Section 3(2) of ERISA which is a “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA to which the Borrower, a Subsidiary of the Borrower
or an ERISA Affiliate maintains, administers, makes or is obligated to make
contributions or at any time during the six consecutive year period ending on
the date hereof maintained, administered, made or was obligated to make
contributions.

 

30



--------------------------------------------------------------------------------

“NAIC”: The National Association of Insurance Commissioners, and any successor
thereto.

“Net Cash Proceeds”: (a) with respect to any Asset Sale or Recovery Event, an
amount equal to: (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by the Borrower or any of
its Subsidiaries from such Asset Sale or Recovery Event, minus (ii) any bona
fide direct costs incurred in connection with such Asset Sale or Recovery Event,
including (A) income, sales, gains, transfer or other Taxes payable by the
seller as a result of any gain recognized in connection with such Asset Sale or
Recovery Event, (B) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Term Loans)
that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale or
Recovery Event, (C) any amounts to be set aside in any reserve established in
accordance with GAAP or any amount placed in escrow, in either case for
adjustment in respect of the sale price of such properties or assets or for
liabilities associated with such Asset Sale or Recovery Event and retained by
the Borrower or any of its Subsidiaries until such time as such reserve is
reversed or such escrow arrangement is terminated, in which case Net Cash
Proceeds shall include the amount of the reserve so reversed or the amount
returned to the Borrower or its Subsidiaries from such escrow arrangement, as
the case may be, and (D) all legal, accounting and investment banking fees,
sales commissions, brokers or finders fees, employee severance costs, and any
relocation expenses incurred as a result of the Asset Sale or Recovery Event,
and (b) with respect to any issuance or sale of Capital Stock or issuance or
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
other professional fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

“Net Equity Proceeds” means the net cash proceeds received by the Borrower since
the Closing Date as a contribution to its common equity capital or from the
issue or sale of Capital Stock of the Borrower (other than Disqualified Stock).

“Net Income”: with respect to any specified Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock accretion or dividends, excluding, however, (i) any
gain or loss, together with any related provision for taxes on such gain or
loss, realized in connection with (a) any Asset Sale or (b) the disposition of
any securities by such Person or any of its Consolidated Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Consolidated
Subsidiaries; and (ii) any extraordinary gain or loss, together with any related
provision for taxes on such extraordinary gain or loss.

“New Market Capital Expenditures”: any Capital Expenditures made by the Borrower
or any of its Subsidiaries in connection with construction, launch and
operations in any New Markets.

“New Market Losses”: for any period, to the extent such losses were deducted in
computing such Consolidated Net Income during the applicable period, an amount
equal to any extraordinary loss plus any net loss (without duplication) realized
by the Borrower or any of its

 

31



--------------------------------------------------------------------------------

Consolidated Subsidiaries incurred in connection with construction, launch and
operations in any New Market for such period, so long as such net losses are
incurred on or prior to the date that is twelve full calendar months after the
initial commencement of commercial operations in the applicable New Market.

“New Market Losses Cap”: $125,000,000.

“New Markets”: the collective reference to any wireless telephone markets other
than the metropolitan areas of Atlanta, Georgia; Miami, Florida; Sacramento,
California; and San Francisco, California.

“Non-Excluded Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made under this Agreement and (b) Other Taxes.

“Non-U.S. Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the Code.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the collective reference to the unpaid principal of and interest
on the Loans and Reimbursement Obligations and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided hereunder after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided herein after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to any Agent or any Lender (or former Agent or
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, or the other Loan Documents or any Letter of
Credit, or any other document made, delivered or given in connection therewith,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Agents or to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).

“OID”: as defined in Section 2.4(a).

“Original Agent”: as defined in the recitals to this Agreement.

“Original Credit Agreement”: as defined in the recitals to this Agreement.

“Original Lenders”: as defined in the recitals to this Agreement.

“Original Restatement Date”: February 20, 2007.

“Original Term Loans”: the Term Loans made under the Original Credit Agreement
outstanding immediately prior to the 2010 Restatement Date.

 

32



--------------------------------------------------------------------------------

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Other Term Loans”: as defined in Section 2.4(a).

“Parent”: any corporation that directly or indirectly is the beneficial owner of
at least 50% of the voting stock of the Borrower, measured by voting power
rather than number of shares.

“Participant”: as defined in Section 11.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation or any successor.

“Permitted Acquisition”: (a) the acquisition by the Borrower or any of its
Subsidiaries of wireless spectrum to be used in a business permitted by
Section 8.19, (b) the acquisition by the Borrower or any of its Subsidiaries of
the Property or Capital Stock (other than Capital Stock of the Borrower) of any
Person that is already a Subsidiary of the Borrower, (c) the acquisition by the
Borrower or any of the Subsidiary Guarantors of all of the Capital Stock of any
Person in which a Permitted Joint Venture Investment has been made, so long as
such acquisition is permitted under clause (j) of the definition of Permitted
Investment, or complies with the provisions of clause (e) below, (d) the
acquisition by the Borrower or any of its Subsidiaries of all of the Capital
Stock of any Person acquired in an Investment permitted under clause (m) of the
definition of Permitted Investments, so long as such acquisition is permitted
under clause (m) of the definition of Permitted Investments, or complies with
the provisions of clause (e) below, and (e) any acquisition by the Borrower or
any of its Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or more than
50% of the Capital Stock of and the ability to direct, directly or indirectly,
the management and/or policies of, or a business line or unit or a division of,
any Person if, in the case of this clause (e):

(i) both before and after giving effect thereto, no Default or Event of Default
has occurred and is continuing, and the Administrative Agent shall have received
a certificate to such effect given on behalf of the Borrower by an Authorized
Officer;

(ii) such acquisition is made in all material respects in accordance with all
applicable Requirements of Law and Material Contractual Obligations; and all
material consents and approvals required by applicable Requirement of Law and
Material Contractual Obligations have been obtained;

(iii) in case of an acquisition of Capital Stock of any Person, such Person
becomes a Subsidiary of the Borrower as part of the acquisition, and becomes a
Subsidiary Guarantor hereunder if and when required by Section 7.10;

(iv) the Board of Directors or equivalent authority of the Person whose assets
or Capital Stock are being acquired has approved the transaction; and

 

33



--------------------------------------------------------------------------------

(v) with respect to any Permitted Acquisition or series of related Permitted
Acquisitions involving aggregate consideration paid in excess of $50,000,000,
the Borrower delivers to the Administrative Agent a resolution of the Borrower’s
or the applicable Subsidiary Guarantor’s Board of Directors (or similar
governing body) set forth in an officers’ certificate certifying that such
Permitted Acquisition has been approved by the Borrower’s or the applicable
Subsidiary Guarantor’s Board of Directors (or similar governing body);

provided that in the case of clauses (a) through (e) above, the aggregate amount
of consideration paid after the 2011 Restatement Date in connection with
Permitted Acquisitions for assets that do not become Collateral (to the extent
that such assets are of a type that would be required to be Collateral if they
were owned by a Subsidiary Guarantor) and equity interests of Persons who do not
become Subsidiary Guarantors shall not exceed $100,000,000 in the aggregate;
provided further, that no more than $75,000,000 of such $100,000,000 may be paid
in connection with the acquisition of Persons who are Foreign Subsidiaries that
are not Discretionary Guarantors and assets that are located outside the United
States that do not become Collateral (to the extent that such assets are of a
type that would be required to be Collateral if they were owned by a Subsidiary
Guarantor).

“Permitted Amendments” as defined in Section 11.1(f) and 11.1(g) as the context
requires.

“Permitted Investments” means:

(a) any Investment in the Borrower or any Subsidiary Guarantor;

(b) any Investment in Cash or Cash Equivalents;

(c) any Investment by the Borrower or any Subsidiary in a Person, if as a result
of such Investment: (i) such Person becomes a Subsidiary Guarantor; or (ii) such
Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, the Borrower
or a Subsidiary Guarantor;

(d) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale (or any sale, assignment, transfer, conveyance or other
disposition of any Property described in clauses (a)-(g) of the exclusions set
forth in the definition of Asset Sale) that was not prohibited by Section 8.5;

(e) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of any Group Member, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of any trade creditor
or customer or upon enforcement of any Lien in favor of the Borrower or any
Subsidiary; or (ii) litigation, arbitration or other disputes with Persons who
are not Affiliates;

(f) Investments related to Hedge Agreements permitted by Section 8.10;

 

34



--------------------------------------------------------------------------------

(g) loans or advances to employees or directors made in the ordinary course of
business of any Group Member in an aggregate principal amount not to exceed
$8,000,000 at any one time outstanding;

(h) advances and prepayments for asset purchases in the ordinary course of
business in a line of business permitted by Section 8.19;

(i) Investments existing on the Closing Date;

(j) Permitted Joint Venture Investments in an aggregate amount that, when taken
together with all other Permitted Joint Venture Investments made pursuant to
this clause (j) (in each case, measured on the date each such Investment was
made and without giving effect to subsequent changes in value), do not exceed
15% of Consolidated Total Assets of the Borrower and its Consolidated
Subsidiaries on the date such Investment is made;

(k) accounts receivable arising in the ordinary course of business;

(l) Investments consisting of Permitted Acquisitions;

(m) Investments in a Person primarily engaged in a line of business permitted by
Section 8.19 having an aggregate Fair Market Value, when taken together with all
other Investments made pursuant to this clause (m) since the 2011 Restatement
Date that are at that time outstanding, not to exceed $250,000,000 (with the
Fair Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, that all such
Investments pursuant to this clause (m) following the 2011 Restatement Date in
Persons who are not Subsidiary Guarantors, together with amounts (x) subject to
a Reinvestment Notice spent to purchase assets useful in the business of Persons
who are not Subsidiary Guarantors (but not the business of the Borrower or any
Subsidiary Guarantor) and (y) consideration paid in connection with Permitted
Acquisitions for assets that do not become Collateral (to the extent that such
assets are of a type that would be required to be Collateral if they were owned
by a Subsidiary Guarantor) and equity interests of Persons who do not become
Subsidiary Guarantors shall not exceed $100,000,000 in the aggregate; provided
further, that no more than $75,000,000 of such $100,000,000 may be paid in
connection with the acquisition of Persons who are Foreign Subsidiaries that are
not Discretionary Guarantors and assets that are located outside the United
States that do not become Collateral (to the extent that such assets are of a
type that would be required to be Collateral if they were owned by a Subsidiary
Guarantor); and

(n) deposits, upfront payments, down payments or other payments required to be
made with the FCC in connection with the auction or licensing of Governmental
Authorizations.

Notwithstanding any other provision to the contrary, no Permitted Investment
shall be deemed to be a Restricted Payment.

 

35



--------------------------------------------------------------------------------

“Permitted Joint Venture Investment” means, with respect to any specified
Person, Investments in any other Person engaged in a business permitted by
Section 8.19 of which at least 40% of the outstanding Capital Stock of such
other Person is at the time owned directly or indirectly by the specified
Person.

“Permitted Payments to any Parent” means, without duplication as to amounts:
(a) payments to any Parent (directly or through Holdings) to permit any Parent
to pay reasonable accounting, legal, investment banking fees and administrative
expenses of such Parent when due; and (b) for so long as the Borrower is a
member of a group filing a consolidated or combined tax return with any Parent,
payments to such Parent in respect of an allocable portion of the tax
liabilities of such group that is attributable to the Borrower and its
Subsidiaries (“Tax Payments”). The Tax Payments shall not exceed the lesser of
(i) the amount of the relevant tax (including any penalties and interest) that
the Borrower would owe if the Borrower were filing a separate tax return (or a
separate consolidated or combined return with its Subsidiaries that are members
of the consolidated or combined group), taking into account any carryovers and
carrybacks of tax attributes (such as net operating losses) of the Borrower and
such Subsidiaries from other taxable years and (ii) the net amount of the
relevant tax that such Parent actually owes to the appropriate taxing authority.
Any Tax Payments received from the Borrower shall be paid over to the
appropriate taxing authority within 30 days of such Parent’s receipt of such Tax
Payments or refunded to the Borrower.

“Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or any
Subsidiary Guarantor (a) issued in exchange for, or the net proceeds of which
are used to extend, renew, refund, refinance, replace, defease, discharge or
otherwise retire for value, in whole or in part, or (b) constituting an
amendment, modification or supplement to or a deferral or renewal of ((a) and
(b) above, collectively, a “Permitted Refinancing”), any other Indebtedness of
the Borrower or any Subsidiary Guarantor (other than intercompany Indebtedness)
in a principal amount not to exceed (after deduction of reasonable and customary
fees and expenses incurred in connection with the Permitted Refinancing) the
lesser of:

(i) the principal amount of the Indebtedness so refinanced (plus the amount of
premium, if any, fees and expenses paid in connection therewith), and

(ii) if the Indebtedness being refinanced was issued with any original issue
discount, the accreted value of such Indebtedness (as determined in accordance
with GAAP) at the time of such Permitted Refinancing.

Notwithstanding the preceding, no Indebtedness will be deemed to be Permitted
Refinancing Indebtedness, unless:

(1) such Indebtedness has a final maturity date later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being refinanced;

(2) if the Indebtedness being refinanced is Subordinated Indebtedness, such
Indebtedness has a final maturity date later than the final maturity date of,
and constitutes Subordinated Indebtedness, contractually subordinated or
otherwise junior in right of payment to, the Obligations, on terms at least as
favorable to the holders of the Obligations as those contained in the
documentation governing the Indebtedness being refinanced at the time of the
Permitted Refinancing;

 

36



--------------------------------------------------------------------------------

(3) if the Indebtedness being refinanced is Secured Indebtedness, such Permitted
Refinancing Indebtedness is either unsecured or is only secured by those assets
securing the Indebtedness being Refinanced, and, in the case of Indebtedness
incurred pursuant to Section 8.2(n), the Liens securing such Permitted
Refinancing Indebtedness are governed by an intercreditor agreement satisfactory
to the Administrative Agent, to the extent required by Section 8.2(n);

(4) if the Indebtedness being refinanced is unsecured, such Permitted
Refinancing Indebtedness is unsecured; and

(5) such Indebtedness is incurred by the Borrower or the Subsidiary who is the
obligor on the Indebtedness being refinanced.

“Person”: natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint
stock companies, Joint Ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and Governmental Authorities.

“Plan”: any employee pension benefit plan, as defined in section 3(2) of ERISA
that is not a Multiemployer Plan, that is subject to Title IV of ERISA,
Section 302 or 303 of ERISA or Section 412 or 430 of the Code and that (a) is
currently or hereafter sponsored, maintained or contributed to by the Borrower,
a Subsidiary or an ERISA Affiliate or (b) was at any time during the six
consecutive year period ending on the date hereof, sponsored, maintained or
contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Preferred Stock” means, with respect to any Person, any Capital Stock of such
Person that has preferential rights to any other Capital Stock of such Person
with respect to dividends or payments upon liquidation.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Pro Forma Basis”: with respect to any calculation for any period, a
determination of such calculation on a pro forma basis after giving effect to
all Asset Acquisitions and Asset Dispositions made by the Borrower and its
Consolidated Subsidiaries from the beginning of such period through and
including such date of determination (the “Calculation Date”) (including any
related financing transactions and the application of proceeds of any Asset
Disposition) as if such Asset Acquisitions and Asset Dispositions (and related
financing transactions and the application of proceeds of any Asset Disposition)
had occurred at the beginning of such period, plus, if any New Market Losses are
incurred for such period, the amount of such New Market Losses up to the New
Market Losses Cap. In addition, (i) the Consolidated Adjusted EBITDA
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses (and ownership interests therein) disposed of prior
to the Calculation Date, will be excluded; (ii) any Person that is a
Consolidated Subsidiary of the Borrower on the Calculation Date will be deemed
to have been a Consolidated Subsidiary of the Borrower at all times during such
period;

 

37



--------------------------------------------------------------------------------

(iii) any Person that is not a Consolidated Subsidiary of the Borrower on the
Calculation Date will be deemed not to have been a Consolidated Subsidiary of
the Borrower at any time during such period; (iv) pro forma effect shall be
given to asset dispositions and asset acquisitions (including giving pro forma
effect to any related financing transactions and the application of proceeds of
any asset disposition) that have been made by any Person that has become a
Consolidated Subsidiary of the Borrower or has been merged with or into the
Borrower or any Consolidated Subsidiary of the Borrower during such period that
would have constituted an Asset Disposition or Asset Acquisition had such
transactions occurred when such Person was a Consolidated Subsidiary of the
Borrower, as if such asset dispositions or asset acquisitions were Asset
Dispositions or Asset Acquisitions that occurred on the first day of such
period; and (v) such pro forma effect shall be determined in good faith on a
reasonable basis by a responsible financial or accounting officer of the
Borrower.

“Property”: any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, (a) any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender, an Affiliate of a Lender, an Agent or an Affiliate
of an Agent.

“Reaffirmation Agreement”: the Reaffirmation Agreement to be executed by the
Borrower and the other Loan Parties, substantially in the form of Exhibit A.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Subsidiary in excess of $50,000,000.

“Reference Bank”: JPMorgan Chase Bank, N.A.

“Refinancing”: the permanent repayment in full or deemed repayment in full of
outstanding debt with the proceeds of the Original Term Loans on the Original
Restatement Date.

“Refunded Swingline Loans”: as defined in Section 3.4.

“Refunding Date”: as defined in Section 3.4.

“Register”: as defined in Section 11.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any Subsidiary in
connection therewith that are not applied to prepay the Loans pursuant to
Section 4.2(b) as a result of the delivery of a Reinvestment Notice.

 

38



--------------------------------------------------------------------------------

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by an Authorized Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in the business of the
Borrower or any Subsidiary Guarantor (or a Person that is not a Loan Party,
provided that the aggregate amount of such Net Cash Proceeds used for a Person
that is not a Loan Party, when taken together with the (x) the amount of any
Investments made in non-Loan Parties pursuant to clause (m) of the definition of
Permitted Investment after the 2011 Restatement Date, and (y) any consideration
paid after the 2011 Restatement Date in connection with Permitted Acquisitions
for assets that do not become Collateral (to the extent that such assets are of
a type that would be required to be Collateral if they were owned by a
Subsidiary Guarantor) and equity interests of Persons who do not become
Subsidiary Guarantors, does not exceed $100,000,000 in the aggregate, provided
further that no more than $75,000,000 of such $100,000,000 may be paid in
connection with the acquisition of Persons who are Foreign Subsidiaries that are
not Discretionary Guarantors and assets that are located outside the United
States that do not become Collateral (to the extent that such assets are of a
type that would be required to be Collateral if they were owned by a Subsidiary
Guarantor)).

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the business of the Borrower or any Subsidiary Guarantor, or (if permitted by
the definition of “Reinvestment Notice”) any other Subsidiary.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the business of the
Borrower or any Subsidiary with all or any portion of the relevant Reinvestment
Deferred Amount.

“Release”: any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Remedial Work”: as defined in Section 7.8(a)(iv).

 

39



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043 of ERISA, other
than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Required Prepayment Date”: as defined in Section 4.2(d).

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Restricted Investment”: any Investment other than a Permitted Investment.

“Restricted Payment”: (a) the declaration or payment of any dividend or the
making of any other payment or distribution on account of the Borrower or any of
its Subsidiaries’ Capital Stock (including, without limitation, any payment in
connection with any merger or consolidation involving the Borrower or any of its
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Subsidiaries’ Capital Stock in their capacity as such (other than dividends
or distributions payable in Capital Stock (other than Disqualified Stock) of the
Borrower and other than dividends or distributions payable to the Borrower or a
Subsidiary Guarantor); (b) the purchase, redemption or other acquisition or
retirement for value (including, without limitation, in connection with any
merger or consolidation involving the Borrower) of, any Capital Stock of the
Borrower or any direct or indirect Parent by the Borrower or any of its
Subsidiaries; (c) any payment on or with respect to, or purchase, redemption,
defeasement or other acquisition or retirement for value of any Subordinated
Indebtedness (excluding any intercompany Indebtedness between or among the
Borrower and any of its Subsidiaries) or the Senior Notes, except a payment of
interest or principal at the stated maturity thereof or in connection with a
Permitted Refinancing thereof; or (d) any Restricted Investment.

“Restricted Payment Cap”: as of the date of any determination thereof, the sum
of:

(a) 100% of the Consolidated Adjusted EBITDA (taken as one accounting period)
since the beginning of the Fiscal Quarter in which the Closing Date occurred to
the end of the most recently ended Fiscal Quarter for which internal financial
statements are available at the time of such Restricted Payment, plus, if any
New Market Losses are incurred for the four Fiscal Quarter period for which
internal financial statements are available prior to the date of determination,
the amount of such New Market Losses for such four Fiscal Quarter period up to
the New Market Losses Cap, less the product of 1.50 multiplied by Consolidated
Interest Expense since the beginning of the Fiscal Quarter in which the Closing
Date occurred; plus

 

40



--------------------------------------------------------------------------------

(b) 100% of, without duplication, (i)(a) the aggregate net cash proceeds, or
(b) the Fair Market Value, as the case may be, of (x) marketable securities
(other than marketable securities of the Borrower) of an Affiliate of the
Borrower, (y) Capital Stock of a Person (other than the Borrower or an Affiliate
of the Borrower) engaged primarily in any business permitted by Section 8.19;
provided that Person becomes a Subsidiary Guarantor, or is a Person in which an
Investment pursuant to clause (x) or (xiv) of the definition of Permitted
Investment has been made and which Person shall have granted a Group Member a
first priority Lien on substantially all of the assets of such Person (except
(x) as may be limited by a Requirement of Law or (y) for Excepted Liens), and
(z) other assets used in any business permitted by Section 8.19, in the case of
clauses (a) and (b), received by the Borrower since the Closing Date as a
contribution to its common equity capital, or from the issue or sale of Capital
Stock (other than Disqualified Stock) of the Borrower or of any Parent and
contributed to the Borrower or from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
of the Borrower or of any Parent that have been converted into or exchanged for
such Capital Stock (other than Capital Stock (or Disqualified Stock or debt
securities) sold to a Subsidiary of Holdings), (ii) the amount by which
Indebtedness of the Borrower or any Subsidiary Guarantor is reduced on the
Borrower’s consolidated balance sheet upon the conversion or exchange after the
Closing Date of any such Indebtedness into or for Capital Stock of any Parent
(other than Disqualified Stock), and (iii) the aggregate net cash proceeds, if
any, received by the Borrower or any Subsidiary Guarantor upon any conversion or
exchange described in clause (ii) above; plus

(c) to the extent that any Restricted Investment that was made after the Closing
Date is sold for Cash or Cash Equivalents, or is otherwise liquidated or repaid
for Cash or Cash Equivalents, an amount equal to such Cash or Cash Equivalents;
plus

(d) 100% of any Cash dividends or Cash distributions actually received directly
or indirectly by the Borrower or a Subsidiary Guarantor after the Closing Date
from a Subsidiary of the Borrower that is not a Subsidiary Guarantor, to the
extent that such dividends or distributions were not otherwise included in
Consolidated Net Income of the Borrower; plus

(e) $25,000,000; minus

(f) the aggregate amount of any Net Equity Proceeds taken into account for
purposes of incurring Indebtedness pursuant to Section 8.2(p).

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” on Schedule A to the 2011 Amendment
Agreement or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof, including through any Incremental Revolving Loan Commitments
pursuant to Section 2.4. The amount of the Total Revolving Commitments is
$100,000,000 as of the 2011 Restatement Date, and such amount may be changed
from time to time pursuant to the terms hereof, including through any
Incremental Revolving Loan Commitments made pursuant to Section 2.4.

 

41



--------------------------------------------------------------------------------

“Revolving Commitment Period”: the period from and including the day after the
Closing Date to the Revolving Termination Date.

“Revolving Extension Agreement” shall mean a Revolving Extension Agreement by
and among, and in form and substance satisfactory to, the Administrative Agent,
the Borrower, and the Extending Revolving Lenders party thereto.

“Revolving Extension Offer” as defined in Section 11.1(f).

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Lender”: each Lender (including each Extending Revolving Lender, if
any) that has a Revolving Commitment or that holds Revolving Loans.

“Revolving Loans”: as defined in Section 3.1(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Termination Date”: the fifth anniversary of the 2011 Restatement
Date.

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, and its successors.

“SEC”: the U.S. Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Indebtedness”: with respect to any specified Person, any Indebtedness
(other than Indebtedness consisting of surety, construction, performance and
other similar bonds or letters of credit, in each case that would not appear as
indebtedness on a consolidated balance sheet prepared in accordance with GAAP)
of such Person that is secured by a Lien on the assets of such Person (in the
case of Indebtedness of a Loan Party, other than any such Liens that are in
favor of another Loan Party), plus any Indebtedness of any other Person to the
extent that such Indebtedness is secured by a Lien on the assets of the
specified Person (but if such Indebtedness is not assumed by the specified
Person, limited to the lesser of (i) the Fair Market Value of such assets at the
date of determination and (ii) the amount of Indebtedness of the other Person so
secured).

 

42



--------------------------------------------------------------------------------

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties, the Issuing Lender and the Swingline Lender.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting or perfecting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Senior Officer”: any individual holding the position of chief executive
officer, chief financial officer or chief operating officer of any Group Member.
Unless otherwise specified, all references herein to a Senior Officer mean a
Senior Officer of the Borrower.

“Senior Note Indentures”: the supplemental indentures entered into by
Superholdings, Holdings, the Borrower and certain of its Subsidiaries governing
the terms of the Senior Notes.

“Senior Notes”: the Borrower’s 7-7/8% Senior Notes due 2018, in the original
principal amount of $1,000,000,000, and the Borrower’s 6-5/8% Senior Notes due
2020, in the original principal amount of $1,000,000,000.

“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Exchange Act of 1934, as amended, as such regulation
was in effect on the Closing Date.

“Solvent”: with respect to any Group Member, that as of the date of
determination, both (i) (a) the sum of such Group Member’s Indebtedness
(including contingent liabilities) does not exceed the present fair saleable
value of such Group Member’s present assets; (b) such Group Member’s capital is
not unreasonably small in relation to its business as contemplated on the 2011
Restatement Date or with respect to any transaction contemplated herein to be
undertaken after the 2011 Restatement Date; and (c) such Person has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that would reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

43



--------------------------------------------------------------------------------

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty, as
counterparty and (b) that has been designated by such Qualified Counterparty and
the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement provided, that (i) subject to Section 11.14, obligations of the
Borrower or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements. The designation of any Hedge Agreement as a Specified Hedge
Agreement shall not create in favor of any Qualified Counterparty that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement except as provided in Section 11.14.

“Subfacility”: the Tranche B-1 Term Loan Subfacility, the Tranche B-2 Term Loan
Subfacility, the Tranche B-3 Term Loan Subfacility, any Extended Revolving
Subfacility, or the Revolving Loans and Revolving Commitments of all Revolving
Lenders that are not Extended Revolving Loans or Extended Revolving Commitments.

“Subordinated Indebtedness”: any unsecured Indebtedness of the Borrower or a
Subsidiary Guarantor, no part of the principal of which is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption or mandatory
prepayment), prior to the Tranche B-3 Term Loan Maturity Date (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control or asset sale shall not violate the foregoing restriction)
and the payment of principal and interest of which and other obligations of the
Borrower or such Subsidiary in respect thereof are subordinated to the prior
payment in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent. Notwithstanding the fact that intercompany Indebtedness
permitted by Section 8.2(c) is contractually subordinated to the Obligations
pursuant to the Subordinated Intercompany Note, such intercompany Indebtedness
shall not constitute “Subordinated Indebtedness”.

“Subordinated Intercompany Note”: the promissory note dated as of the Closing
Date, evidencing Indebtedness owed by any Group Member to any Loan Party.

“Subsidiary”: with respect to any Person, any corporation, partnership, limited
liability company, association, joint venture or other business entity of which
more than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless otherwise specified,
all references herein to a Subsidiary mean a Subsidiary of the Borrower.

“Subsidiary Guarantor”: each Domestic Wholly Owned Subsidiary of the Borrower
that is a Guarantor as of the date hereof or that becomes a Guarantor pursuant
to Section 7.10 or Section 8.17, and any other Subsidiary of the Borrower or
Superholdings (as applicable) that the Borrower or Superholdings, in its sole
discretion, respectively, causes to execute the Guarantee and Collateral
Agreement as a guarantor thereunder.

 

44



--------------------------------------------------------------------------------

“Superholdings”: MetroPCS Communications, Inc., a Delaware corporation, and its
successors and assigns; provided that such Person continues to be a Guarantor,
and no Change of Control results therefrom.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $20,000,000.

“Swingline Lender”: J.P. Morgan Chase Bank, N.A., in its capacity as the lender
of Swingline Loans.

“Swingline Loans”: as defined in Section 3.3.

“Swingline Participation Amount”: as defined in Section 3.4.

“Syndication Agent”: as defined in the preamble to this Agreement.

“Tax”: any present or future tax, levy, impost, duty, assessment, charge, fee,
deduction or withholding of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.

“Term Lenders”: the collective reference to Tranche B-1 Term Lenders, the
Tranche B-2 Term Lenders, the Tranche B-3 Term Lenders and the Incremental
Lenders that have made Incremental Term Loans, if any.

“Term Loans”: the collective reference to Tranche B Term Loans and the
Incremental Term Loans (including Other Term Loans), if any.

“Term Loan Modification Agreement” shall mean a Term Loan Modification Agreement
by and among, and in form and substance satisfactory to, the Administrative
Agent, the Borrower and the Accepting Term Lenders.

“Term Loan Modification Offer” as defined in Section 11.1(g).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Tranche B Term Loans”: the collective reference to the Tranche B-1 Term Loans,
the Tranche B-2 Term Loans and the Tranche B-3 Term Loans.

 

45



--------------------------------------------------------------------------------

“Tranche B-1 Term Lender”: (a) each Lender under the Original Credit Agreement
immediately prior to the 2010 Restatement Date that executed and delivered a
signature page to the 2010 Amendment Agreement solely in its capacity as an
Existing Term Lender but not specifically in the capacity of an Extending Term
Lender, (b) each Lender under the Original Credit Agreement immediately prior to
the 2010 Restatement Date that executed and delivered a signature page to the
2010 Amendment Agreement in its capacity as an Existing Term Lender that did not
choose to convert all of its Original Term Loans into Tranche B-2 Term Loans,
(c) each Lender under the Original Credit Agreement that held a Term Loan
immediately prior to the 2010 Restatement Date that did not execute and deliver
a signature page to the 2010 Amendment Agreement and (d) any other Person that
becomes a party hereto as a Tranche B-1 Term Lender hereunder pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise ceases to have any
Tranche B-1 Term Loans hereunder.

“Tranche B-1 Term Loan Maturity Date”: the seventh anniversary of the Closing
Date.

“Tranche B-1 Term Loan Subfacility”: the Tranche B-1 Term Loans outstanding
hereunder.

“Tranche B-1 Term Loans”: as defined in the recitals to this Agreement. The
aggregate amount of the Tranche B-1 Term Loans as of the 2011 Restatement Date
is $537,194,805.20.

“Tranche B-1 Term Percentage”: as to any Tranche B-1 Term Lender at any time,
the percentage which the aggregate principal amount of such Lender’s Tranche B-1
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B-1 Term Loans then outstanding.

“Tranche B-2 Term Lender”: (a) each Lender under the Original Credit Agreement
immediately prior to the 2010 Restatement Date that executed and delivered a
signature page to the 2010 Amendment Agreement specifically in the capacity of
an Extending Term Lender, and (b) any other Person that becomes a party hereto
as a Tranche B-2 Term Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise ceases to have any Tranche B-2 Term Loans
hereunder.

“Tranche B-2 Term Loan”: a term loan made by a Lender pursuant to Section 2.1(b)
of the 2010 Credit Agreement. The total amount of the Tranche B-2 Term Loans as
of the 2011 Restatement Date is $994,805,194.81.

“Tranche B-2 Term Loan Maturity Date”: the tenth anniversary of the Closing
Date.

“Tranche B-2 Term Loan Subfacility”: the Tranche B-2 Term Loans outstanding
thereunder.

“Tranche B-2 Term Percentage”: as to any Tranche B-2 Term Lender at any time,
the percentage which the aggregate principal amount of such Lender’s Tranche B-2
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B-2 Term Loans then outstanding.

 

46



--------------------------------------------------------------------------------

“Tranche B-3 Term Commitment”: as to any Tranche B-3 Term Lender, the obligation
of such Lender to make Tranche B-3 Term Loans in an aggregate principal amount
equal to the amount set forth next to such Lender’s written consent on Annex A
to the 2011 Amendment Agreement. The total amount of the Tranche B-3 Term
Commitments is $500,000,000 as of the 2011 Restatement Date.

“Tranche B-3 Term Lender”: (a) each Person that executes and delivers a consent
to the 2011 Amendment Agreement specifically in the capacity of a Tranche B-3
Term Lender, thereby agreeing to become a Lender hereunder and agreeing to make
a Tranche B-3 Term Loan to the Borrower in the amount of its Tranche B-3
Commitment, and (b) any other Person that becomes a party hereto as a Tranche
B-3 Term Lender hereunder pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise ceases to have any Tranche B-3 Term Loans or Tranche B-3
Term Commitments hereunder.

“Tranche B-3 Term Loan”: as defined in Section 2.1(b).

“Tranche B-3 Term Loan Maturity Date”: the seventh anniversary of the 2011
Restatement Date.

“Tranche B-3 Term Loan Subfacility”: the Tranche B-3 Term Commitments and the
Tranche B-3 Term Loans made hereunder.

“Tranche B-3 Term Percentage”: as to any Tranche B-3 Term Lender at any time,
the percentage which the aggregate principal amount of such Lender’s Tranche B-3
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B-3 Term Loans then outstanding.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or Eurodollar Loan.

“United States”: the United States of America.

“Waivable Mandatory Prepayment”: as defined in Section 4.2(d).

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect of the Indebtedness, by (y) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

 

47



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary”: any Subsidiary of which all of the outstanding
Capital Stock (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, is owned by the Borrower or one or
more of the Wholly Owned Subsidiaries of the Borrower.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and (iii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including Cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (iv) references to agreements or
other Material Contractual Obligations shall, unless otherwise specified, be
deemed to refer to such agreements or Material Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time (subject
to any applicable restrictions hereunder).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The expressions, “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all the Obligations.

(f) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to Lenders pursuant to Section 7.1(a) and 7.1(b) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 7.1(c), if applicable). If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders,
which shall not be unreasonably conditioned, withheld or delayed); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative

 

48



--------------------------------------------------------------------------------

Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

1.3. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Letter of Credit,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time (the difference between
the stated amount in effect at such time and the maximum stated amount of such
Letter of Credit, the “Additional Stated LC Amount”).

1.4. Relationship with Original Credit Agreement.

(a) This Agreement amends and restates the provisions of the 2010 Credit
Agreement and (i) all of the terms and provisions of the 2010 Credit Agreement
shall continue to apply for the period from the 2010 Restatement Date to the
2011 Restatement Date, including any determinations of payment dates, interest
rates, Events of Default or any amount that may be payable to any Agent or any
Lender (or their assignees or replacements) and (ii) the obligations under the
2010 Credit Agreement which have not been repaid or deemed repaid shall from and
after the 2011 Restatement Date continue to be owing in accordance with, and
subject to, the terms of this Agreement. On and after the 2011 Restatement Date,
all references in any Loan Document to (i) the “Credit Agreement” shall be
deemed to include references to this Agreement and (ii) the “Lenders” or a
“Lender” or the “Administrative Agent” shall mean such terms as defined in this
Agreement. As to all periods occurring on or after the 2011 Restatement Date,
all of the terms and conditions set forth in the 2010 Credit Agreement shall be
of no further force and effect, it being understood that all obligations of each
Loan Party under the 2010 Credit Agreement and related Loan Documents shall be
governed by this Agreement and the related Loan Documents from and after the
2011 Restatement Date.

(b) The parties hereto acknowledge and agree that all principal, interest, fees,
costs, reimbursable expenses and indemnification obligations accruing or arising
under or in connection with the 2010 Credit Agreement which remain unpaid and
outstanding as of the 2011 Restatement Date shall be and remain outstanding and
payable as an Obligation under this Agreement and the other Loan Documents.

SECTION 2. AMOUNT AND TERMS OF TERM LOANS AND TERM COMMITMENTS; INCREMENTAL
FACILITIES

2.1. Term Loans and Term Commitments.

(a) The parties hereto acknowledge and agree that the Tranche B-1 Term Loans and
Tranche B-2 Term Loans (i) have been made prior to the 2011 Restatement Date,
(ii) shall remain outstanding on and after the 2011 Restatement Date as Tranche
B-1 Term Loans and Tranche B-2 Term Loans, respectively, made pursuant to this
Agreement, and (iii) shall have

 

49



--------------------------------------------------------------------------------

all of the rights and benefits of Tranche B-1 Term Loans and Tranche B-2 Term
Loans, respectively, as set forth in this Agreement and the other Loan
Documents. Notwithstanding anything herein to the contrary, all Tranche B-1 Term
Loans and Tranche B-2 Term Loans existing hereunder on the 2011 Restatement Date
that are Eurodollar Loans will have initial Interest Periods ending on the same
dates as the Interest Periods applicable to such Tranche B-1 Term Loans and
Tranche B-2 Term Loans, respectively, immediately prior to the 2011 Restatement
Date.

(b) Subject to the terms and conditions hereof and of the 2011 Amendment
Agreement, each Tranche B-3 Term Lender severally agrees to make a term loan to
the Borrower in Dollars (each, a “Tranche B-3 Term Loan”) on the 2011
Restatement Date in the amount of the Tranche B-3 Term Commitment of such
Tranche B-3 Term Lender. The Tranche B-3 Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 4.3.

2.2. Procedure for Tranche B Term Loan Borrowing. The Borrower shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time, one Business Day prior to the
anticipated 2011 Restatement Date) requesting that the Tranche B-3 Term Lenders
make the Tranche B-3 Term Loans on the 2011 Restatement Date. Upon receipt of
such notice the Administrative Agent shall promptly notify each Tranche B-3 Term
Lender thereof. Not later than 10:00 A.M., New York City time, on the 2011
Restatement Date, each Tranche B-3 Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Tranche B-3 Term Commitment of such Tranche B-3 Term Lender.
The Administrative Agent shall promptly make available to the Borrower on the
2011 Restatement Date, by wire transfer of immediately available funds to a bank
account designated in writing by the Borrower, the aggregate of the amounts made
available to the Administrative Agent by the Tranche B-3 Term Lenders in
immediately available funds.

2.3. Repayment of Term Loans.

(a) The Tranche B-1 Term Loans of each Tranche B-1 Lender shall mature in 11
consecutive quarterly installments, commencing on March 31, 2011, each of which
shall be in an amount equal to such Lender’s Tranche B-1 Term Percentage
multiplied by $1,402,597.40, with the remainder due on the Tranche B-1 Term Loan
Maturity Date, each such installment being subject to any reduction pursuant to
Section 4.2(c).

(b) The Tranche B-2 Term Loans of each Tranche B-2 Lender shall mature in 23
consecutive quarterly installments, commencing on March 31, 2011, each of which
shall be in an amount equal to such Lender’s Tranche B-2 Term Percentage
multiplied by $2,597,402.60, with the remainder due on the Tranche B-2 Term Loan
Maturity Date, each such installment being subject to any reduction pursuant to
Section 4.2(c).

(c) The Tranche B-3 Term Loans of each Tranche B-3 Lender shall mature in 27
consecutive quarterly installments, commencing on March 31, 2011, each of which
shall be in an amount equal to such Lender’s Tranche B-3 Term Percentage
multiplied by $1,250,000, with the remainder due on the Tranche B-3 Term Loan
Maturity Date, each such installment being subject to any reduction pursuant to
Section 4.2(c).

 

50



--------------------------------------------------------------------------------

(d) In the event that any Incremental Term Loans (including Other Term Loans)
are made, the Incremental Term Loan of each Incremental Lender shall not
amortize unless specifically stated in an Incremental Commitment Agreement.

2.4. Increase in Commitments. (a) The Borrower may request (in writing)
Incremental Commitments in an aggregate amount not to exceed, in the aggregate,
the greater of (i) $500,000,000 (minus the aggregate principal amount of all
Indebtedness issued pursuant to Section 8.2(n) after the 2011 Restatement Date
but on or prior to the date of such request, but not to be reduced by the
aggregate principal amount of any such Incremental Term Loans, or Indebtedness
issued pursuant to Section 8.2(n), the proceeds of which are applied to the
refinancing of all or any portion of the Tranche B Term Loans) and (ii) an
amount such that the Consolidated Senior Secured Leverage Ratio for the
Borrower’s most recently ended four full Fiscal Quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred would have been no greater than 3.0 to 1,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional secured Indebtedness had been incurred
at the beginning of such four-Fiscal Quarter period, in increments of (x) no
less than $75,000,000 (or such lesser amount if the remaining available
Incremental Commitment pursuant to this Section 2.4 is less than $75,000,000) at
any one time with respect to Incremental Term Loans and (y) no less than
$5,000,000 (or such lesser amount if the remaining available Incremental
Commitment pursuant to this Section 2.4 is less than $5,000,000) at any one time
with respect to Incremental Revolving Loans, from one or more Incremental
Lenders (approved by the Administrative Agent if such Incremental Lender is not
already a Revolving Lender and is to be a Revolving Lender after the effective
date of the applicable Incremental Commitment Agreement, which approval shall
not be unreasonably withheld, conditioned or delayed) willing to provide such
Incremental Commitments. Requests for such Incremental Commitments may be, at
the Borrower’s option, for Incremental Revolving Loans (at any time prior to the
later of the (i) Revolving Termination Date and (ii) the latest Extended
Revolving Termination Date, if any) and/or Incremental Term Loans. In the event
the Borrower shall request Incremental Term Loans, such request shall set forth
(i) the amount of the Incremental Term Loans being requested, (ii) the date on
which such Incremental Term Loans are requested to be made, (iii) any requested
differences between the Incremental Term Loans and the existing Tranche B-3 Term
Loans (which shall not be effective until set forth in an executed Incremental
Commitment Agreement executed by the Group Members and each applicable
Incremental Lender), provided, that in any event (A) the Weighted Average Life
to Maturity of all Incremental Term Loans shall be no shorter than the Weighted
Average Life to Maturity of the Tranche B-3 Term Loans at the time of the
borrowing of such Incremental Term Loan, and (B) the Maturity Date of any
Incremental Term Loans shall be no shorter than the final maturity of the
Tranche B-3 Term Loans, and (iv) whether such Incremental Term Loans are to have
the same yield (taking into account the interest rate margin and after giving
effect to all upfront fees or similar fees on original issue discount (“OID”) as
to the Tranche B-1 Term Loans or whether such Incremental Term Loans are to have
a different yield than the Tranche B-1 Term Loans (“Other Term Loans”); provided
that, if the yield in respect of any Other Term Loan exceeds the yield for the
Tranche B-1 Term Loans by more than 0.25%, the Applicable Margin for the Tranche
B-1 Term Loans and, if applicable, the Tranche

 

51



--------------------------------------------------------------------------------

B-2 Term Loans and/or Tranche B-3 Term Loans, shall be increased so that the
yield in respect of such Other Term Loans (giving effect to any upfront or
similar fees or OID issued in connection with such Other Term Loans) is no
higher than the yield for the Tranche B-1 Term Loans and, if applicable, the
Tranche B-2 Term Loans and/or Tranche B-3 Term Loans, respectively. All
Incremental Term Loans (including Other Term Loans) shall otherwise be made on
substantially identical terms as the Tranche B-3 Term Loans, except as set forth
in any applicable Incremental Commitment Agreement, and, in the case of Other
Term Loans, with respect to the interest rate margin applicable thereto. No
Agent or Lender shall be obligated to deliver or fund any Incremental
Commitment.

(b) No Incremental Commitment shall be effective unless the Borrower delivers to
the Administrative Agent an Incremental Commitment Agreement executed and
delivered by the Loan Parties and the proposed Incremental Lenders and such
other documentation relating thereto as the Administrative Agent may reasonably
request. Each Incremental Commitment Agreement shall, upon due execution,
constitute a Loan Document and, to the extent set forth therein, an amendment of
this Agreement, and such amendment shall be effective when and as set forth
therein and need not be executed, delivered or consented to by any other Agent
or Lender. In addition, each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Commitment Agreements, this Agreement shall be
amended automatically to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loans. Any such
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.

(c) The terms and provisions (other than the interest rate margin) of any
Incremental Revolving Loans shall be identical to the Revolving Loans or the
Extended Revolving Loans, provided, that, if the interest rate margin in respect
of any Incremental Revolving Loans is to exceed the Applicable Margin for the
Extended Revolving Loans or Revolving Loans by more than 0.25% (it being
understood that any such increase may take the form of original issue discount
(“OID”), with OID being equated to the interest rates in a manner determined by
the Administrative Agent based on an assumed four-year life to maturity), such
Applicable Margin shall be increased so that the interest rate margin in respect
of such Incremental Revolving Loans (giving effect to any OID issued in
connection with such Incremental Revolving Loans) is no higher than the
Applicable Margin for the Extended Revolving Loans or Revolving Loans, as the
case may be. On any date on which Incremental Revolving Loan Commitments are
effected, subject to the satisfaction of the terms and conditions in this
Section 2.4, (i) each of the Extending Revolving Lenders (and/or Revolving
Lenders, as the case may be) shall assign to each of the Incremental Lenders
with an Incremental Revolving Loan Commitment, and each of the Incremental
Lenders shall purchase from each of the Extending Revolving Lenders (and/or
Revolving Lenders, as the case may be), at the principal amount thereof
(together with accrued interest), such interests in the Extended Revolving Loans
(and/or Revolving Loans, as the case may be) outstanding on such date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Extended Revolving Loans (and/or Revolving Loans, as the case
may be) will be held by existing Extending Revolving Lenders (and/or Revolving
Lenders) and Incremental Lenders ratably in accordance with their Extended
Revolving Loan Commitments (and/or Revolving Loan Commitments, as the case may
be) after giving effect to the addition of such Incremental

 

52



--------------------------------------------------------------------------------

Revolving Loan Commitments to the existing Extended Revolving Commitments
(and/or Revolving Commitments, as the case may be), (ii) each Incremental
Revolving Loan Commitment shall be deemed for all purposes an Extended Revolving
Commitment (or Revolving Commitment, as the case may be) and each Incremental
Revolving Loan made thereunder shall be deemed, for all purposes, an Extended
Revolving Loan (or Revolving Loan, as the case may be) and (iii) each
Incremental Lender shall become a Lender with respect to the Incremental
Revolving Loan Commitment and all matters relating thereto.

(d) The Administrative Agent shall promptly notify each Lender whenever any
Incremental Commitment becomes effective.

(e) No Incremental Commitment Agreement shall become effective unless the
Administrative Agent has received (i) a certificate executed by an Authorized
Officer of the Borrower to the effect that no Default or Event of Default has
occurred and is continuing, and (ii) such additional Security Documents, legal
opinions, board resolutions, certificates and other documentation as may be
required by such Incremental Commitment Agreement or reasonably requested by the
Administrative Agent.

(f) Each Incremental Commitment Agreement shall contain representations and
warranties by the Borrower substantially in the form of those made by the
Borrower in this Agreement, except for any exceptions, disclosures or
modifications reasonably acceptable to the Administrative Agent, the Borrower
and the Incremental Lender(s) making a Loan pursuant to such Incremental
Commitment Agreement.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1. Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. During the Revolving
Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying and reborrowing the Revolving Loans in whole or in part, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
3.2 and 4.3.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

3.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans,

 

53



--------------------------------------------------------------------------------

or (b) one Business Day prior to the requested Borrowing Date, in the case of
Base Rate Loans) (provided that any such notice of a borrowing of Base Rate
Loans to finance payments required to be made pursuant to Section 3.5 may be
given not later than 12:00 Noon, New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of Base
Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that (x) the Swingline Lender may
request, on behalf of the Borrower, borrowings under the Revolving Commitments
that are Base Rate Loans in other amounts pursuant to Section 3.4 and
(y) borrowings of Base Rate Loans pursuant to Section 3.11 shall not be subject
to the foregoing minimum amounts. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
on such Borrowing Date by the Administrative Agent crediting the account of the
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

3.3. Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans hereunder, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be Base Rate Loans only.

(b) The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.

 

54



--------------------------------------------------------------------------------

3.4. Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9(f) or 9(g)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 3.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 3.4(b) (the “Refunding Date”)
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was

 

55



--------------------------------------------------------------------------------

outstanding and funded and, in the case of principal and interest payments, to
reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Revolving Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Group Member or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

3.5. Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Termination Date, commencing on the first of such dates to
occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

(c) The Borrower agrees to pay to the Lead Arrangers the fees in the amounts and
on the dates previously agreed to in writing by the Borrower and the Lead
Arrangers.

3.6. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate (a) the Revolving Commitments or, from time to time, to
reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect;
and/or (b) the Extended Revolving Commitments or, from time to time, to reduce
the amount of the Extended Revolving Commitments; provided that no such
termination or reduction of Extended Revolving Commitments shall be permitted
if,

 

56



--------------------------------------------------------------------------------

after giving effect thereto and to any prepayments of the Extended Revolving
Loans and Swingline Loans made under the Extended Revolving Subfacility on the
effective date thereof, the Total Extended Revolving Extensions of Credit would
exceed the Total Extended Revolving Commitments. Any such reduction shall be in
an amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Extended Revolving Commitments then in effect.

3.7. L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.10(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a face amount of at least $5,000 (unless otherwise agreed by
the Issuing Lender) and (iii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five Business Days
prior to the Revolving Termination Date, provided that any Letter of Credit with
a one-year term may provide for the auto extension thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above). On the 2011 Restatement Date, the Existing Letters of Credit
will automatically, without any action of any Person, be deemed to be Letters of
Credit issued hereunder for the account of the Borrower for all purposes of this
Agreement and the other Loan Documents.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

(c) The Issuing Lender shall not be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Governmental Requirement applicable to the Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender applicable to all letters of credit issued by the Issuing
Lender.

 

57



--------------------------------------------------------------------------------

3.8. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, with a copy to the Administrative Agent, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will notify the Administrative Agent of the
amount, the beneficiary and the requested expiration of the requested Letter of
Credit, and upon receipt of confirmation from the Administrative Agent that
after giving effect to the requested issuance, the Available Revolving
Commitments would not be less than zero, the Issuing Lender will process such
Application delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the Issuing Lender and
the Borrower. The Issuing Lender shall furnish a copy of such Letter of Credit
to the Borrower (with a copy to the Administrative Agent) promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.9. Fees and Other Charges.

(a) The Borrower will pay to the Administrative Agent a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date. In addition, the Borrower shall pay to
the Issuing Lender for its own account a fronting fee on the undrawn and
unexpired amount of each Letter of Credit as agreed by the Borrower and the
Issuing Lender, payable quarterly in arrears on each L/C Fee Payment Date after
the Issuance Date. Any fees paid for Existing Letters of Credit will
automatically, without any action by any Person, be deemed paid for Letters of
Credit issued hereunder.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit; provided,
however, that no costs or expenses shall be payable for conversion of the
Existing Letters of Credit to Letters of Credit issued hereunder.

3.10. L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid

 

58



--------------------------------------------------------------------------------

under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent upon demand of the Issuing
Lender an amount equal to such L/C Participant’s Revolving Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed. The
Administrative Agent shall promptly forward such amounts to the Issuing Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent for the account of the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.10(a) is not
made available to the Administrative Agent for the account of the Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
(through the Administrative Agent) with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the
Administrative Agent, will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
Administrative Agent, shall be required to be returned by the Administrative
Agent, such L/C Participant shall return to the Administrative Agent for the
account of the Issuing Lender the portion thereof previously distributed by the
Administrative Agent.

3.11. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on the Business Day next succeeding the Business Day on which
the Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit and paid by the Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other
actual out-of-pocket costs or expenses incurred by the Issuing Lender in
connection with such payment. Each such payment shall be made to the Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (i) until the Business Day next succeeding the date of the relevant
notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c). Each drawing under
any

 

59



--------------------------------------------------------------------------------

Letter of Credit shall (unless an event of the type described in Section 9(f) or
9(g) shall have occurred and be continuing, in which case the procedures
specified in Section 3.10 for funding by L/C Participants shall apply)
constitute a request by the Borrower to the Administrative Agent for a borrowing
pursuant to Section 3.2 of Base Rate Loans (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing pursuant to Section 3.4 of Swingline Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Loans (or, if applicable, Swingline
Loans) could be made, pursuant to Section 3.2 or, if applicable, Section 3.4),
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from the Issuing Lender of such drawing
under such Letter of Credit.

3.12. Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

3.13. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.14. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3 or
Section 6.2, the provisions of this Section 3 and Section 6.2 shall apply.

 

60



--------------------------------------------------------------------------------

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans in whole or in part, without premium or penalty (“Optional
Prepayment”), except as provided below, upon notice delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
12:00 Noon, New York City time, one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify (a) the date and amount of
prepayment, (b) whether the prepayment is of (i) Revolving Loans, (ii) Tranche
B-1 Term Loans only, (iii) after repayment in full of the Tranche B-1 Term
Loans, Tranche B-2 Term Loans only, (iv) all Tranche B Term Loans, or (v) all
Tranche B Term Loans and Incremental Term Loans, and (c) whether the prepayment
is of Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.
Notwithstanding anything to the contrary above, optional prepayments of any
Tranche B-2 Term Loans made after the 2010 Restatement Date but prior to
July 16, 2011, shall include all accrued and unpaid interest thereon as well as
a premium of 1.0% interest on the aggregate amount of such Tranche B-2 Term
Loans prepaid. Notwithstanding anything to the contrary above, optional
prepayments of any Tranche B-3 Term Loans made after the 2011 Restatement Date
but prior to March 17, 2012, shall include all accrued and unpaid interest
thereon as well as a premium of 1.0% interest on the aggregate amount of such
Tranche B-3 Term Loans prepaid.

4.2. Mandatory Prepayments and Offers to Prepay. (a) If any Indebtedness (other
than Excluded Indebtedness) shall be issued or incurred by the Borrower or any
Subsidiary, Borrower shall prepay the Term Loans in an amount equal to 100% of
the Net Cash Proceeds of such Indebtedness and such prepayment shall be applied
as set forth in Section 4.2(c) toward the prepayment of the Term Loans within
one Business Day after receipt of such Net Cash Proceeds.

(b) If on any date the Borrower or any Subsidiary Guarantor shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event, then, unless a Reinvestment
Notice shall be delivered in respect thereof, such Borrower shall make an offer
pursuant to the terms set forth in Section 4.2(d) to prepay the Term Loans in an
amount equal to 100% of the Net Cash Proceeds of such Asset Sale or Recovery
Event and such prepayment shall be applied as set forth in Section 4.2(c) toward
the prepayment of the Term Loans within ten Business Days after receipt of such
Net Cash Proceeds; provided, that, on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 4.2(c).

(c) Amounts to be applied in connection with prepayments made pursuant to
Section 4.2 shall be applied to the prepayment of the principal amount of the
Term Loans ratably between the Tranche B Term Loans and the Incremental Term
Loans based on the outstanding principal amounts thereof at such time. The
application of any prepayment pursuant to Section 4.2 shall be made, first, to
Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of the Term
Loans under Section 4.2 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid. Each prepayment of the Term Loans shall
be applied ratably to the respective remaining installments thereof.

 

61



--------------------------------------------------------------------------------

(d) Anything contained herein to the contrary notwithstanding, in the event
Borrower is required to make any mandatory prepayment pursuant to Section 4.2
(b) (a “Waivable Mandatory Prepayment”) of the Term Loans, not less than three
Business Days prior to the date (the “Required Prepayment Date”) on which the
Borrower is required to make such Waivable Mandatory Prepayment, the Borrower
shall notify Administrative Agent of the amount (or its good faith estimate
thereof) of such prepayment, and the Administrative Agent will promptly
thereafter notify each Lender holding an outstanding Term Loan of the amount of
such Lender’s pro rata share of such Waivable Mandatory Prepayment and of such
Lender’s option to refuse such amount. Each such Lender may exercise such option
by giving written notice to the Borrower and the Administrative Agent of its
election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before the first Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise such option).

(e) Concurrently with any prepayment of the Term Loans pursuant to Sections
4.2(a) and (b), the Borrower shall deliver to Administrative Agent a certificate
of an Authorized Officer demonstrating the calculation of the amount of the
applicable Net Cash Proceeds. In the event that the Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the Borrower shall promptly make an additional prepayment of the
Term Loans in an amount equal to such excess, and the Borrower shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

4.3. Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to Base
Rate Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 11:00 A.M., New York City time, on the
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no Base Rate
Loan under a particular Facility or Subfacility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility or Subfacility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

62



--------------------------------------------------------------------------------

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility or Subfacility may be continued as such when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Facility Lenders in respect of such Facility or Subfacility
have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

4.4. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.

4.5. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin; provided, that Other Term Loans that are Eurodollar Loans
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such
date plus the interest rate margin applicable thereto.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin; provided, that Other Term Loans that are
Base Rate Loans shall bear interest at a rate per annum equal to the Base Rate
plus the interest rate margin applicable thereto.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2%, or (y) in the case of Reimbursement Obligations, the rate applicable to Base
Rate Loans under the Revolving Facility, plus 2%, and (ii) if all or a portion
of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans under the relevant Facility plus 2% (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Facility plus 2%), in each
case, with respect to clauses (i) and (ii) above, from the date of such non
payment until such amount is paid in full (as well after as before judgment).

 

63



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

4.6. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to Base
Rate Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Applicable Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.5.

4.7. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received written notice from the
Majority Facility Lenders in respect of the relevant Facility or Subfacility
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as Base Rate
Loans and (z) any outstanding Eurodollar Loans under the relevant Facility shall
be converted, on the last day of the then-current Interest Period, to Base Rate
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

 

64



--------------------------------------------------------------------------------

4.8. Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Tranche B-1 Term Percentages, Tranche B-2 Term Percentages, Tranche B-3 Term
Percentages, Incremental Term Percentages or Revolving Percentages, as the case
may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of Tranche B Term Loans and
Incremental Term Loans then held by the relevant Lenders (for the avoidance of
doubt, it being understood that the Borrower may choose to optionally prepay
(i) Tranche B-1 Term Loans pursuant to Section 4.1 without prepaying any Tranche
B-2 Term Loans, Tranche B-3 Term Loans or Incremental Term Loans, (ii) after
repayment in full of the Tranche B-1 Term Loans, Tranche B-2 Term Loans pursuant
to Section 4.1 without prepaying any Tranche B-3 Term Loans or Incremental Term
Loans, and (iii) that the relevant Lenders with respect to certain payments of
principal and interest may only include the Term Lenders under a certain
Subfacility). Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the relevant Revolving Lenders. Each payment (including each
prepayment) by the Borrower on account of principal of and interest solely on
the Revolving Loans that are not Extended Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the relevant Revolving Lenders that are not Extending Revolving
Lenders. Each payment (including each prepayment) by the Borrower on account of
principal of and interest solely on the Extended Revolving Loans shall be made
pro rata according to the respective outstanding principal amounts of the
Extended Revolving Loans then held by the relevant Extending Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

65



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent on the Borrowing Date, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount on the Borrowing Date. If such amount is not
made available to the Administrative Agent by the required time on the Borrowing
Date therefor, such Lender shall pay to the Administrative Agent, on demand,
such amount with interest thereon at a rate equal to the greater of (i) the
Federal Funds Effective Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation for
the period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans under the relevant Facility, on demand,
from the Borrower. In addition to the rights described above, in the event that
the Administrative Agent shall make available to the Borrower all or any portion
of the Term Loans of any Lender and such Lender shall fail to make available to
the Administrative Agent a corresponding amount by 5:00 P.M. New York City time
within one Business Day of extension of credit, the Administrative Agent in its
sole discretion shall be entitled to immediately and without further action on
the part of such Lender register a transfer of such Lender’s Term Loans to a
replacement Lender, which shall be the Administrative Agent. The Administrative
Agent agrees to purchase any such Term Loans at par and in accordance with
Section 11.6 (other than the requirement for the signature of the defaulting
Lender on the Assignment and Assumption in connection with such transfer). In
addition to any other remedies the Borrower or the Administrative Agent may have
against such defaulting Lender, the Administrative Agent shall be entitled to
recover from such defaulting Lender the difference (if positive) between par and
the amount for which it is able to sell such purchased Term Loans in the
secondary market.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 3.4(b), 3.10(a) or (b), 4.8(e) or (g), or 11.5, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the

 

66



--------------------------------------------------------------------------------

Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

4.9. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it (except for Non-Excluded Taxes and changes in the rate of, or
imposition of, any Excluded Tax);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation by
the relevant Governmental Authority or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

 

67



--------------------------------------------------------------------------------

(c) A certificate, accompanied by such supporting information as Borrower may
reasonably request, as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.

4.10. Taxes.

(a) All payments made by or on account of the Borrower or any guarantor under
this Agreement shall be made free and clear of, and without deduction or
withholding for, Taxes, except pursuant to a Requirement of Law. If the Borrower
or any guarantor is so required to withhold Taxes, then the Borrower or such
guarantor may so withhold and shall timely pay the full amount of withheld Taxes
to the relevant taxing authority in accordance with applicable law. If such
Taxes are Non-Excluded Taxes, then the amount payable by the Borrower or such
guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Agent or Lender receives the amount it would have
received had no such withholding been made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes (after receipt of notice that such
Non-Excluded Taxes or Other Taxes are due) when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the Agents and
the Lenders for any incremental taxes, interest or penalties that may become
payable by any Agent or any Lender as a result of any such failure, except to
the extent such failure results from any Agent’s or Lender’s gross negligence or
willful misconduct.

(d) The Borrower shall indemnify each Agent, Issuing Lender and Lender for any
Non-Excluded Taxes that are paid or payable by such Agent, Issuing Lender or
Lender in connection with this Agreement (including amounts paid or payable
under this Section 4.10(d)) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Non-

 

68



--------------------------------------------------------------------------------

Excluded Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 4.10(d) shall be paid
within 10 days after the Agent, Issuing Lender or Lender delivers to the
Borrower a certificate stating the amount of any Non-Excluded Taxes so paid or
payable by such Agent or Lender and describing the basis for the indemnification
claim. A certificate as to the amount of such payment or liability delivered to
the Borrower by an Agent, a Lender or an Issuing Lender, shall be conclusive
absent manifest error. Such Agent or Lender shall deliver a copy of such
certificate to the Administrative Agent and the Borrower.

(e) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 4.10(e)(ii)(A) through (E) and (iii) below) shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 4.10(e).
If any form or certification previously delivered pursuant to this Section
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to such Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a party hereto, two
original copies of duly completed and executed copies of whichever of the
following is applicable:

(A) in the case of a Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code, IRS Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

69



--------------------------------------------------------------------------------

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit J-1, J-2, J-3 or J-4
(each, a “U.S. Tax Certificate”), as applicable, to the effect that such Lender
is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a Lender which
has sold participations) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (e)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate an behalf of such
partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation and information reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and/or the
Administrative Agent to comply with its obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.19(f)(iii), “FATCA” shall include any amendments made
to FATCA after the 2011 Restatement Date.

(f) If any Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional

 

70



--------------------------------------------------------------------------------

amounts pursuant to this Section 4.10, it shall pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 4.10 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund) within ten (10) Business Days of such
determination; provided, that the Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

4.11. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification shall include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 4.9
or 4.10(a).

 

71



--------------------------------------------------------------------------------

4.13. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9, 4.10(a) or 4.15 or (b) becomes a Defaulting Lender, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law and is an Eligible Assignee, (ii) prior to
any such replacement, such Lender shall have taken no action under Section 4.12
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 4.9 or 4.10(a), (iii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Section 4.11 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (v) the replacement financial institution, if not already a
Revolving Lender and if it is to be a Revolving Lender upon such replacement,
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

4.14. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Tranche B-1 Term Loans, Tranche B-2 Term
Loans, Tranche B-3 Term Loans, Revolving Loans or Swingline Loans, as the case
may be, of such Lender, substantially in the form of Exhibit G-1, G-2, G-3, G-4
or G-5, respectively, with appropriate insertions as to date and principal
amount.

 

72



--------------------------------------------------------------------------------

4.15. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

4.16. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Revolving Lender is a Defaulting Lender, to the
extent permitted by applicable law:

(a) fees shall cease to accrue and be payable on the unfunded portion of the
Revolving Commitments of such Defaulting Lender pursuant to Section 3.5;

(b) the Revolving Commitments and Term Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders, Majority Facility
Lenders, all Lenders, or all Lenders under any Facility have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of each Lender or each Lender affected
(or adversely affected) thereby;

(c) if any Swingline Loans or L/C Obligations exist at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Defaulting Lender’s Revolving Percentage of the
Swingline Loans then outstanding and L/C Obligations of such Defaulting Lender
shall be reallocated among the Revolving Lenders that are non-Defaulting Lenders
in accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Revolving Percentage of the Swingline Loans then outstanding
and L/C Obligations does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
the Borrower’s receipt of notice from the Administrative Agent (x) first, prepay
such Defaulting Lender’s Revolving Percentage of the Swingline Loans then
outstanding and (y) second, cash collateralize for the benefit of the Issuing
Lender only the Borrower’s obligations corresponding to such Defaulting Lender’s
L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 9 for
so long as such L/C Obligations are outstanding;

 

73



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.9
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the Revolving Lenders that are non-Defaulting
Lenders are reallocated pursuant to clause (i) above, then the fees payable to
the Revolving Lenders pursuant to Section 3.5 and Section 3.9 shall be adjusted
in accordance with such non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all fees payable pursuant to Section 3.5
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such L/C Obligations) and fees payable under Section 3.9 with respect to such
Defaulting Lender’s L/C Obligations shall be payable to the Issuing Lender until
and to the extent that such L/C Obligations are reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 4.16(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 4.16(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

(e) In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Lender each agrees in writing that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Lenders’

 

74



--------------------------------------------------------------------------------

Revolving Percentages of the Swingline Loans then outstanding and the L/C
Obligations of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Loans in accordance
with its Applicable Percentage.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans (other than Incremental Term Loans) and issue or participate in the
Letters of Credit, the Borrower hereby represents and warrants to each Agent and
each Lender that:

5.1. Financial Condition. The audited consolidated balance sheet of
Superholdings as of December 31, 2010, and the consolidated statements of income
and comprehensive income and stockholders’ equity for the fiscal year ended on
such date, reported on by and accompanied by unqualified reports from Deloitte &
Touche LLP, present fairly in all material respects the consolidated financial
condition of Superholdings as of such date, and the consolidated results of its
operations and its consolidated cash flows for the fiscal year then ended. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). As of the 2011 Restatement Date, no Group Member had any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from December 31, 2010 to and including the 2011 Restatement Date there has been
no Asset Disposition by the Borrower of any material part of its business or
property.

5.2. No Change. Since December 31, 2010, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

5.3. Corporate Existence; Compliance with Law. Each Group Member is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such good
standing, power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 5.3, each Group Member is in compliance
with all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other Governmental
Authorizations necessary for the ownership of its Property and the conduct of
its business, except in any of the foregoing cases where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

5.4. Power; Authorization; Enforceable Obligations. The execution and delivery
of this Agreement are within each Group Member’s corporate, limited liability
company or partnership (as applicable) powers and have been duly authorized by
all necessary corporate, limited liability company or partnership (as
applicable) and, if required, stockholder, member or partner (as applicable)
action (including, without limitation, any action required to be taken by any
class of directors of the Borrower, whether interested or disinterested, in
order to ensure the due authorization of this Agreement). Each Loan Document has
been duly executed and delivered by each Group Member thereto and constitutes a
legal, valid and binding obligation of such Group Member enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The execution and delivery of this Agreement
does not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including
shareholders, or any class of directors, whether interested or disinterested, of
the Borrower or any other person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document, except (i) such as have been obtained or
made and are in full force and effect, (ii) those third party approvals or
consents listed on Schedule 5.4 which, if not made or obtained, would not cause
a Default or Event of Default hereunder, (iii) such consents, approvals,
registrations, filings or other actions, other than those specified in clause
(iv) below, the absence of which or failure to obtain, could not reasonably be
expected to have a Material Adverse Effect, (iv) to the extent that the exercise
of certain of the rights, powers, privileges and remedies of the Agents or the
Lenders may constitute a de jure or de facto voluntary or involuntary assignment
of an FCC license or a voluntary or involuntary transfer of de jure or de facto
control of the holder of any such FCC license, the FCC’s prior consent thereto,
and (v) the licenses issued by the FCC pursuant to the Auction 66 Acquisition
have not yet been issued via a Final Order.

5.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of the Letters of Credit and the
borrowings hereunder and the use of the proceeds thereof (a) will not violate
any applicable law, regulation or any order of any Governmental Authority
(except for any violation that could not reasonably be expected to have a
Material Adverse Effect) or the charter, by-laws or other organizational
documents of any Group Member, (b) will not violate or result in a default under
any Material Contractual Obligation binding upon any Group Member or its
Properties, or give rise to a right thereunder to require any payment to be made
by such Group Member (except for any of the foregoing that could not reasonably
be expected to have a Material Adverse Effect) and (c) will not result in the
creation or imposition of any Lien on any Property of any Group Member (other
than Liens securing the Obligations hereunder or that are Excepted Liens).

5.6. Litigation. Except as disclosed to the Lead Arrangers and the
Administrative Agent prior to the 2011 Restatement Date, there are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting any

 

76



--------------------------------------------------------------------------------

Group Member (i) as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any Loan Document.

5.7. No Default. No Group Member is in default under or with respect to any of
its Material Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect and no Default or Event of Default
has occurred and is continuing.

5.8. Ownership of Property; Liens, Etc.

(a) Except as disclosed on Schedule 5.8, each Group Member has good and
defensible title to its Properties which constitute real property and good title
to all its personal Properties, in each case, (i) free and clear of all Liens
except Liens permitted by Section 8.3 or (ii) where the exceptions to such title
should not reasonably be expected to result in a Material Adverse Effect.

(b) All material leases and agreements necessary for the conduct of the business
of each Group Member are valid and subsisting, in full force and effect, and
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases and which failure to be valid, in full force and effect, subsisting,
or in default thereof could reasonably be expected to result in a Material
Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by each Group
Member including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit such Group Member to conduct its
business in all respects in the same manner as its business has been conducted
prior to the date hereof, except where the failure to have such rights and
Properties could not reasonably be expected to have a Material Adverse Effect.

(d) No Group Member’s Properties are subject to any Liens other than Liens
permitted by Section 8.3, and such Liens do not materially interfere with such
Group Member’s ability to conduct its business in any manner that could
reasonably be expected to have a Material Adverse Effect.

5.9. Intellectual Property. Except as disclosed in Schedule 5.9, each Group
Member owns, or is licensed to use, all trademarks, trade names, copyrights,
patents and other Intellectual Property material to its business, and, to the
extent the Group Member holds title to such Intellectual Property, the use
thereof by such Group Member does not infringe upon the rights of any other
Person, except for any such failure to own, be licensed or infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

5.10. Taxes. Each Group Member has timely filed or caused to be filed all
federal and other material Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Group Member has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the

 

77



--------------------------------------------------------------------------------

failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The charges, accruals and reserves on the books of the Group
Members in respect of Taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate. No Tax Lien has been filed and, to
the knowledge of the Borrower, no claim is being asserted with respect to any
such Tax, in each case that does not constitute an Excepted Lien.

5.11. Federal Regulations. The Group Members are not engaged principally, or as
one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock. No part of the proceeds of any Loan will be used for any
purpose which violates the provisions of Regulations T, U or X of the Board.
None of the Group Members is subject to any statute, rule or regulation limiting
its ability to incur indebtedness for borrowed money.

5.12. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of any
Senior Officer of the Borrower, threatened; (b) hours worked by and payment made
to employees of any Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of such Group Member.

5.13. ERISA.

(a) Except as could not reasonably be expected to result in a Material Adverse
Effect, the Group Members and each ERISA Affiliate have complied in all respects
with ERISA and, where applicable, the Code regarding each Plan.

(b) Except as could not reasonably be expected to result in a Material Adverse
Effect, each Plan is, and has been, maintained in compliance with ERISA and,
where applicable, the Code.

(c) To the knowledge of any Senior Officer of the Borrower no act, omission or
transaction has occurred which could reasonably be expected to result in
imposition on any Group Member or any ERISA Affiliate (whether directly or
indirectly) of (i) either a material civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a material tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) material breach of
fiduciary duty liability damages under section 409 of ERISA.

(d) No Plan or any trust created under any such Plan has been terminated in the
six consecutive year period ending on the date hereof and no steps have been
taken to terminate any plan where such termination could reasonably be expected
to result in material liability. No material liability to the PBGC (other than
for the payment of current premiums which are not past due) has been or is
reasonably expected to be incurred by any Group Member or any ERISA Affiliate
with respect to any Plan. No ERISA Event with respect to any Plan has occurred
where such ERISA Event could reasonably be expected to result in material
liability.

 

78



--------------------------------------------------------------------------------

(e) Except as could not reasonably be expected to result in material liability,
full payment when due has been made of all amounts which any Group Member or any
ERISA Affiliate is required under the terms of each Plan or applicable law to
have paid as contributions to such Plan as of the date hereof, and no failure to
meet the minimum funding standard under section 303 of ERISA or section 430 of
the Code, whether or not waived, exists with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan does
not, as of the end of the Borrower’s most recently ended Fiscal Year, exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities by
any amount in excess of $50,000,000. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) No contribution failure has occurred with respect to any Plan sufficient to
give rise to a material lien under section 303(k) of ERISA in an amount in
excess of $50,000,000.

(h) Neither any Group Member nor any ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by any
Group Member or any ERISA Affiliate in its sole discretion at any time without
any material current liability in excess of $50,000,000.

(i) Neither any Group Member nor any ERISA Affiliate maintains or contributes
to, or has at any time in the six-year period immediately preceding the date
hereof maintained or contributed to, any Multiemployer Plan, except to the
extent a withdrawal from such Multiemployer Plan could not reasonably be
expected to result in material liability.

(j) Neither any Group Member nor any ERISA Affiliate is required to provide
material security under section 436 of the Code due to a Plan amendment that
results in a material increase in current liability for the Plan.

(k) Except as could not reasonably be expected to result in a Material Adverse
Effect, there are no going-concern unfunded actuarial liabilities, past service
unfunded liabilities or solvency deficiencies with respect to any employee
benefit plan that is exempt from ERISA by reason of section 4(b)(4) thereof and
is sponsored, maintained, or contributed to by any Group Member or any ERISA
affiliate.

5.14. Investment Company Act. No Group Member is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

5.15. Subsidiaries. Except as set forth on Schedule 5.15 or as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the 2011
Restatement Date, Holdings has no Subsidiaries.

 

79



--------------------------------------------------------------------------------

5.16. Use of Proceeds. The proceeds of the Original Term Loans were used on the
Original Restatement Date to consummate the Refinancing in accordance with the
exercise by the Borrower of its optional prepayment rights and to pay related
premiums, fees and expenses and for general corporate purposes. The proceeds of
the Tranche B-3 Term Loans and any Incremental Term Loans shall be used for
general corporate purposes. The proceeds of the Revolving Loans shall be used,
together with the proceeds of the Swingline Loans and the Letters of Credit, for
general corporate purposes. None of the proceeds of the Revolving Loans shall be
used to fund purchases of Term Loans by any Affiliate Purchaser.

5.17. Environmental Matters. Except as could not in the aggregate, be reasonably
expected to have a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions could not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect):

(a) neither any Property of any Group Member nor the operations conducted
thereon violate (i) any decree, order or requirement of any Governmental
Authority or (ii) any Environmental Laws or any related Governmental
Authorization.

(b) no Property of any Group Member nor the operations currently conducted
thereon or, to the knowledge of the Borrower, by any prior owner or operator of
such Property or operation, are in violation of any Environmental Law or any
remedial obligations under Environmental Law.

(c) all notices, or similar Government Authorizations, if any, required to be
obtained or filed in connection with the operation or use of any and all
Property of each Group Member, including, without limitation, past or present
treatment, storage, disposal or Release of a Hazardous Material or solid waste
into the environment, have been duly obtained or filed, and each Group Member is
in compliance with the terms and conditions of all such notices, and Government
Authorizations.

(d) all Hazardous Materials and solid waste, if any, generated at any and all
Property of any Group Member have in the past been Released, stored,
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment.

(e) the Borrower has taken all steps reasonably necessary to determine and has
determined that no Hazardous Materials or solid waste, have been disposed of or
otherwise Released and there has been no threatened Release, on or to any
Property of any Group Member except in compliance with Environmental Laws and so
as not to pose an imminent and substantial endangerment to public health or
welfare or the environment.

(f) No Group Member has any known contingent liability or Remedial Work in
connection with any Release or threatened Release into the environment.

(g) No Hazardous Material Activity has been conducted either by or on behalf of
Borrower, or on any Property of any Group Member in a location or manner that
could require any Remedial Work.

 

80



--------------------------------------------------------------------------------

5.18. Accuracy of Information, etc. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of any Group
Member to the Administrative Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not misleading; provided that with respect to financial
statements other than projected financial information, the Borrower represents
only that such financial statements present fairly in all material respects the
consolidated financial condition of Superholdings as at the dates of such
financial statements; provided, further, that with respect to projected
financial information and any other projections, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time made.

5.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement in which a Lien can be perfected by the filing of a
financing statement, when financing statements specified on Schedule 5.19(a) in
appropriate form are filed in the offices specified on Schedule 5.19(a), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Group Members in
such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 8.3 and, in the case of
Collateral that constitutes Pledged Stock, Liens described in clauses (a),
(i) and (j) of the definition of Excepted Liens).

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices specified on Schedule 5.19(b), each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Group Members in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person (except Liens permitted by Section 8.3). As of the 2011 Restatement Date,
no Group Member owns any parcel of real property that has a value in excess of
$25,000,000.

5.20. Solvency. Each Group Member is Solvent.

5.21. Maintenance of Properties. Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the Group
Members’ Properties have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts to
which they are bound. All material improvements, fixtures

 

81



--------------------------------------------------------------------------------

and equipment owned in whole or in part by any Group Member that are necessary
to conduct normal operations (ordinary wear and tear excepted) are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by such Group Member, in a manner
consistent with such Group Member’s past practices (other than those the failure
of which to maintain in accordance with this Section 5.21 could not reasonably
be expect to have a Material Adverse Effect).

5.22. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto.

5.23. Regulation H. Except as set forth on Schedule 5.19(b) as it may be
supplemented from time to time, no Mortgage encumbers improved real property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions to the 2011 Restatement Date. The effectiveness of this
Agreement and the amendment and restatement evidenced hereby, and the agreement
of each Tranche B-3 Term Lender to make a Tranche B-3 Term Loan is subject to
the satisfaction (or waiver in writing in accordance with Section 11.1), prior
to or concurrently with the 2011 Restatement Date, of the following conditions
precedent:

(a) Loan Documents. All legal matters incident to this Agreement and the other
Loan Documents shall be satisfactory to the Administrative Agent, and the
Administrative Agent shall have received, (i) the 2011 Amendment Agreement,
executed and delivered by the Borrower, each Guarantor and the Administrative
Agent (on its own behalf and on behalf of the Required Lenders (as defined in
the 2010 Credit Agreement) and each Revolving Lender (as defined in the 2010
Credit Agreement)), and (ii) the Reaffirmation Agreement, substantially in the
form of Exhibit A hereto, executed and delivered by each Loan Party on the 2011
Restatement Date.

(b) Restatement Date Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the 2011 Restatement Date, substantially in
the form of Exhibit C (or such other form acceptable to the Administrative
Agent).

(c) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Baker Botts L.L.P., counsel to the Loan Parties, substantially
in the form of Exhibit F.

(d) Secretary’s Certificate. The Administrative Agent shall have received a
certificate of each Group Member, dated the 2011 Restatement Date, substantially
in the form of Exhibit K, with appropriate insertions and attachments including
(i) the certificate of incorporation of each Loan Party that is a corporation
certified by the relevant authority of the jurisdiction of organization of such
Loan Party (or a certification that there have been no changes to such
certificate of incorporation since its delivery on the 2010 Restatement Date),
and (ii) a good standing certificate for each Loan Party from its jurisdiction
of organization.

 

82



--------------------------------------------------------------------------------

(e) 2011 Amendment Agreement. The effectiveness of the amendment and restatement
of the 2010 Credit Agreement in the form of this Agreement shall also be subject
to the satisfaction of the conditions set forth in Section 6 of the 2011
Amendment Agreement.

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit (except, with respect to clause (a) hereof, the
issuance of Letters of Credit that, together with all other Letters of Credit
issued pursuant to the exclusion permitted by this parenthetical, do not exceed
an aggregate stated amount of $1,000,000) requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction (or
waiver in writing in accordance with Section 11.1) of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Group Member in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Financial Covenant Compliance. With respect to any extension of credit
pursuant to the Revolving Facility only, the Consolidated Senior Secured
Leverage Ratio as at the last day of any period of four consecutive Fiscal
Quarters of the Borrower ending after the 2011 Restatement Date, on a pro forma
basis for such extension of credit, shall not be greater than 4.0x.

Each borrowing (other than an Incremental Term Loan) by and issuance of a Letter
of Credit on behalf of the Borrower hereunder shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

7.1. Financial Statements. Furnish to the Administrative Agent (except for those
documents or other information filed with the SEC and which are publicly
available):

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each Fiscal Year of Superholdings, Superholdings’ and its Consolidated
Subsidiaries’ audited consolidated balance sheet and related statements of
income and comprehensive income, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by Deloitte & Touche LLP
or other

 

83



--------------------------------------------------------------------------------

independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Superholdings and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as approved by the Superholdings’ accountants and disclosed
therein).

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of Superholdings, in
each case, Superholdings’ and its Consolidated Subsidiaries’ consolidated
balance sheet and related statements of income and comprehensive income,
stockholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Superholdings and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except as approved by Superholdings’ accountants and
disclosed therein), subject to normal year-end audit adjustments.

(c) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the audited financial statements of Superholdings for the
Fiscal Year ended December 31, 2005, the consolidated financial statements of
Superholdings and its Consolidated Subsidiaries delivered pursuant to
Section 7.1(a) or 7.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent.

(d) [Reserved].

(e) Stand Alone Information. In the case of financial statements delivered
pursuant to Sections 7.1(a) and (b), if the combined operations of Superholdings
and its Consolidated Subsidiaries, excluding the operations of the Borrower and
its Consolidated Subsidiaries and excluding Cash and Cash Equivalents, would, if
held by a single Subsidiary of the Borrower, constitute a Significant Subsidiary
of the Borrower, then the quarterly and annual financial information required by
the preceding paragraphs will include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, of the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries separate from the financial condition and results of
operations of Superholdings and its other Consolidated Subsidiaries; provided,
that the requirements of this paragraph shall not apply if Superholdings or
Holdings files with the SEC reports that contain the information required in
this clause (e).

 

84



--------------------------------------------------------------------------------

7.2. Certificates; Other Information. Furnish to the Administrative Agent (or,
in the case of clause (h), to the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 7.1(a) or (b), a Compliance Certificate of a Financial Officer
(i) containing all information and calculations necessary for determining
compliance with the covenant set forth in Section 8.18, (ii) certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) if Superholdings, Holdings or
the Borrower is not a public reporting company, stating whether any change in
GAAP or in the application thereof has occurred since Superholdings’ and its
Consolidated Subsidiaries’ audited consolidated financial statements for the
year ended December 31, 2005 and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate, and (iv) certifying that the amount of any New Market Losses added
back to Consolidated Adjusted EBITDA in connection with any covenant calculation
set forth in Section 8.2 or 8.18 is in accordance with the definition of New
Market Losses.

(b) as soon as available, and in any event no later than 45 days after the end
of each Fiscal Year of the Borrower, a detailed consolidated budget for the
following Fiscal Year on a Fiscal Quarter basis (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following Fiscal Year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such Fiscal Year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of an Authorized Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Authorized Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect.

(c) as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter of Superholdings (90 days, in the case of the fourth Fiscal
Quarter of any Fiscal Year), a narrative discussion and analysis of the
financial condition and results of operations of Superholdings and its
Consolidated Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, as
compared to the comparable periods of the previous year. Such analysis and
narrative shall include operating data of the nature that would be required to
be contained in a filing with the SEC on Forms 10-Q or Form 10-K if
Superholdings were required to file such reports, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” (which
shall include, without limitation, revenues, service revenues, ARPU, CPU, CPGA,
adjusted EBITDA, subscriber counts, penetration, churn, covered POPS and capital
expenditures), provided that this clause (b) shall not apply, and the Borrower
need not comply with this clause (b), at any time that Superholdings, Holdings
or the Borrower is then a reporting company under the Securities Exchange Act of
1934, as amended; provided further, however, if the combined operations of
Superholdings and its Consolidated Subsidiaries, excluding the operations of the
Borrower and its Consolidated Subsidiaries and excluding Cash and Cash
Equivalents, would, if held by a single Subsidiary of the Borrower, constitute a
Significant Subsidiary of the Borrower, then the quarterly and annual financial
information required by the preceding paragraphs will include a

 

85



--------------------------------------------------------------------------------

reasonably detailed presentation of the narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries separate from the financial condition and results of
operations of Superholdings and its other Consolidated Subsidiaries; provided,
further, that the requirements of this paragraph shall not apply if
Superholdings or Holdings files with the SEC the reports referred to in this
covenant, and any such report contains the information required in this
paragraph.

(d) promptly upon receipt thereof, a copy of each other report or letter (except
standard and customary correspondence or requests for information) submitted to
Superholdings or any of its Subsidiaries by independent accountants in
connection with any annual, interim or special audit made by them of the books
of Superholdings or any such Subsidiary, and a copy of any response by the
Borrower or any such Subsidiary, or the Board of Directors of Superholdings or
any such Subsidiary, to such letter or report.

(e) promptly after the furnishing thereof, copies of any material financial
statement, report or notice furnished to or by any Person pursuant to the terms
of any preferred stock designation (other than capital call notices and
communications related thereto), indenture, loan or credit or other similar
agreement to which a Group Member is the borrower or the issuer, other than this
Agreement and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 7.2.

(f) prompt written notice of the occurrence of any Recovery Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Recovery Event.

(g) prompt written notice (and in any event no less than ten (10) Business Days
prior thereto, or shorter period permitted by the Administrative Agent in its
discretion) of any change (i) in Holdings or any Group Member’s corporate name
or in any trade name used to identify such Person in the conduct of its business
or in the ownership of its Properties, (ii) in the location of Holdings’ or any
Group Member’s chief executive office or principal place of business, (iii) in
Holdings’ or any Group Member’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in Holdings or
any Group Member’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in Holdings
or any Group Member’s federal taxpayer identification number.

(h) promptly following any request therefor, make reasonable efforts to provide
such other information regarding the operations, business affairs and financial
condition of any Group Member (including, without limitation, any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request in a
written notice given in accordance with Section 11.2.

7.3. Payment of Obligations. Pay its obligations, including Tax liabilities
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) the applicable Group Member has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
material Property of any Group Member.

 

86



--------------------------------------------------------------------------------

7.4. Maintenance of Existence; Compliance. (a) Preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Properties are located or the ownership of its Properties requires
such qualification, except where the failure to do any of the foregoing could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, conversion, consolidation, liquidation
or dissolution permitted under Section 8.4; and (b) comply with Material
Contractual Obligations and all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

7.5. Maintenance of Property; Insurance.

(a) operate its Properties or cause such Properties to be operated in compliance
with all Material Contractual Obligations and in compliance with all
Governmental Requirements, including, without limitation, applicable pro ration
requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Properties, except, in each
case, where the failure to comply could not reasonably be expected to have a
Material Adverse Effect.

(b) keep and maintain all Property used in to the conduct of its business in
good working order and condition (ordinary wear and tear excepted) and preserve,
maintain and keep in good repair and working order (ordinary wear and tear
excepted) all of its Properties, including, without limitation, all equipment,
machinery and facilities, except where such a failure could not reasonably be
expected to result in a Material Adverse Effect.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all rentals, royalties, expenses and
indebtedness due and accruing (and not disputed) under the leases or other
agreements affecting or pertaining to its Properties and will do all
commercially reasonable things necessary to keep unimpaired their rights with
respect thereto and prevent any forfeiture or termination thereunder, except
where such a failure could not reasonably be expected to result in a Material
Adverse Effect.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Properties, except where such a
failure could not reasonably be expected to result in a Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

(e) to the extent the Borrower is not the operator of any Property, use
reasonable efforts to cause the operator to comply with this Section 7.5, except
where such a failure could not reasonably be expected to result in a Material
Adverse Effect.

(f) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks which in the reasonable
business judgment of the Borrower are appropriate for companies engaged in the
same or similar businesses operating in the same or similar locations.

7.6. Inspection of Property; Books and Records; Discussions.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with (i) GAAP and (ii) in all material respects
Requirements of Law, are made of all dealings and transactions in relation to
its business and activities, and

(b) Permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior written notice, and as coordinated by each Lender
through the Administration Agent, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times during normal business hours and as often as
reasonably requested on an individual and aggregate basis.

7.7. Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against any Group Member not previously disclosed in
writing to the Lenders or any material adverse development in any action, suit,
proceeding, investigation or arbitration previously disclosed to the Lenders
that, if adversely determined, could reasonably be expected to result in
liability in excess of $50,000,000;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Group Members in an aggregate amount exceeding $50,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
an Authorized Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

88



--------------------------------------------------------------------------------

7.8. Environmental Laws.

(a) At the Borrower’s sole expense:

(i) cause its Properties and operations to comply with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect;

(ii) not perform any Hazardous Material Activity or dispose of or otherwise
Release any Hazardous Material or solid waste on, under, about or from any of
the Group Members’ Properties or any other Property to the extent caused by the
Group Members’ operations except in compliance with applicable Environmental
Laws, the performance, disposal or Release of which could reasonably be expected
to have a Material Adverse Effect;

(iii) timely obtain or file all notices, or Governmental Authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Group Members’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; and

(iv) promptly commence and diligently prosecute to completion any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of, or in connection with,
the actual or suspected past, present or future disposal or other Release of any
Hazardous Materials or solid waste on, under, about or from any of the Group
Members’ Properties or by any Group Member, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect.

(b) promptly, but in no event later than ten (10) Business Days of the
occurrence of a triggering event, notify the Administrative Agent in writing of
any threatened action, investigation or inquiry by any Governmental Authority or
any threatened demand or lawsuit by any landowner or other third party against
the Group Members or their Properties of which the Borrower has knowledge in
connection with any applicable Environmental Laws (excluding routine testing and
corrective action) that, if adversely determined, could reasonably be expected
to result in liability (whether individually or in the aggregate) in excess of
$50,000,000 not fully covered by insurance, subject to normal deductibles.

(c) use commercially reasonable efforts to undertake reasonable environmental
audits and tests in accordance with reasonable industry standards upon the
request of the Administrative Agent no more than once per year in the absence of
any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority).

7.9. [Reserved]

7.10. Additional Collateral, etc. (a) With respect to any property acquired
after the Closing Date by the Borrower or any Subsidiary Guarantor (other than
(w) leasehold interests in real property, (x) any property described in
paragraph (b) or (c) below, (y) any property subject to a Lien securing
Indebtedness permitted by Section 8.2(m) and (z) as otherwise

 

89



--------------------------------------------------------------------------------

provided in the Guarantee and Collateral Agreement) with a Fair Market Value of
at least $25,000,000 as to which the Administrative Agent, for the benefit of
the Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in such property and
(ii) take all actions reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $25,000,000 acquired after the
Closing Date by the Borrower or any Subsidiary Guarantor, promptly (i) execute
and deliver a first priority Mortgage, in favor of the Administrative Agent, for
the benefit of the Secured Parties, covering such real property, (ii) if
reasonably requested by the Administrative Agent, provide the Secured Parties
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and
(y) will use commercially reasonable efforts to obtain any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to such Mortgage, which opinions shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(c) With respect to (i) any new Domestic Wholly Owned Subsidiary (other than any
Immaterial Subsidiaries) acquired after the Closing Date by the Borrower or any
Subsidiary Guarantor and (ii) any Subsidiary (whether Foreign or Domestic) of
Superholdings that the Borrower (in its sole discretion) elects to be a
guarantor hereunder (a “Discretionary Guarantor”), promptly (I) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any Subsidiary Guarantor, (II)
deliver to the Administrative Agent the certificates, if any, representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly Authorized Officer of the relevant Group Member, (III) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C (or such other form acceptable to the

 

90



--------------------------------------------------------------------------------

Administrative Agent), with appropriate insertions and attachments, and (IV) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

(d) With respect to any new Foreign Subsidiary created or acquired after the
2011 Restatement Date by the Borrower or any Subsidiary Guarantor, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Foreign Subsidiary that is owned by the Borrower or any
Subsidiary Guarantor (provided, that no more than 65% of the total outstanding
voting Capital Stock of such new Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates, if any, representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly Authorized Officer of the relevant Group Member, and
(iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance reasonably satisfactory to the
Administrative Agent.

7.11. Further Assurances. Promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Group Members in the Loan
Documents, including the Notes, or to correct any omissions in this Agreement.

7.12. ERISA Compliance.

(a) Promptly furnish to the Administrative Agent (i) promptly after the filing
thereof with the United States Secretary of Labor, the Internal Revenue Service
or the PBGC, copies of each annual and other report with respect to each Plan or
any trust created thereunder, (ii) promptly upon any Senior Officer becoming
aware of the occurrence of any ERISA Event or of any material non-exempt
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a
written notice signed by the President or the principal Financial Officer, the
Subsidiary or the ERISA Affiliate, as the case may be, specifying the nature
thereof, what action the Borrower, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto, and (iii) promptly upon receipt thereof, copies
of any notice of the PBGC’s intention to terminate or to have a trustee
appointed to administer any Plan.

(b) With respect to each Plan, the Borrower will, and will cause each Subsidiary
and ERISA Affiliate to, (i) satisfy in full and in a timely manner in all
material respects, without incurring any material late payment or underpayment
charge or penalty and without giving rise to any material lien in an amount in
excess of $50,000,000, the contribution and funding requirements of section 430
of the Code and of sections 303 of ERISA in all material respects, and (ii) pay,
or cause to be paid, to the PBGC in a timely manner in all material respects,
without incurring any material late payment or underpayment charge or penalty,
all premiums required pursuant to sections 4006 and 4007 of ERISA and
(iii) maintain each Plan in material compliance with ERISA and the Code, as
applicable.

 

91



--------------------------------------------------------------------------------

7.13. Lender Meetings. Upon the prior written request of Administrative Agent or
the Required Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at the Borrower’s corporate
offices (or at such other location as may be agreed to by the Borrower and
Administrative Agent) at such time as may be agreed to by the Borrower and
Administrative Agent.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

8.1. Acquisitions. Consummate any Acquisition other than Permitted Acquisitions.

8.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of the Borrower or any Subsidiary Guarantor pursuant to any
Loan Document, not including amounts incurred pursuant to Section 2.4;

(b) Indebtedness associated with worker’s compensation claims, self-insurance
obligations, bankers’ acceptances, deposits, performance bonds, completion
bonds, bid bonds, appeal bonds and surety bonds, indemnity bonds, specific
performance or injunctive relief bonds or obligations in the ordinary course of
business, and any guarantees or letters of credit functioning as or supporting
any of the foregoing;

(c) intercompany Indebtedness incurred by the Borrower or any Subsidiary in
connection with a loan made by any Loan Party to the Borrower or such
Subsidiary, evidenced by the Subordinated Intercompany Note; provided that such
Indebtedness is not held, assigned, transferred, negotiated or pledged to any
Person other than the Secured Parties pursuant to the Subordinated Intercompany
Note;

(d) endorsements of negotiable instruments for collection in the ordinary course
of business;

(e) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary (with respect to any Subsidiary that is not a Subsidiary Guarantor to
be no more than $25,000,000 in the aggregate at any time);

(f) Indebtedness outstanding on the date hereof and listed on Schedule 8.2(f);

 

92



--------------------------------------------------------------------------------

(g) Indebtedness and obligations in respect of Hedge Agreements permitted under
Section 8.10;

(h) the incurrence by the Borrower or any of its Subsidiaries of Indebtedness in
respect of letters of credit required to be issued in connection with any
Permitted Joint Venture Investment;

(i) the issuance by any of the Borrower’s Subsidiaries to the Borrower or to any
of its Subsidiaries of shares of Preferred Stock; provided, however, that:
(i) any subsequent issuance or transfer of Capital Stock that results in any
such Preferred Stock being held by a Person other than Superholdings, Holdings,
the Borrower or a Subsidiary of the Borrower or a Guarantor; and (ii) any sale
or other transfer of any such Preferred Stock to a Person that is not either
Superholdings, Holdings, the Borrower or a Subsidiary of the Borrower, or a
Guarantor, will be deemed, in each case, to constitute an issuance of such
Preferred Stock by such Subsidiary that was not permitted by this clause;

(j) Indebtedness for relocation or clearing obligations relating to the
Borrower’s or any Subsidiary Guarantor’s FCC licenses in an aggregate principal
amount (or accreted value, as applicable) at any time outstanding not to exceed
$100,000,000;

(k) Indebtedness secured by Liens permitted by clauses (d)(ii), (i), (j), and
(q) of the definition of Excepted Liens (in the case of Indebtedness secured by
Liens permitted by clauses (i) and (j) of the definition of Excepted Liens, to
the extent such Indebtedness could have been incurred pursuant to clause (m) or
(n) of this Section 8.2, as applicable);

(l) the guarantee by the Borrower or any of its Subsidiaries of Indebtedness of
the Borrower or a Subsidiary of the Borrower that was permitted by another
provision of this Section 8.2;

(m) Indebtedness of the Borrower or any Subsidiary Guarantor (or, in an
aggregate amount, taken together with amounts incurred by such Persons under
this clause (m), clause (n) and clause (o) at any one time outstanding of no
more than $25,000,000, any other Subsidiary) represented by (i) Capital Lease
Obligations, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing (whether prior to or within 270 days
after) all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment or the Capital Stock
of any Person owning such assets used in the business of the Borrower or any
Subsidiary, in an aggregate principal amount, including all Permitted
Refinancing Indebtedness incurred to renew, refund, refinance, replace, defease
or discharge any Indebtedness incurred pursuant to this clause (m), not to
exceed the greater of (a) $150,000,000 and (b) 5.0% of the Consolidated Total
Assets of the Borrower and its Consolidated Subsidiaries on the date such
Indebtedness in incurred, at any time outstanding, and (ii) Capital Lease
Obligations, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing (whether prior to or within 270 days
after) all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Borrower or any Subsidiary, so long as at the time of incurrence, the
Consolidated Senior Secured Leverage Ratio for the Borrower’s most recently
ended four Fiscal Quarters for which internal financial statements are available

 

93



--------------------------------------------------------------------------------

immediately preceding the date on which such additional secured Indebtedness is
incurred would have been no greater than 3.0 to 1, determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred at the beginning of such
four-Fiscal Quarter period; provided, that such Indebtedness shall (1) have a
greater Weighted Average Life to Maturity than the Tranche B-2 Term Loans,
(2) not mature prior to the Tranche B-2 Term Loan Maturity Date, and (3) have
covenants not more restrictive than those set forth herein (taken as a whole);

(n) additional secured Indebtedness of the Borrower or any Subsidiary Guarantor
(or, in an aggregate amount, taken together with amounts incurred by such
Persons under this clause (n), clause (m) and clause (o) at any one time
outstanding of no more than $25,000,000, any other Subsidiary), of no more than
the greater of (i) $500,000,000 (minus the principal amount of all Indebtedness
issued pursuant to Section 2.4) and (ii) an amount such that, at the time of
incurrence, the Consolidated Senior Secured Leverage Ratio for the Borrower’s
most recently ended four Fiscal Quarters for which internal financial statements
are available immediately preceding the date on which such additional secured
Indebtedness is incurred would have been no greater than 3.0 to 1, determined on
a pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been incurred at the beginning
of such four-Fiscal Quarter period; provided that if such Indebtedness is
secured by Liens that are pari passu with those in favor of the Secured Parties,
such Indebtedness must either (i) be in the form of Loans incurred pursuant to
Section 2.4 hereof or (ii) be Indebtedness other than Loans subject to an
intercreditor agreement to be entered into by the Administrative Agent and the
trustee or other representative for the holders of such Indebtedness, reasonably
satisfactory in form and substance to the Administrative Agent; provided
further, that if such Indebtedness is secured by Liens that are junior to those
in favor of the Secured Parties, such Indebtedness shall (1) have a greater
Weighted Average Life to Maturity than the Tranche B-3 Term Loans, (2) not
mature prior to the Tranche B-3 Term Loan Maturity Date, (3) have covenants not
more restrictive than those set forth herein (taken as a whole), and (4) be
subject to an intercreditor agreement to be entered into by the Administrative
Agent and the agent or other representative for the holders of such
Indebtedness, reasonably satisfactory in form and substance to the
Administrative Agent;

(o) additional unsecured Indebtedness of the Borrower or any Subsidiary
Guarantor (or, in an aggregate amount, taken together with amounts incurred by
such Persons under this clause (o), clause (m) and clause (n) at any one time
outstanding of no more than $25,000,000, any other Subsidiary);

(p) Contribution Indebtedness;

(q) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or guarantees or letters of
credit, surety bonds or performance bonds securing any obligations of the
Borrower or any of its Subsidiaries pursuant to such agreements, in any case
incurred in connection with the disposition of any business, assets or
Subsidiary (other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition), so long as the amount does not exceed
the gross proceeds actually received by the Borrower or any Subsidiary thereof
in connection with such disposition;

 

94



--------------------------------------------------------------------------------

(r) Indebtedness constituting reimbursement obligations with respect to letters
of credit issued in the ordinary course of business; provided that, upon the
drawing of such letters of credit, such obligations are reimbursed within 30
days following such drawing;

(s) Indebtedness evidenced by promissory notes subordinated to the Obligations
issued to current or former employees, officers or directors of Superholdings,
the Borrower or any Subsidiary (or their respective spouses or estates) in lieu
of cash payments for Capital Stock being repurchased from such Persons, not to
exceed, in any twelve-month period, an amount equal to the amount of Restricted
Payments that could be made during such twelve-month period pursuant to clause
(5) of Section 8.6(b) less the amount of Restricted Payments that have been made
during such twelve-month period pursuant to such clause;

(t) Indebtedness consisting of take-or-pay obligations contained in supply
agreements entered into in the ordinary course of business;

(u) to the extent that deposits with, or payments owed to, the FCC in connection
with the auction or licensing of Governmental Authorizations are deemed to be
Indebtedness, the incurrence by the Borrower or any Subsidiary of such
Indebtedness;

(v) additional Indebtedness of the Borrower or any Subsidiary Guarantor in an
aggregate principal amount (or accreted value, as applicable) at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (v), not to exceed $100,000,000; and

(w) Permitted Refinancing Indebtedness in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted to be
incurred under clauses (f), (i), (j), (k), (m), (n), (o), (p) or (q) of this
Section 8.2.

For purposes of determining compliance with this Section 8.2, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories or subcategories described in the clauses above, or is otherwise
entitled to be incurred pursuant to this Section, the Borrower will be permitted
to classify all or a portion of such item of Indebtedness on the date of its
incurrence, or later reclassify all or a portion of such item of Indebtedness,
in any manner that complies with this Section, and once such Indebtedness is
properly incurred pursuant to this Section 8.2, it shall at all times thereafter
be permitted to exist pursuant to this Section 8.2. The accrual of interest, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of Preferred Stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on Disqualified Stock in the
form of additional shares of the same class of Disqualified Stock will not be
deemed to be an incurrence of Indebtedness for purposes of this Section;
provided, in each such case, that the amount thereof is included in Consolidated
Interest Expense as accrued. Notwithstanding any other provision of this
Section, the maximum amount of Indebtedness that the Borrower or any of its
Subsidiaries may incur pursuant to this Section shall not be deemed to be
exceeded solely as a result of fluctuations in exchange rates or currency
values, and in no event shall the reclassification of any lease or other
liability as indebtedness due to a change in accounting principles after the
2011 Restatement Date be

 

95



--------------------------------------------------------------------------------

deemed to be an incurrence of Indebtedness. The amount of any Indebtedness
outstanding as of any date will be: (i) the accreted value of the Indebtedness,
in the case of any Indebtedness issued with original issue discount; (ii) in
respect of Indebtedness of another Person secured by a Lien on assets of a Group
Member, the lesser of (A) the Fair Market Value of such assets at the date of
determination and (B) the amount of the Indebtedness of the other Person; and
(iii) the principal amount of the Indebtedness, in the case of any other
Indebtedness. In determining the amount of Indebtedness outstanding under one of
the clauses of Section 8.2, the outstanding principal amount of any particular
Indebtedness of any Person shall be counted only once and any obligation of such
Person or any other Person arising under any guarantee, Lien, letter of credit
or similar instrument supporting such Indebtedness shall be disregarded so long
as it is permitted to be incurred by the Person or Persons incurring such
obligation.

8.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens securing the Obligations under the Loan Documents; and

(b) Excepted Liens.

8.4. Fundamental Changes. Merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of the Property of the Group
Members, taken as a whole, to any other Person (any such transaction, a
“consolidation”), provided that (a) any Subsidiary may participate in a
consolidation, merger, sale or otherwise with the Borrower (provided that the
Borrower shall be the continuing or surviving Person or the Person that acquires
the Property in question) or with any Person (provided that the continuing or
surviving Person or Person that acquires the Property in question is a
Subsidiary and is or becomes a Subsidiary Guarantor to the extent required by
Section 7.10), (b) the Borrower may participate in a consolidation, merger, sale
or otherwise with any Person (provided that the Borrower shall be the continuing
or surviving Person or the Person that acquires the Property in question).

8.5. Disposition of Property. Sell, assign, transfer, convey or otherwise
dispose of all or substantially all of its properties or assets, to another
Person, except:

(a) to the Borrower or any Subsidiary Guarantor (or a Person that becomes a
Subsidiary Guarantor immediately following such sale, assignment or transfer);

(b) from a Subsidiary of the Borrower that is not a Subsidiary Guarantor to
another Subsidiary of the Borrower that is not a Guarantor;

(c) Property described in clauses (a)-(g) of the exclusions set forth in the
definition of Asset Sale;

(d) the substantially concurrent purchase and sale of Property between the
Borrower or any of its Subsidiaries, on one hand, and another Person that is not
the Borrower or a Subsidiary Guarantor, on the other hand; provided that (i) any
Net Cash Proceeds of any such sale received by the Borrower or any of its
Subsidiary Guarantors that constitute Net Cash Proceeds from an Asset Sale are
applied in accordance with Section 4.2(b), (ii) the Borrower or

 

96



--------------------------------------------------------------------------------

such Subsidiary receives no less than Fair Market Value in connection with such
transaction, and (iii) any Property received by the Borrower or any Subsidiary
Guarantor in connection with such transaction becomes Collateral to the extent
required by Section 7.10; and

(e) Asset Sales and sales of Capital Stock so long as the Net Cash Proceeds from
such Asset Sale or sale of Capital Stock are applied in accordance with
Section 4.2(b); provided, that with respect to this clause (e), if such Asset
Sale or series of related Asset Sales involves aggregate consideration in excess
of $50,000,000, the Borrower delivers to the Administrative Agent a resolution
of the Borrower’s or the applicable Subsidiary Guarantor’s Board of Directors
(or similar governing body) set forth in an officers’ certificate certifying
that such Asset Sale has been approved by the Borrower’s or the applicable
Subsidiary Guarantor’s Board of Directors (or similar governing body).

8.6. Restricted Payments. Permit any Restricted Payment, except that:

(a) so long as (i) no Default has occurred or is continuing or would result from
such Restricted Payment, (ii) after giving effect to such Restricted Payment,
the Consolidated Senior Secured Leverage Ratio for the Borrower’s most recently
ended four Fiscal Quarter period would have been no greater than 4.5 to 1.0
determined on a Pro Forma Basis as if such Restricted Payment had been made at
the beginning of such period, and (iii) such Restricted Payment, together with
all other Restricted Payments (excluding Restricted Payments made pursuant to
Sections 8.6(b)(2), (3), (4), (5), (6), (7), (8), (9), (10) and (11)) since the
beginning of the most recent Fiscal Quarter of the Borrower commencing after the
Closing Date, is less than the Restricted Payment Cap, then the Borrower and its
Subsidiaries may make Restricted Payments.

(b) Notwithstanding the provisions of Section 8.6(a), so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower and its Subsidiaries may make, do, take or otherwise
effectuate the following actions:

(1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement;

(2) the making of any Restricted Payment in exchange for, or out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of the
Borrower) of, Capital Stock of the Borrower (other than Disqualified Stock) or
from the substantially concurrent contribution of common equity capital to the
Borrower; provided that the amount of any such net cash proceeds that are
utilized for any such Restricted Payment will be excluded from clause (B) of the
definition of Restricted Payment Cap, provided further that any Net Equity
Proceeds (x) used for making a Restricted Investment pursuant to clause (10) of
this Section 8.6(b) or (y) taken into account for purposes of incurring
Indebtedness pursuant to clause (q) of Section 8.2, may not also be used to make
a Restricted Payment pursuant to this clause (2);

 

97



--------------------------------------------------------------------------------

(3) the defeasance, redemption, repurchase, retirement or other acquisition of
the Senior Notes, any other Indebtedness that is pari passu with the Senior
Notes or any Subordinated Indebtedness with the net cash proceeds from a
substantially concurrent incurrence of Permitted Refinancing Indebtedness;

(4) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by any Subsidiary of the Borrower
to the holders of its Capital Stock on a pro rata basis;

(5) the repurchase, redemption or other acquisition or retirement for value of
any Capital Stock of any Parent, the Borrower or any Subsidiary held by any
current or former officer, director or employee of any Parent, the Borrower or
any Subsidiary of the Borrower pursuant to any equity subscription agreement,
stock option agreement, shareholders’ agreement or similar agreement; provided
that the aggregate price paid for all such repurchased, redeemed, acquired or
retired Capital Stock shall not exceed $20,000,000 in any twelve-month period;
provided further, that such amount in any twelve-month period may be increased
by an amount equal to (a) the net cash proceeds from the sale of Capital Stock
of Parent to current or former members of management, directors, consultants or
employees that occurs after the 2011 Restatement Date plus (b) the net cash
proceeds of key man life insurance policies received by Parent or its
Subsidiaries after the 2011 Restatement Date; provided further, that such amount
in any twelve-month period shall be reduced by the amount of Indebtedness
incurred in such twelve-month period pursuant to clause (t) of Section 8.2;

(6) the repurchase, redemption or other acquisition or retirement of Capital
Stock deemed to occur upon the exercise or exchange of stock options, warrants
or other similar rights to the extent such Capital Stock represent a portion of
the exercise or exchange price of those stock options, warrants or other similar
rights, and the repurchase, redemption or other acquisition or retirement of
Capital Stock made in lieu of withholding taxes resulting from the exercise or
exchange of stock options, warrants or other similar rights or from the vesting
of restricted stock or other awards;

(7) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Borrower or any
Subsidiary of the Borrower, or any class or series of Preferred Stock of a
Subsidiary of the Borrower, in each case issued after 2011 Restatement Date, so
long as the Consolidated Total Leverage Ratio for the Borrower’s most recently
ended four-Fiscal Quarters for which internal financial statements are available
immediately preceding the date on which such dividend payment is made would in
accordance with, and as set forth in, the applicable Compliance Certificate,
have been no greater than the ratio set forth in Section 8.18(b) for such
period, assuming such ratio were required to be tested for such period,
determined on a pro forma basis, as if such dividend payment had been made at
the beginning of such four-Fiscal Quarter period;

 

98



--------------------------------------------------------------------------------

(8) Permitted Payments to any Parent;

(9) the repurchase, redemption or other acquisition or retirement for value of
any Capital Stock of Superholdings to the extent necessary to comply with law or
to prevent the loss or to secure the renewal or reinstatement of any FCC license
held by Superholdings or any of its Subsidiaries;

(10) Restricted Investments in an amount equal to 100% of the aggregate amount
of any Net Equity Proceeds, less the aggregate amount of any Net Equity Proceeds
(a) used for making a Restricted Payment pursuant to clause (2) of this
Section 8.6(b) or (y) taken into account for purposes of incurring Indebtedness
pursuant to clause (q) of Section 8.2; and

(11) other Restricted Payments not to exceed $10,000,000 in the aggregate since
the 2011 Restatement Date.

The amount of all Restricted Payments (other than Cash) will be the Fair Market
Value on the date of the Restricted Payment of the assets or securities proposed
to be transferred or issued by the Borrower or its Subsidiaries pursuant to the
Restricted Payment. The Fair Market Value of any assets or securities that are
required to be valued by this Section 8.6 will be determined with respect to any
Restricted Payment or series of related Restricted Payments involving aggregate
consideration in excess of $50,000,000 (excluding Restricted Payments permitted
by clauses (2), (3), (6) and (9) of this Section 8.6(b)), by a resolution of the
Borrower’s or the applicable Subsidiary Guarantor’s Board of Directors (or
similar governing body) set forth in an officers’ certificate certifying that
such Restricted Payment has been approved by the Borrower’s or the applicable
Subsidiary Guarantor’s Board of Directors (or similar governing body).

8.7. Modifications of Certain Debt Instruments. Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to any of the material terms of the Senior Notes or any
Subordinated Indebtedness or any related documents providing for the
subordination thereof in any manner that is, taken as a whole, materially
adverse to the Lenders or any Agent.

8.8. Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate unless such transactions are
otherwise not prohibited by this Agreement and are, taken as a whole, upon fair
and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate (it being
understood that transactions with any Affiliate involving the transfer of
Property (including sale-leaseback transactions) at book value shall be deemed
to be fair and reasonable). Notwithstanding the preceding sentence, the
following items will not be prohibited by the provisions of the preceding
sentence:

(1) any employment agreement, severance agreement or plan, change in control
agreement or plan, employee benefit plan, agreement or plan relating to employee
or officer compensation, officer or director indemnification agreement or any
similar

 

99



--------------------------------------------------------------------------------

arrangement entered into by the Borrower or any of its Subsidiaries or a Parent
of the Borrower existing on the Closing Date, or entered into thereafter in the
ordinary course of business, and any indemnitees or other transactions permitted
or required by bylaw, statutory provisions or any of the foregoing agreements,
plans or arrangements and payments pursuant thereto;

(2) transactions between or among the Loan Parties;

(3) payment of reasonable directors’ fees and loans or advances to directors,
officers and employees in the ordinary course of business in an amount not to
exceed $20,000,000 at any time;

(4) any issuance of Capital Stock (other than Disqualified Stock) of the
Borrower to Holdings;

(5) any receipt of any capital contribution from, any Affiliate of the Borrower;

(6) transactions with a Person (other than a Subsidiary of a Borrower) that is
an Affiliate of the Borrower solely because the Borrower owns, directly or
through a Subsidiary, Capital Stock in, or controls, such Person;

(7) any Permitted Investments or Restricted Payments that do not violate the
provisions of this Agreement;

(8) any contracts, agreements or understandings existing as of the 2011
Restatement Date and disclosed in the notes to the consolidated financial
statements of the Borrower for the year ended December 31, 2010, and any
amendments to, replacements of, or orders pursuant to such contracts, agreements
or understandings so long as any such amendments, replacements, or orders, taken
as a whole, are not more disadvantageous to the Borrower or to the Lenders in
any material respect than the original contracts, agreements or understandings
as in effect on the 2011 Restatement Date;

(9) transactions with customers, clients, suppliers or purchasers or sellers of
goods and services, in each case in the ordinary course of business and
otherwise in compliance with the terms of the Credit Agreement, provided that in
the good faith determination of the Board of Directors or the senior management
of the Borrower, such transactions are, taken as a whole, on terms not
materially less favorable to the Borrower or the relevant Subsidiary than those
that could reasonably be expected to be obtained in a comparable transaction at
such time on an arm’s length basis from a Person that is not an Affiliate of the
Borrower;

(10) issuances, purchases or repurchases of Indebtedness of the Borrower or its
Subsidiaries or solicitations of amendments, waivers or consents in respect of
such Indebtedness, if such issuance, purchase, repurchase or solicitation is
approved by a majority of the disinterested members of the Board of Directors of
Superholdings;

 

100



--------------------------------------------------------------------------------

(11) reasonable payments made for any financial advisory, financing,
underwriting, placement or syndication services approved by the Board of
Directors of the Borrower in good faith;

(12) amendments, extensions, replacements and other modifications of
transactions with Affiliates otherwise permitted by this Agreement, provided
that such amendments, extensions, replacements or other modifications, taken as
a whole, are no less favorable in any material respect to the Borrower or the
applicable Subsidiary than the transaction or transactions being amended,
extended, replaced or modified;

(13) Affiliate Purchaser Loan Purchases and the subsequent assignment of Term
Loans by the applicable Affiliate Purchaser to the Borrower for cancellation, in
each case in accordance with Section 11.6(h) hereof; and

(14) any transaction, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower, or any
series of such transactions, contracts, agreements, understandings, loans,
advances or guarantees, involving aggregate consideration less than $500,000 in
any twelve-month period.

8.9. [Reserved]

8.10. Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock),
(b) Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary, and (c) any
Eurodollar cap purchased with respect to any Eurodollar Loan.

8.11. Changes in Fiscal Year. Change its Fiscal Year end from December 31.

8.12. Negative Pledge Clauses; Subsidiary Distributions. Create, incur, assume
or suffer to exist (except as may exist as of the date hereof) any contract,
agreement or understanding which in any way prohibits or restricts (i) the
ability of the Borrower or any Subsidiary of the Borrower to create, incur or
permit any Lien upon any of its Property (other than Liens permitted by
Section 8.3), (ii) any Subsidiary of the Borrower from paying dividends or
making distributions, loans or advances to the Borrower or any Subsidiary of the
Borrower, or which requires the consent of other Persons in connection with the
paying of dividends or the making of distributions or (iii) the ability of any
Subsidiary to transfer any of its assets to the Borrower or any other
Subsidiary; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement,
(b) any leases or licenses or similar contracts as they affect any Property or
Lien subject to a lease or license, (c) the Senior Note Indentures,
(d) agreements or instruments governing Excluded Indebtedness and Capital Stock
and any amendments, restatements, modifications, renewals, increases,
supplements, refundings, replacements or refinancings of these agreements or
instruments permitted hereunder; provided that the amendments, restatements,
modifications, renewals, increases, supplements, refundings, replacements or
refinancings are (in the good faith

 

101



--------------------------------------------------------------------------------

judgment of the Board of Directors of the Borrower) not materially more
restrictive, taken as a whole, with respect to such dividend, other payment and
asset transfer restrictions than those contained in those agreements or
instruments on the Closing Date, (e) applicable law, rule, regulation or order,
(f) any agreement or instrument to which a Person acquired by the Borrower or
any of its Subsidiaries is bound, as in effect at the time of such acquisition
(except to the extent such instrument governs Indebtedness or Capital Stock that
was incurred or issued in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired (and any refinancing, replacement,
or extension of any such instrument, so long as such restrictions are, in the
good faith judgment of the Board of Directors of the Borrower, not materially
more restrictive, taken as a whole, than those in effect in such instrument on
the date of acquisition); provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Agreement to be incurred,
(g) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business, (h) any instrument governing any secured
Indebtedness or Capital Lease Obligation that imposes restrictions on the assets
securing such Indebtedness or the subject of such lease of the nature described
in clause (iii) above, (i) Excepted Liens that limit the right of the debtor to
dispose of the assets subject to such Liens, (j) customary provisions limiting
the disposition or distribution of assets or property in joint venture
agreements, asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements entered into with the approval of the
Borrower’s Board of Directors, which limitation is applicable only to the assets
that are the subject of such agreements, (k) restrictions on cash or other
deposits or net worth imposed by customers, suppliers or landlords or required
by insurance, surety or bonding companies, in each case, under contracts entered
into in the ordinary course of business, (l) agreements or instruments governing
Indebtedness not in effect on the 2011 Restatement Date so long as either
(i) the encumbrances and restrictions contained therein do not impair the
ability of any Subsidiary of the Borrower to pay dividends or make any other
distributions or payments directly or indirectly to the Borrower in an amount
sufficient to permit the Borrower to pay the Obligations, or (ii) the
encumbrances and restrictions contained therein are no more restrictive, taken
as a whole, than those contained in this Agreement, (m) any agreement for the
sale or other disposition of a Subsidiary that imposes restrictions of the
nature described in clauses (i), (ii) and/or (iii) hereof on the Subsidiary
pending the sale or other disposition, (n) Permitted Refinancing Indebtedness;
provided that the restrictions contained in the agreements governing such
Permitted Refinancing Indebtedness are not materially more restrictive, taken as
a whole, than those contained in the agreements governing the Indebtedness being
refinanced, (o) restrictions in other Indebtedness incurred in compliance with
Section 8.2 hereof, provided that such restrictions, taken as a whole, are, in
the good faith judgment of the Board of Directors of Borrower, no more
materially restrictive than those contained in the existing agreements
referenced in clause (d) above, (p) the issuance of Preferred Stock by a
Subsidiary of the Borrower or the payment of dividends thereon in accordance
with the terms thereof; provided that issuance of such Preferred Stock is
permitted pursuant to Section 8.2 hereof and the terms of such Preferred Stock
do not expressly restrict the ability of such Subsidiary to pay dividends or
make any other distributions on its Capital Stock (other than requirements to
pay dividends or liquidation preferences on such Preferred Stock prior to paying
any dividends or making any other distributions on such other Capital Stock),
and (q) any agreement or instrument with respect to Indebtedness incurred, or
Preferred Stock issued, by any Subsidiary, provided that the

 

102



--------------------------------------------------------------------------------

restrictions contained in the agreements or instruments governing such
Indebtedness or Preferred Stock (i) either (x) apply only in the event of a
payment default or a default with respect to a financial covenant in such
agreement or instrument or (y) will not materially affect the Borrower’s ability
to pay the Obligations, as determined in good faith by the Board of Directors of
the Borrower, whose determination shall be conclusive; and (ii) are not
materially more disadvantageous to the Lenders than is customary in comparable
financings.

8.13. [Reserved]

8.14. [Reserved]

8.15. ERISA Compliance. (a) Engage in, or permit any ERISA Affiliate to engage
in, any transaction in connection with which the Borrower, any of its
Subsidiaries or any ERISA Affiliate could be subjected to either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a
tax imposed by Chapter 43 of Subtitle D of the Code, if either of which could
reasonably be expected to have a Material Adverse Effect.

(b) Terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any liability of any Group Member or any ERISA Affiliate
to the PBGC if any such liability could reasonably be expected to result in a
Material Adverse Effect.

(c) Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower or any of its Subsidiaries or
any ERISA Affiliate is required to pay as contributions thereto if such failure
could reasonably be expected to have a Material Adverse Effect.

(d) Permit to exist, or allow any ERISA Affiliate to permit to exist, any
failure to meet the minimum funding standard under section 303 of ERISA or
section 430 of the Code, whether or not waived, with respect to any Plan which
exceeds $50,000,000.

(e) Permit, or allow any ERISA Affiliate to permit the actuarial present value
of the benefit liabilities under any Plan, as of the end of the Borrower’s most
recently ended Fiscal Year to exceed the current value of the assets (computed
on a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities by an amount in excess of $50,000,000. The
term “actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

(f) Contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan, to the extent a withdrawal from such Multiemployer Plan
could reasonably be expected to result in, or has resulted in, a Material
Adverse Effect.

(g) Acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower, any of its Subsidiaries or any ERISA Affiliate if such Person
sponsors, maintains or contributes to, or at any time in the six-year period
preceding such acquisition has sponsored, maintained, or

 

103



--------------------------------------------------------------------------------

contributed to, (i) any Multiemployer Plan, to the extent a withdrawal from such
Multiemployer Plan could reasonably be expected to result in, or has resulted
in, a Material Adverse Effect, or (ii) any other Plan that would otherwise fail
to meet the applicable requirements set forth in Section 8.15(e) above.

(h) Incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA if such
liability could reasonably be expected to have a Material Adverse Effect.

(i) Contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material current liability in excess of
$50,000,000.

(j) Amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that any Group Member or any ERISA
Affiliate is required to provide material security to such Plan under section
436 of the Code.

8.16. Environmental Matters. (a) Cause or permit any of its Property by its
Hazardous Materials Activities or other actions or by Hazardous Materials
Activities or other actions of third parties under its control, to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any applicable Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect and (b) take reasonable actions to prevent their
respective Property from being in violation or the subject of remedial
obligations in clause (a) above.

8.17. Subsidiaries. (a) Sell, assign or otherwise dispose of any Capital Stock
in any Subsidiary in violation of Section 8.5, or (b) have any Subsidiaries that
own Capital Stock in any Group Member, unless such Subsidiary becomes a
Guarantor hereunder.

8.18. Financial Condition Covenant. Permit the Consolidated Senior Secured
Leverage Ratio as at the last day of any period of four consecutive Fiscal
Quarters of the Borrower ending after the 2011 Restatement Date to be greater
than 4.0x; provided however, that the Senior Secured Leverage Ratio shall be
tested only at the last day of any such four Fiscal Quarter Period when any
Revolving Extensions of Credit (excluding any outstanding Letters of Credit that
have been cash collateralized in a manner satisfactory to the Administrative
Agent) have been outstanding during the last Fiscal Quarter of such four Fiscal
Quarter period.

8.19. Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the 2011 Restatement Date or that are reasonably
related thereto or are in, or related, to the telecommunications industry.

 

104



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any principal of any Loan or Reimbursement Obligation, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or Reimbursement
Obligation or any fee or any other amount due hereunder within five days after
the date due; or

(b) Default in Other Agreements. (i) Failure of any Loan Party to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (including any Hedge Agreement, but excluding any
Indebtedness referred to in Section 9(a)), in each case beyond the grace period,
if any, provided therefore and aggregating $50,000,000 or more; or (ii) breach
or default by any Loan Party with respect to any other material term of (1) one
or more items of Indebtedness in the individual or aggregate principal amount
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness in the individual or
aggregate principal amount referred to in clause (i) above, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or permit the holder or beneficiary of such Indebtedness to
cause, with the giving of notice if required, that Indebtedness to become or be
declared due and payable (or redeemable or subject to a mandatory offer to
purchase by the obligor thereon) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Group Member to perform or
comply with any term or condition contained in (i) Section 5.16, Section 7.4(a)
(with respect to the Borrower only), Section 7.7(a), Section 7.10 or Section 8
of this Agreement or (ii) Section 5.12 or Section 5.13 of the Guarantee and
Collateral Agreement; provided, however, that a failure to perform or comply
with any term or condition in Section 8.3 which occurs solely by reason of the
existence of purchase money Liens on Property (other than real property)
purchased by any Group Member, securing amounts payable related to such Property
in an amount exceeding the amount of Indebtedness permitted by Section 8.2(m),
shall not constitute an Event of Default if such failure is remedied not later
than 10 days from the date of such failure; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party in writing
pursuant hereto or thereto or in connection herewith or therewith shall be
inaccurate in any material respect as of the date made or deemed made; or

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 9, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) a Financial Officer of the Borrower
obtaining actual knowledge of such default or (ii) receipt by the Borrower of
notice from Administrative Agent or any Lender of such default; or

 

105



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a final decree or order for relief in respect
of any Loan Party in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against any Loan Party under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Loan Party, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Loan Party for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of any Loan Party, and
any such event described in this clause (ii) shall continue for forty-five days
without having been stayed, dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Loan Party shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Loan
Party shall make any assignment for the benefit of creditors; or (ii) any Loan
Party shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the Board of Directors
(or similar governing body) of any Loan Party (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 9(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$50,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent insurance company has acknowledged coverage) shall be entered
or filed against any Loan Party or any of their respective assets and shall
remain undischarged, unpaid, unvacated, unappealed, unbonded or unstayed for a
period of forty-five days (or in any event later than five days prior to the
date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Group Member decreeing the dissolution or split up of such Group Member and such
order shall remain undischarged, unvacated or unstayed for a period in excess of
thirty days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in liability of any Loan Party or any of their respective ERISA
Affiliates in excess of $50,000,000 during the term hereof or (ii) there exists
any fact or circumstance that could reasonably be expected to result in the
imposition of a material lien or security interest under Section 430(k) of the
Code or under section 303(k) of ERISA in an amount equal to $50,000,000 or more;
or

 

106



--------------------------------------------------------------------------------

(k) Loan Documents. At any time after the execution and delivery thereof,
(i) the Guarantee and Collateral Agreement for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Group Member shall repudiate its obligations thereunder,
(ii) this Agreement ceases to be in full force and effect (other than by reason
of the satisfaction in full of the Obligations in accordance with the terms
hereof) or shall be declared null and void, or (iii) any Group Member shall
contest the validity or enforceability of any Loan Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document to which it is a party, or (iv) any
lien created by any of the Security Documents shall cease to be enforceable and
of the same effect and priority purported to be created thereby; or

(l) a Change of Control shall occur; or

(m) any material Subordinated Indebtedness or the guarantees thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in any document governing any
Subordinated Indebtedness; or

(n) any Group Member (i) defaults in making any payment or delivery due on the
last payment, delivery or exchange date of, or any payment due on early
termination of, any Specified Hedge Agreement, in each case beyond the period of
grace, if any, provided in such Specified Hedge Agreement; or (iii) defaults in
the observance or performance of any other agreement or condition relating to
any such Specified Hedge Agreement, or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or beneficiary of such Indebtedness (or a trustee or agent
on behalf of such holder or beneficiary) to cause, after the giving of notice if
required or the elapse of any grace period, a liquidation, acceleration or early
termination of such Specified Hedge Agreement; provided, that a default, event
or condition described in clause (i) or (ii) of this paragraph (n) shall not at
any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i) and (ii) of
this paragraph (n) shall have occurred and be continuing under Specified Hedge
Agreements which have an outstanding principal amount of Indebtedness thereunder
which exceeds $50,000,000;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or (g) above as to the Borrower, automatically the Commitments
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other

 

107



--------------------------------------------------------------------------------

amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents and any
Specified Hedge Agreements. After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents and any Specified Hedge Agreements shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.

SECTION 10. THE AGENTS

10.1. Appointment. Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes such
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Each Lender hereby authorizes each Auction
Manager to act as its agent in accordance with the terms hereof. The Lenders
agree that each Auction Manager shall have solely the obligations in its
capacity as Auction Manager as are specifically described in this Agreement and
shall be entitled to all the benefits of this Section 10, as applicable.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

10.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in fact selected by it with reasonable care.

 

108



--------------------------------------------------------------------------------

10.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders or any other Secured Party
for any recitals, statements, representations or warranties made by any Group
Member or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Group Member
a party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Group Member.

10.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

 

109



--------------------------------------------------------------------------------

10.6. Non Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys in fact or
Affiliates have made any representations or warranties to it and that no act by
any Agent previously or hereafter taken, including any review of the affairs of
a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party. Each Lender (and, if applicable, each other Secured Party) also
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement, and the 2011 Amendment Agreement (if applicable), or any Specified
Hedge Agreement. Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon any Agent or
any other Lender (or any other Secured Party), and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents or any Specified Hedge Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to disclose or otherwise provide to any Lender or any
other Secured Party any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Person serving as Administrative Agent or any of
its officers, directors, employees, agents, attorneys in fact or Affiliates in
any capacity.

10.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents, any Specified Hedge Agreement
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

 

110



--------------------------------------------------------------------------------

10.8. Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Group Member as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender”, “Lenders”, “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

10.9. Successor Administrative Agent and Issuing Lender. (a) The Administrative
Agent may resign as Administrative Agent upon 30 Business Days’ notice to the
Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 9(a) or Section 9(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 Business
Days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. The Syndication Agent may, at
any time, by notice to the Lenders and the Administrative Agent, resign as
Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of the Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by the Syndication Agent, the Administrative Agent or any Lender.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

(b) The Borrower shall be permitted to replace the then existing Issuing Lender
(the “Departing Issuing Lender”) upon 10 Business Days’ notice to the
Administrative Agent and the Departing Issuing Lender (or such shorter time as
the Departing Issuing Lender may agree) if the Departing Issuing Lender becomes
a Defaulting Lender or requests reimbursement under Section 3.7(c) or otherwise
declines to issue a Letter of Credit pursuant to the provisions of
Section 3.7(c). The Borrower shall select from among the Lenders a successor
Issuing Lender, subject to approval by such successor Issuing Lender and by the
Administrative Agent (the approval of the Administrative Agent shall not be
unreasonably withheld or delayed), whereupon such successor Issuing Lender shall
succeed to the rights, powers and duties of the

 

111



--------------------------------------------------------------------------------

Departing Issuing Lender, and the term “Issuing Lender” shall mean such
successor Issuing Lender effective upon such appointment and approval, and
(subject to the final two sentences of this Section 10.9(b) the Departing
Issuing Lender’s rights, powers and duties as Issuing Lender shall be
terminated, without any other or further act or deed on the part of such
Departing Issuing Lender or any of the parties to this Agreement or any holders
of the Loans. Any Letter of Credit issued by the Departing Issuing Lender and
outstanding on the effective date of the appointment and approval of the
successor Issuing Lender shall remain an outstanding L/C Obligation. The
provisions of the Loan Documents shall inure to the benefit of the Departing
Issuing Lender for so long as any Letter of Credit issued by the Departing
Issuing Lender remains outstanding.

10.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

10.11. The Lead Arrangers. The Lead Arrangers, in their capacity as such, shall
have no duties or responsibilities, and shall incur no liability, under this
Agreement and other Loan Documents.

10.12. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any other reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any all expenses incurred.

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Group Member party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Group Member party to the relevant Loan Document may, from time to
time, (x) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Group Members hereunder or thereunder or (y) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that, in addition, no such waiver and
no such amendment, supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection

 

112



--------------------------------------------------------------------------------

with any waiver of the applicability of any post-default increase in interest
rates, which waiver shall be effective with the consent of the Majority Facility
Lenders of each adversely affected Facility and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, in each case without the written consent of each Lender directly
affected thereby;

(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral (except as expressly provided by
Section 11.14(b), 11.14(c) or 11.14(d)), release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement or modify the provisions of Section 11.6, in each case without the
written consent of all Lenders;

(iv) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Facility or Extended Revolving Subfacility, as applicable,
set forth in Section 6.2 (including in connection with any waiver of an existing
Default or Event of Default) without the written consent of the Majority
Facility Lenders with respect to the Revolving Facility or Extended Revolving
Subfacility, as applicable;

(v) amend, modify or waive any provision of Section 4.8 without the written
consent of each Lender adversely affected thereby;

(vi) reduce the amount of Net Cash Proceeds required to be applied to prepay
Loans under this Agreement without the written consent of the Majority Facility
Lenders with respect to each Facility;

(vii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility or Subfacility without the written consent
of all Lenders under such Facility or Subfacility, as applicable;

(viii) amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby;

(ix) amend, modify or waive any provision of Section 3.3 or 3.4 without the
written consent of the Swingline Lender;

(x) amend, modify or waive any provision of Sections 3.7 to 3.14 without the
written consent of the Issuing Lender;

(xi) amend, modify or waive any provision of Section 4.16 without the written
consent of each of the Administrative Agent, the Swingline Lender and the
Issuing Lender; or

 

113



--------------------------------------------------------------------------------

(xii) amend, modify or waive (A) any Loan Document so as to alter the ratable
treatment of the Borrower Hedge Agreement Obligations and the Borrower Credit
Agreement Obligations or (B) the definition of “Qualified Counterparty,”
“Specified Hedge Agreement,” “Obligations,” “Borrower Obligations,” or “Borrower
Hedge Agreement Obligations”, in each case in a manner adverse to any Qualified
Counterparty with Obligations then outstanding without the written consent of
any such Qualified Counterparty.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Group Members, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Group Members, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Notwithstanding the
foregoing or anything contained herein to the contrary, the Borrower and the
Administrative Agent may amend or supplement this Agreement or any Loan Document
to cure any ambiguity, defect or inconsistency.

(b) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent (and the Administrative Agent or such
Person agrees to consent to the proposed amendment, modification, waiver or
termination for which such Non-Consenting Lender’s consent has not been
obtained) shall have the right to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Administrative
Agent’s request, sell and assign to the Administrative Agent or such Person, all
of the Term Loans of such Non-Consenting Lenders for an amount equal to the
principal balance of all Term Loans held by such Non-Consenting Lenders and all
accrued interest and fees (including any related processing and/or recordation
fees) with respect thereto through the date of sale, such purchase and sale to
be consummated pursuant to an executed Assignment and Assumption.
Notwithstanding the foregoing, technical and conforming modifications to each
Loan Document may be made with the consent (not to be unreasonably withheld) of
the Administrative Agent and each Group Member that is a party thereto to the
extent necessary to integrate any Incremental Term Loans (including Other Term
Loans) on substantially identical terms as the Tranche B Term Loans, except, in
the case of Other Term Loans, with respect to the interest rate margin
applicable thereto.

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the

 

114



--------------------------------------------------------------------------------

Required Lenders; provided, that no such amendment shall permit the Additional
Extensions of Credit to share ratably with or with preference to the Term Loans
in the application of mandatory prepayments without the consent of the Required
Lenders. Notwithstanding the foregoing, the consent of the Required Lenders
shall not be required to effectuate the provisions of Sections 2.4 or 11.1(f).

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans (“Refinanced Term Loans”)
with a replacement “B” term loan tranche hereunder (“Replacement Term Loans”),
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the interest rate margin for such Replacement Term Loans shall not be higher
than the weighted average interest rate margin for such Refinanced Term Loans,
(c) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Refinanced
Term Loans at the time of such refinancing and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing. Any refinancing of the Term Loans as described above shall be
subject to the prepayment provisions of Section 4.1.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Incremental Lenders providing any Incremental Term Loans pursuant to
Section 2.4, to effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effectuate the provisions of Section 2.4, including,
without limitation, to include appropriately the Incremental Lenders in any
determination of Required Lenders and Majority Facility Lenders, and to
incorporate appropriately any Incremental Term Loans into the definition of
Subfacility.

(f) Revolving Extension Offers.

(i) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Revolving Extension Offer”) to all the
Revolving Lenders to make one or more Permitted Amendments (as defined in
paragraph (iii) below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days after the date
of such notice). Permitted Amendments shall become effective only with respect
to the Revolving Loans and Revolving Commitments of the Revolving Lenders that
accept the applicable Revolving Extension Offer (such Lenders, the “Extending
Revolving Lenders”).

 

115



--------------------------------------------------------------------------------

(ii) The Borrower and each Extending Revolving Lender shall execute and deliver
to the Administrative Agent a Revolving Extension Agreement (which may take the
form of an amendment and restatement of this Agreement so long as no
modifications are made that would otherwise be prohibited by this Section 11.1
without obtaining the vote of any other Facility, Subfacility or other group of
Lenders) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Revolving Extension Agreement. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
technical amendments to this Agreement and the other Loan Documents as may be
necessary or advisable to effectuate the transactions contemplated by the
Permitted Amendments and only with respect to the Revolving Loans and Revolving
Commitments of the Extending Revolving Lenders (including amendments to
Section 4.8 hereof if deemed advisable by the Administrative Agent, and any
other amendments necessary to treat the Revolving Loans and Revolving
Commitments of the Extending Revolving Lenders as Extended Revolving Loans
and/or Extended Revolving Commitments, including, without limitation, to include
appropriately the Extending Revolving Lenders in any determination of Required
Lenders and Majority Facility Lenders, and to incorporate appropriately any
Extended Revolving Loans into the definition of Subfacility, the provisions of
Section 3 or other similar provisions). Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 11.1(f) unless the
Administrative Agent shall have received legal opinions, a certificate of an
Authorized Officer, board resolutions and such other corporate documents as the
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

(iii) “Permitted Amendments” shall be, when used in this Section 11.1(f), (i) an
extension of the final maturity date of the Revolving Loans and/or Revolving
Commitments of the Extending Revolving Lenders (provided that such extensions
may not result in having more than one additional final maturity date under this
Agreement in any year without the consent of the Administrative Agent), (ii) an
increase in the Applicable Margin with respect to the applicable Revolving Loans
and/or Revolving Commitments of the Extending Revolving Lenders and the payment
of increased commitment fees and/or other additional fees to the Extending
Revolving Lenders, (iii) the requirement that all Letters of Credit or Swingline
Loans be drawn only under an Extended Revolving Subfacility, and (iv) technical
requirements regarding borrowings, prepayments, conversion or cancellation of
existing Revolving Loans or Swingline Loans or Letters of Credit and other
similar matters.

(g) Term Loan Modification Offers.

(i) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Term Loan Modification Offer”) to all
the Tranche B-1 Term Lenders and/or all the Tranche B-2 Term Lenders and/or all
the Lenders of one or more Subfacilities of Incremental Term Loans to make one
or more Permitted Amendments (as defined in paragraph (iii) below) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to Borrower. Such notice shall set forth (i) the terms and conditions
of the requested Permitted Amendments and (ii) the date on which such Permitted
Amendments are requested to become effective (which shall not be less than 10
Business Days after the date of such notice). Permitted Amendments shall become
effective only with respect to the Term Loans of the Lenders that accept the
applicable Term Loan Modification Offer (such Lenders, the “Accepting Term
Lenders”).

 

116



--------------------------------------------------------------------------------

(ii) The Borrower and each Accepting Term Lender shall execute and deliver to
the Administrative Agent a Term Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Term Loan Modification Agreement. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into technical
amendments to this Agreement and the other Loan Documents as may be necessary or
advisable to effectuate the transactions contemplated by the Permitted
Amendments and only with respect to the Term Loans of the Accepting Term
Lenders, and if applicable with respect to any increase in Applicable Margin,
the other Tranche B-2 Term Lenders (including any amendments necessary to treat
the Term Loans of the Accepting Term Lenders as Tranche B-2 Term Loans or
Tranche B-3 Term Loans). Notwithstanding the foregoing, no Permitted Amendment
shall become effective under this Section 11.1(g) unless the Administrative
Agent shall have received legal opinions, a certificate of an Authorized
Officer, board resolutions and such other corporate documents as the
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

(iii) “Permitted Amendments” shall be, when used in this Section 11.1(g), (i) an
extension of the final maturity date of the applicable Term Loans to coincide
with the Tranche B-2 Term Loan Maturity Date, or the Tranche B-3 Term Loan
Maturity Date and (ii) an increase in the Applicable Margin with respect to the
Term Loans of the Accepting Term Lenders to equal that applicable to the Tranche
B-2 Term Loans or Tranche B-3 Term Loans (or an amendment to increase the
Applicable Margin with respect to the Term Loans of the Accepting Lenders and
all the existing Tranche B-2 Term Loans and/or Tranche B-3 Term Loans such that
an equal Applicable Margin is payable on all of them and such increased
Applicable Margin is higher than that previously applicable to the Tranche B-2
Term Loans and/or Tranche B-3 Term Loans).

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

117



--------------------------------------------------------------------------------

The Borrower:

 

2250 Lakeside Boulevard

 

Richardson, Texas 75082

 

Attention: Executive Vice President and

             Chief Financial Officer

 

Telecopier: (214) 265-2570

with a copy to:

 

2250 Lakeside Boulevard

 

Richardson, Texas 75082

 

Attention: Executive Vice President,

             General Counsel and Secretary

 

Telecopier: (866) 685-9618

The Administrative Agent:

 

383 Madison Avenue, Floor 24

 

New York, New York 10179

 

Attention: Christophe Vohmann

 

Telecopier: (212) 270-5127

And

 

JPMorgan Loan & Agency Services

 

1111 Fannin Street, Floor 10

 

Houston, TX 77002-6925

 

Attention: Sheila King

 

Telecopier: (713) 750-2358

with a copy to:

 

Latham & Watkins LLP

 

885 Third Avenue, Suite 1000

 

New York, New York 10022

 

Attention: Michele O. Penzer

 

Telecopier: (212) 751-4864

; provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

118



--------------------------------------------------------------------------------

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder so long as any Obligations are
outstanding.

11.5. Payment of Expenses. The Borrower agrees (a) to pay or reimburse each
Agent for all its reasonable and actual out of pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of outside counsel
to such Agent and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the 2011
Restatement Date (in the case of amounts to be paid on the 2011 Restatement
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as such Agent shall deem appropriate, (b) to pay or reimburse
each Lender and Agent for all its actual out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of outside counsel to each Lender and of counsel to
such Agent, (c) to pay, indemnify, and hold each Lender and Agent harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and Agent and their respective officers, directors, employees,
Affiliates, trustees, advisors, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, or remedial actions required or
reasonably necessary pursuant to, any Environmental Law applicable to the
operations of any Group Member or any of the Properties or the unauthorized use
by Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Group Member under any Loan Document (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and

 

119



--------------------------------------------------------------------------------

expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 11.5 shall be payable not later than 10 Business
Days after written demand therefor. Statements payable by the Borrower pursuant
to this Section 11.5 shall be submitted to the Borrower, at the address of the
Borrower set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 11.5 shall survive repayment of the Term
Loans and all other amounts payable hereunder. This Section 11.5 shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.

11.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign (other than to any Disqualified Institution) to one or more
Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an (x) assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other Person, (y) any
assignment by the Administrative Agent (or its affiliates) or (z) any assignment
of Term Loans; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for (x) an assignment to an Assignee that is a Lender,
an affiliate of a Lender or an Approved Fund with respect to such Lender
immediately prior to giving effect to such assignment, except in the case of an
assignment of a Revolving Commitment to an Assignee that does not already have a
Revolving Commitment,(y) any assignment by the Administrative Agent (or its
affiliates) or (z) any assignment of Term Loans; and

(C) in the case of any assignment of a Revolving Commitment, the Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility or Subfacility, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as

 

120



--------------------------------------------------------------------------------

of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such fee shall be payable
in respect of contemporaneous assignments to or from related Approved Funds;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

(D) in the case of an assignment by a Lender to an Affiliated CLO, the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents, provided
that the Assignment and Assumption between such Lender and such CLO may provide
that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1 and (2) directly affects such CLO.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10(a), 4.11 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
(absent manifest error), and the Borrower, the Administrative Agent, the Issuing
Lender and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.

 

121



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii) of this Section,
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations (other than to any Disqualified
Institution) to one or more Eligible Assignees (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.9, 4.10(a) or 4.11 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section (subject to the exclusions in the definitions of
“Excluded Taxes” as though it were a Lender). To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.7(b) as
though it were a Lender, provided such Participant shall be subject to
Section 11.7(a) as though it were a Lender. Each Lender that sells a
participation shall maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement;
provided that no Lender shall have any obligation to disclose any portion of
such register to any Person except to the extent such disclosure is necessary to
establish that the Loans, Commitment or other interests hereunder are in
registered form for United States federal income tax purposes.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10(a) than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 4.10(a) unless such Participant complies with Section 4.10(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

122



--------------------------------------------------------------------------------

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

(g) Notwithstanding the foregoing, no assignment may be made or participation
sold to a Disqualified Institution, and any such purported assignment or
participation shall be null and void and such Disqualified Institution shall
have no voting or other rights under this Agreement.

(h) Notwithstanding anything to the contrary contained in this Section 11.6 or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, any Affiliate
Purchaser may purchase outstanding Term Loans on the following basis:

(i) At any time, and from time to time, any Affiliate Purchaser shall have the
right to purchase, for cash, Term Loans up to an amount to be specified by the
applicable Affiliate Purchaser at a purchase price to be determined, in each
case in accordance with the Auction Procedures established for each such
purchase; provided, that (x) any Affiliate Purchaser shall be entitled to
purchase Term Loans pursuant to this Section 11.6(h) solely pursuant to an
auction managed by an Auction Manager and shall not be permitted to purchase
Term Loans in any other manner (including pursuant to secondary market
purchases), and (y) concurrently with each such purchase of Term Loans by any
Affiliate Purchaser, such Affiliate Purchaser shall transfer such Term Loans to
the Borrower for $0 consideration for cancellation.

(ii) With respect to all purchases by any Affiliate Purchaser and cancellation
by the Borrower of the Term Loans pursuant to this Section 11.6(h), such
purchases and cancellation shall not, for the avoidance of doubt, constitute
prepayments of the Loans (including, without limitation, pursuant to Section 4.1
or 4.2 hereof).

(iii) Immediately following any Affiliate Purchaser Loan Purchase, no interest
shall accrue from and after the Affiliate Purchaser Effective Date on any Term
Loans purchased by the applicable Affiliate Purchaser and, upon the contribution
of such Term Loans by such Affiliate Purchaser to the Borrower, such Term Loans
shall, without further action by any Person, be cancelled for all purposes and
no longer outstanding (and may not be resold, assigned or participated out by
the Borrower) for all purposes of this Agreement and all other Loan Documents.

 

123



--------------------------------------------------------------------------------

(iv) Any Affiliate Purchaser Loan Purchase shall be effective upon recordation
in the Register (in the manner set forth above) by the Administrative Agent.
Each assignment shall be recorded in the Register immediately following the
completion of the relevant auction conducted pursuant to the relevant Auction
Procedures. The date of such recordation of a transfer shall be referred to
herein as the “Affiliate Purchaser Effective Date.” After such assignments have
been recorded in the Register, the Affiliate Purchaser, the Borrower and such
Term Loans shall each be removed by the Administrative Agent from the Register
in their entirety. The processing and recordation fee as set forth in
Section 11.6(b)(ii)(B) hereof shall not be applicable to any Affiliate Purchaser
Loan Purchase or the concurrent assignment of Term Loans by any Affiliate
Purchaser to the Borrower, in each case consummated pursuant to this
Section 11.6(h).

(v) Each Affiliate Purchaser shall make payment of the purchase price for Term
Loans accepted for purchase pursuant to the Auction Procedures by transmitting
funds directly to the assigning Lender. Interest on such Term Loans accrued
through the Affiliate Purchaser Effective Date shall be paid to the Lender that
has assigned such Term Loans on the Affiliate Purchaser Effective Date.

(vi) The provisions of this Section 11.6(h) shall not require any Affiliate
Purchaser to offer to purchase any Term Loans.

11.7. Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or as provided in Section 4.2(f), if any
Lender (a “Benefited Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 9, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to events or proceedings of the nature referred to in
Section 9(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all

 

124



--------------------------------------------------------------------------------

deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12. Submission To Jurisdiction; Waivers. The Borrower, each Agent and each
Lender hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

125



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14. Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Secured Party (without requirement of notice to or consent of any Secured Party
except as expressly required by Section 11.1) to take any action requested by
the Borrower having the effect of releasing any Collateral or guarantee
obligations, and the Administrative Agent shall take any such action requested
by the Borrower in a timely manner, (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) or (c) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than obligations under or in respect of Hedge Agreements and
other contingent Obligations) shall have been paid in full (or cash
collateralized in a manner satisfactory to the Administrative Agent), the
Commitments have been terminated and no Letters of Credit shall be outstanding
and, except as otherwise agreed by the affected Qualified Counterparties, the
net termination liability under or in respect of, and other amounts due and
payable under, Specified Hedge Agreements at such time shall have been paid in
full or secured by a collateral arrangement satisfactory to the Qualified
Counterparty in its reasonable discretion, the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Group Member under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

 

126



--------------------------------------------------------------------------------

(c) Upon notice from the Borrower to the Administrative Agent that a Subsidiary
Guarantor shall be considered an Immaterial Subsidiary and be released from its
obligations hereunder, the Collateral related to such Subsidiary Guarantor shall
be automatically released from the Liens created by the Security Documents, such
Subsidiary Guarantor shall be automatically released from its guarantee
obligations under the Loan Documents, and such Subsidiary Guarantor shall
automatically cease to be a Loan Party. In connection with any release pursuant
to this clause (c), the Administrative Agent shall promptly execute and deliver
to the Borrower, at the Borrower’s expense, all documents that the Borrower
shall reasonably request to evidence such release.

(d) Upon notice from the Borrower to the Administrative Agent that a
Discretionary Guarantor shall be released from its obligations hereunder, the
Collateral related to such Discretionary Guarantor shall be automatically
released from the Liens created by the Security Documents, such Discretionary
Guarantor shall be automatically released from its guarantee obligations under
the Loan Documents, and such Discretionary Guarantor shall automatically cease
to be a Loan Party; provided that at the time of any such release and after
giving effect to such release, the Fair Market Value of the Investments
(determined in accordance with Section 8.6(b)) in, and Indebtedness of, such
Discretionary Guarantor would be permitted under this Agreement. In connection
with any release pursuant to this clause (d), the Administrative Agent shall
promptly execute and deliver to the Borrower, at the Borrower’s expense, all
documents that the Borrower shall reasonably request to evidence such release.

11.15. Confidentiality. Each Lender shall hold all non public information
regarding Superholdings and its Subsidiaries and their businesses identified as
such by the Borrower and obtained by such Lender pursuant to the requirements
hereof in accordance with such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower that, in any event, a Lender may make (i) disclosures of such
information to Affiliates of such Lender and to their agents and advisors (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 11.15) on a need to know basis, (ii) disclosures of
such information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein, (iii) disclosure to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Group Members received by it from any of the Agents or any Lender,
(iv) disclosure necessary in connection with the defense of any action, suit or
investigation brought against a Lender, provided, that such Lender shall make
reasonable efforts to provide the Borrower with notice of such disclosure
request so that the Borrower may seek a protective order or other appropriate
remedy, and (v) disclosures required or requested by any governmental or
regulatory agency or representative thereof, and self-regulatory organization or
representative thereof, or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender shall make reasonable efforts to notify the Borrower of any request by
any governmental agency or representative thereof or any self-

 

127



--------------------------------------------------------------------------------

regulatory organization or representative thereof (other than any such request
in connection with any examination of the financial condition or other routine
examination of such Lender by such governmental or regulatory agency) for
disclosure of any such non-public information prior to disclosure of such
information. Each Agent and Lender acknowledges that the information received
from any Loan Party or any Affiliate thereof relating to any Loan Party or any
Affiliate thereof or their respective businesses, other than any such
information that is available to such Agent or Lender on a nonconfidential basis
prior to disclosure by any Loan Party or any Affiliate thereof, may include
material non-public information concerning the Loan Parties or an Affiliate of
the Loan Parties, as the case may be.

11.16. Auction-Related Confidentiality Provisions. If Superholdings or any of
its Affiliates (“Applicant”) holds a disclosable interest of 10% or greater in
any entity which has submitted an application to participate in an auction
conducted by the FCC, the Borrower shall promptly notify the Administrative
Agent of such application, and each Lender and each Agent acknowledge and agree
that Applicant will be subject to 47 C.F.R § 1.2105(c), the Anti-Collusion rule
of the FCC (the “Anti-Collusion Rule”). In order to avoid any possible violation
of the Anti-Collusion Rule, each Lender and each Agent agree that during the
time the Anti-Collusion Rule shall apply, they shall not (a) discuss with, or
disclose in any manner to, any representative of Applicant any Bidding
Information (as hereinafter defined) pertaining to any other applicant in such
auction if such information comes to the attention of such Lender or Agent;
(b) discuss with, or disclose in any manner to, any representative of another
auction applicant Bidding Information (as hereinafter defined) pertaining to
Applicant in such auction if such information comes to the attention of such
Lender or such Agent. For purposes of this Agreement, the term “Bidding
Information” encompasses information pertaining to the markets in which an
auction applicant is eligible to bid, the bidding eligibility and/or financial
resources that an auction applicant has at any particular point in time, the
substance of the applicant’s bids or bidding strategy, information with respect
to any settlement discussions or settlement agreement pertaining to the licenses
and applicants involved in an auction, information with respect to the
post-auction market structure involving the licenses being auctioned in an
auction and any other information that could reasonable be expected to affect an
applicant’s bids or bidding strategy in, or to undermine the integrity of, an
auction.

11.17. WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

11.18. Delivery of Addenda, Joinder Agreements and 2011 Amendment Agreement.
Each Lender, by delivering to the Administrative Agent an Addendum, such
Lender’s consent to the 2011 Amendment Agreement or a Joinder Agreement, duly
executed by such Lender and funding its Term Loans and/or Revolving Loans on the
Closing Date, the Original Restatement Date or the 2011 Restatement Date, or by
funding any Incremental Term Loans, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be approved by any Agent, Required Lenders, Majority Facility
Lenders or any group of Lenders or all Lenders, as applicable, on the Closing
Date, the Original Restatement Date, the 2010 Restatement Date, the 2011
Restatement Date or the date of such funding, as applicable.

 

128



--------------------------------------------------------------------------------

11.19. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Publ. L. 107-56 (signed
into law October 26, 2001)), (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

11.20. Certain Regulatory Requirements. Any provision herein or in any other
Loan Document to the contrary notwithstanding, no Agent or Lender will take any
action pursuant to this Agreement, the Guarantee and Collateral Agreement, or
any other agreement between any Loan Party and such Agent or Lender that would
constitute or result in any de facto or de jure assignment of an FCC license or
transfer of control of any Loan Party, if such assignment of license or transfer
of control would require under then existing law (including the written rules
and regulations promulgated by, and published policies of, the FCC), the prior
approval of the FCC, without first obtaining such approval of the FCC.

11.21. Preservation of Priority. It is the intention of each of the parties
hereto that the 2010 Credit Agreement be amended and restated in its entirety
pursuant to this Agreement so as to preserve the perfection and priority of all
security interests securing indebtedness and obligations under the 2010 Credit
Agreement and that all Indebtedness and Obligations of the Borrower and the
Guarantors hereunder and under the other Loan Documents shall be secured by the
liens evidenced under the Loan Documents and that this Agreement does not
constitute a novation or termination of the obligations and liabilities existing
under the 2010 Credit Agreement (or serve to terminate Sections 4.11, 10.7 and
11.5 of the 2010 Credit Agreement or any of Borrower’s obligations thereunder
with respect to the Lenders under the 2010 Credit Agreement). The parties hereto
further acknowledge and agree that this Agreement constitutes an amendment of
the 2010 Credit Agreement made under and in accordance with the terms of
Section 11.1 of the 2010 Credit Agreement. In addition, unless specifically
amended hereby, each of the Loan Documents shall continue in full force and
effect without change. This Agreement restates and replaces, in its entirety,
the 2010 Credit Agreement; from and after the 2011 Restatement Date, any
reference in any of the other Loan Documents to the “Credit Agreement” shall be
deemed to refer to this Agreement.

[Signature Pages to 2011 Amendment Agreement to Evidence Execution Hereof]

 

129



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING LOANS, SWINGLINE LOANS AND COMMITMENT FEES

 

Pricing Level

  

Applicable Margin

for Eurodollar

Loans

  

Applicable Margin for

Base Rate Loans

  

Commitment Fee Rate

I

   2.750%    1.500%    0.500%

II

   2.500%    1.250%    0.375%

III

   2.250%    1.000%    0.250%

The Applicable Margin for Revolving Loans, Swingline Loans and the Commitment
Fee Rate shall be adjusted, based on changes in the Consolidated Senior Secured
Leverage Ratio, with such adjustments to become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which the
relevant financial statements are delivered to the Lenders pursuant to
Section 7.1 and to remain in effect until the next adjustment to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 7.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
Revolving Loans, Swingline Loans and the Commitment Fee Rate shall be adjusted
to be equal to the Applicable Margins and Commitment Fee Rate opposite the
Pricing Level determined to exist on such Adjustment Date from the financial
statements relating to such Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Senior
Secured Leverage Ratio for the relevant period is greater than 2.00 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated Senior
Secured Leverage Ratio for the relevant period is less than or equal to 2.00 to
1.00 but greater than 1.50 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated Senior
Secured Leverage Ratio for the relevant period is less than or equal to 1.50 to
1.00.



--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULE TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 17, 2011

among

METROPCS WIRELESS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Thereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

WELLS FARGO BANK, N.A.,

as Syndication Agent, and

J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Joint Book-Running Managers

 

 

This Disclosure Schedule is delivered by MetroPCS Wireless, Inc. (the
“Borrower”) simultaneously with the approval of the Third Amended and Restated
Credit Agreement, dated as of March 17, 2011 (the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto, J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC., as joint lead arranger and joint book- running managers, Wells
Fargo Bank, N.A., as syndication agent, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity and together with its successors in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.1A

EXISTING LIENS

 

1.

Uniform Commercial Code Filings.

 

ENTITY

  

JURISDICTION
(State Level)

 

SECURED PARTY

 

FINANCING
STATEMENT
NUMBER

 

FILING

DATE

 

COLLATERAL

MetroPCS Wireless, Inc.

   Delaware  

Lucent Technologies Inc.

  11220768  

09/24/01

as amended

9/19/06

as continued

9/19/06

  Telecommunications products and related materials supplied by Lucent

MetroPCS Wireless,

Inc.

   Delaware  

U.S. Bancorp

  92654397   8/18/09   Equipment – C451 A00K010017140

MetroPCS Wireless,

Inc.

   Delaware  

U.S. Bancorp

  92654405   8/18/09   Equipment – C253 A02E011014264

MetroPCS Wireless,

Inc.

   Delaware  

U.S. Bancorp

  00188106   01/19/10   Equipment – C452 A0P2011001958

MetroPCS

Michigan, Inc.

   Delaware  

U.S. Bancorp

  01096019   03/30/10   Equipment – 1 E3500 CCA819518BW; 1 E3500 CCA819518Color

 

2.

Certain Liens securing Capital Leases described in Schedule 8.2(f) attached
hereto.

 

1.1A-1



--------------------------------------------------------------------------------

SCHEDULE 3.7

EXISTING LETTERS OF CREDIT

None

 

 

3.7-1



--------------------------------------------------------------------------------

SCHEDULE 5.3

GOVERNMENTAL REQUIREMENTS

None

 

5.3-1



--------------------------------------------------------------------------------

SCHEDULE 5.4

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

None

 

5.4-1



--------------------------------------------------------------------------------

SCHEDULE 5.8

TITLE; LIENS

None, however, certain litigation claims disclosed under Section 5.6 of the
Credit Agreement may result in a claim against title to certain Properties.

 

 

5.8-1



--------------------------------------------------------------------------------

SCHEDULE 5.9

INTELLECTUAL PROPERTY

None; however, certain Group Members may be found to have put certain
Intellectual Property to infringing uses depending on the outcome of certain
litigation disclosed under Section 5.6 of the Credit Agreement.

 

 

5.9-1



--------------------------------------------------------------------------------

SCHEDULE 5.15

SUBSIDIARIES OF METROPCS, INC.

 

Entity

   Jurisdiction  of
Organization  

MetroPCS Wireless, Inc.

     Delaware   

MetroPCS AWS, LLC

     Delaware   

MetroPCS California, LLC

     Delaware   

MetroPCS Florida, LLC

     Delaware   

MetroPCS Georgia, LLC

     Delaware   

MetroPCS Massachusetts, LLC

     Delaware   

MetroPCS Michigan, Inc.

     Delaware   

MetroPCS Networks, LLC

     Delaware   

MetroPCS Networks California, LLC

     Delaware   

MetroPCS Networks Florida, LLC

     Delaware   

MetroPCS Nevada, LLC

     Delaware   

MetroPCS New York, LLC

     Delaware   

MetroPCS Pennsylvania, LLC

     Delaware   

MetroPCS Texas, LLC

     Delaware   

MetroPCS 700 MHz, LLC

     Delaware   

 

5.15-1



--------------------------------------------------------------------------------

SCHEDULE 5.19(a)

UCC FILING JURISDICTIONS

 

Entity/Debtor

  

Office

MetroPCS Wireless, Inc.

   Secretary of State-Delaware

MetroPCS AWS, LLC

   Secretary of State-Delaware

MetroPCS California, LLC

   Secretary of State-Delaware

MetroPCS Florida, LLC

   Secretary of State-Delaware

MetroPCS Georgia, LLC

   Secretary of State-Delaware

MetroPCS Massachusetts, LLC

   Secretary of State-Delaware

MetroPCS Michigan, Inc.

   Secretary of State-Delaware

MetroPCS Networks, LLC

   Secretary of State-Delaware

MetroPCS Networks California, LLC

   Secretary of State-Delaware

MetroPCS Networks Florida, LLC

   Secretary of State-Delaware

MetroPCS Nevada, LLC

   Secretary of State-Delaware

MetroPCS New York, LLC

   Secretary of State-Delaware

MetroPCS Pennsylvania, LLC

   Secretary of State-Delaware

MetroPCS Texas, LLC

   Secretary of State-Delaware

MetroPCS 700 MHz, LLC

   Secretary of State-Delaware

 

 

5.19(a)-1



--------------------------------------------------------------------------------

SCHEDULE 5.19(b)

MORTGAGE FILING JURISDICTIONS

None

 

5.19(b)-1



--------------------------------------------------------------------------------

SCHEDULE 8.2(f)

EXISTING INDEBTEDNESS

Senior Notes

 

Notes

 

 

Indenture

 

  

Amount

 

7 7/8% Senior Notes Due 2018

 

 

Dated as of September 21, 2010

 

   $1,000,000,000.

 

6 5/8% Senior Notes Due 2020

 

 

Dated as of November 17, 2010

 

   $1,000,000,000.

 

Capital Leases

 

Agreement

 

  

Aggregate Cap Lease Amount

 

Network Orders, Network License Agreements, and Purchase Orders Issued under the
Master Network Provisioning & Services Agreement and the Master Pricing & Volume
Discount Agreement between ExteNet Systems, Inc. and Borrower

 

   $33,556,785

Network Orders and Purchase Orders Issued under the Amended and Restated Master
RF Transport and Lease Agreement and Amendment To Master Network Order between
NextG Networks, Inc, Borrower and Royal Street Communications, LLC. (NKA
MetroPCS Networks, LLC)

 

   $228,289,020

 

8.2(f)-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REAFFIRMATION AGREEMENT

REAFFIRMATION AGREEMENT dated as of March 17, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among MetroPCS Communications, Inc., a Delaware corporation
(“Superholdings”), MetroPCS, Inc., a Delaware corporation (“Holdings”), MetroPCS
Wireless, Inc., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors identified on the signature pages hereto (Superholdings, Holdings,
the Borrower and the Subsidiary Guarantors, collectively, the “Reaffirming
Parties”) and JPMorgan Chase Bank, N.A., as Administrative Agent (as defined
below).

WHEREAS, the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC as joint lead arrangers and joint
book-running managers, JPMorgan Chase Bank, N.A. as administrative agent (in
such capacity, the “Administrative Agent”), and Wells Fargo Bank, N.A. as
syndication agent, have entered into that certain Amendment and Restatement
Agreement on the date hereof (the “2011 Amendment Agreement”), and agreed to,
among other things, amend and restate the Second Amended and Restated Credit
Agreement, dated as of July 16, 2010 (the “2010 Credit Agreement”), in its
entirety to be in the form of that certain Third Amended and Restated Credit
Agreement dated as of the date hereof (the “2011 Credit Agreement”), which is
attached to the 2011 Amendment Agreement;

WHEREAS, on or prior to the date hereof, the Required Lenders under the 2010
Credit Agreement approved the 2011 Credit Agreement on behalf of all Lenders by
executing the 2011 Amendment Agreement.

WHEREAS, each of the Reaffirming Parties is party to one or more of the Loan
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the 2011 Credit Agreement);

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the 2011 Credit Agreement becoming
effective and the consummation of the transactions contemplated thereby; and

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the 2011 Credit Agreement and the consummation of the
transactions contemplated thereby;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

 

EXHIBIT A-1



--------------------------------------------------------------------------------

ARTICLE I

Reaffirmation

SECTION 1.01. Reaffirmation. Each of the Reaffirming Parties hereby consents to
the 2011 Credit Agreement and the transactions contemplated thereby and hereby
confirms its respective guarantees, pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Loan Documents to which it is party (including the Guarantee and Collateral
Agreement, as amended by the 2011 Amendment Agreement), and agrees that,
notwithstanding the effectiveness of the 2011 Credit Agreement, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each of the Loan Documents to which it is a party, are not impaired or affected
in any manner whatsoever and shall continue to be in full force and effect and
shall also secure all Obligations as amended, reaffirmed and increased pursuant
to the 2011 Credit Agreement. Each of the Reaffirming Parties acknowledges that
(i) the Lenders providing Tranche B-3 Term Loans on the date hereof are
“Lenders” and “Secured Parties” for all purposes under the Loan Documents,
(ii) the Lenders providing Revolving Commitments on the date hereof are
“Lenders” and “Secured Parties” for all purposes under the Loan Documents and
(iii) the Obligations under the 2011 Credit Agreement are “Guarantor
Obligations” and “Borrower Obligations,” as applicable, under the Loan
Documents.

ARTICLE II

Miscellaneous

SECTION 2.01. Notices. All notices hereunder shall be given in accordance with
Section 11.2 of the 2011 Credit Agreement; provided, however, that for this
purpose, the address of each Reaffirming Party shall be the one specified for
the Borrower under the 2011 Credit Agreement.

SECTION 2.02. Loan Document. This Agreement is a Loan Document executed pursuant
to the 2011 Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

SECTION 2.03. Effectiveness; Counterparts. This Agreement shall become effective
on the date when (i) copies hereof which, when taken together, bear the
signatures of each of the Reaffirming Parties set forth on the signature pages
hereto and the Administrative Agent shall have been received by the
Administrative Agent (or its counsel) and (ii) the 2011 Credit Agreement has
become effective in accordance with its terms. This Agreement may not be amended
nor may any provision hereof be waived except pursuant to a writing signed by
duly authorized representatives of each of the parties hereto. This Agreement
may be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission (including by pdf) shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 2.04. No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the 2010 Credit Agreement or
discharge or release the priority of any Loan Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the 2010 Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except

 

EXHIBIT A-2



--------------------------------------------------------------------------------

to any extent modified by instruments executed concurrently herewith. Nothing in
this Agreement shall be construed as a release or other discharge of the
Borrower or any other Loan Party under any Loan Document from any of its
obligations and liabilities under the 2010 Credit Agreement or the other Loan
Documents.

SECTION 2.05. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 2.06. No Amendments. No amendments to any Loan Document are intended by
this Agreement.

[Signature Pages follow]

 

EXHIBIT A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Reaffirming Party and the Administrative Agent, for the
benefit of the Secured Parties, have caused this Agreement to be duly executed
by their respective duly authorized officers as of the day and year first above
written.

 

METROPCS COMMUNICATIONS, INC.

METROPCS, INC.

METROPCS WIRELESS, INC.

METROPCS GEORGIA, LLC

METROPCS CALIFORNIA, LLC

METROPCS MICHIGAN, INC.

METROPCS 700 MHZ, LLC

METROPCS TEXAS, LLC

METROPCS FLORIDA, LLC

METROPCS AWS, LLC

METROPCS MASSACHUSETTS, LLC

METROPCS NEVADA, LLC

METROPCS NEW YORK, LLC

METROPCS PENNSYLVANIA, LLC

METROPCS NETWORKS, LLC

METROPCS NETWORKS CALIFORNIA, LLC

METROPCS NETWORKS FLORIDA, LLC

By:

 

 

Name:

 

Roger D. Linquist

Title:

 

President and Chief Executive Officer

 

EXHIBIT A-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

Name:

 

Title:

 

 

EXHIBIT A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 7.2(a) of
the Third Amended and Restated Credit Agreement, dated as of March 17, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MetroPCS Wireless, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto, J.P. Morgan Securities LLC and
Wells Fargo Securities, LLC, as joint lead arrangers and joint book-running
managers, Wells Fargo Bank, N.A., as syndication agent and JPMorgan Chase Bank,
N.A., as administrative agent. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.

1. I am the duly elected, qualified and acting Executive Vice President and
Chief Financial Officer of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Superholdings and its Consolidated
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”). Such review did
not disclose the existence during or at the end of the accounting period covered
by the Financial Statements, and I have no knowledge of the existence, as of the
date of this Certificate, of any condition or event which constitutes a Default
or Event of Default[, except as set forth below].

4. [Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 8.18 of the Credit Agreement][During the last
Fiscal Quarter of the accounting period covered by the Financial Statements,
there were no Revolving Credit Extensions ouststanding (excluding any
outstanding Letters of Credit that have been cash collateralized in a manner
satisfactory to the Administrative Agent)].

5. [No change] [Except as otherwise disclosed to the Administrative Agent or as
otherwise disclosed in the audited consolidated financial statements of
Superholdings, no change] [The following change] in GAAP or in the application
thereof has occurred since Superholdings’ and its Consolidated Subsidiaries’
audited consolidated financial statements for the year ended December 31, 2005.
[The effect of such change on the Financial Statements is set forth below.]

6. The amount of any New Market Losses added back to Consolidated Adjusted
EBITDA in connection with any covenant calculation set forth in Section 8.2 or
8.18 of the Credit Agreement is in accordance with the definition of New Market
Losses in the Credit Agreement.

IN WITNESS WHEREOF, I execute this Compliance Certificate in my capacity as
Executive Vice President and Chief Financial Officer of the Borrower and not in
my individual capacity as of this      day of         , 201    .

 

METROPCS WIRELESS, INC.

By:

 

 

Name:

 

Title: Executive Vice President and Chief Financial Officer

 

EXHIBIT B-1



--------------------------------------------------------------------------------

Attachment 1 to Exhibit B

Financial Statements

See attached.

 

EXHIBIT B-2



--------------------------------------------------------------------------------

Attachment 2 to Exhibit B

The information described herein is as of             , 20    ,

and pertains to the period from             , 20     to             , 20    .

 

1.  

  

Consolidated Senior Secured Leverage Ratio (Section 8.18)

         

The ratio of

         

(i) Consolidated Senior Secured Indebtedness of the Borrower on such date:

  

$                            

    

To

         

(ii) Consolidated Adjusted EBITDA for the four most recent full Fiscal Quarters
for which internal financial statements are available, determined on a Pro Forma
Basis:

  

$                            

    

Ratio (i)/(ii):

         

(must not be greater than 4.0:1.0)

    

 

EXHIBIT B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF RESTATEMENT DATE CERTIFICATE

Pursuant to subsection 6.1(b) of the Third Amended and Restated Credit
Agreement, dated as of March 17, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement), among
MetroPCS Wireless, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto, J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, as joint
lead arrangers and joint book-running managers, Wells Fargo Bank, N.A., as
syndication agent and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), the undersigned [Authorized Officer]
of the Borrower hereby certifies, in his capacity as [Authorized Officer] and
not in his individual capacity, on behalf of the Borrower as follows:

1. Each of the representations and warranties made by the Borrower in the Loan
Documents to which it is a party is true and correct in all material respects on
and as of the date hereof as if made on the date hereof, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date.

2. Nothing has come to my attention, after due inquiry, to cause me to believe
that any of the reports, financial statements, certificates or other written
information furnished by or on behalf of any Group Member to the Administrative
Agent or any Lender or any of their Affiliates in connection with the
negotiation of the Credit Agreement or any other Loan Document or delivered
under the Credit Agreement or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not misleading; provided, that with respect to financial
statements other than projected financial information, the Borrower represents
only that such financial statements present fairly in all material respects the
consolidated financial condition of Superholdings as of the dates of such
financial statements; provided, further, that with respect to projected
financial information and any other projections, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time made.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof.

4. The conditions precedent set forth in Sections 6.1 of the Credit Agreement
have been or will be satisfied as of the 2011 Restatement Date except as set
forth on Schedule I hereto.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name, in his capacity
as [            ] of the Borrower and not in his individual capacity, as of the
date set forth below.

 

Name:

Title: [Authorized Officer]

Date:

 

EXHIBIT C-2



--------------------------------------------------------------------------------

Schedule I to Exhibit C

Waived Conditions Precedent

[Describe any conditions precedent waived on

Restatement Date and terms of any waiver]

 

EXHIBIT C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MORTGAGE

[Provided under a separate cover]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of March 17, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MetroPCS Wireless,
Inc., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto, J.P.
Morgan Securities LLC and Wells Fargo Securities, LLC, as joint lead arrangers
and joint book-running managers, Wells Fargo Bank, N.A., as syndication agent
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

1. The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule l hereto (the “Assignee”) agree as follows:

2. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest in the Assigned Facility, requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to section 7.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agents to take such action as agent on its behalf and to

 

EXHIBIT E-1



--------------------------------------------------------------------------------

exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agents by the terms thereof, together with such
powers as are incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to subsection
4.10(e) of the Credit Agreement; and (f) represents and warrants that it is an
Eligible Assignee.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

6. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date;
provided, that in accordance with Section 11.6(h)(iv), if the Assignee hereto is
an Affiliate Purchaser, no interest shall accrue from and after the Affiliate
Purchaser Effective Date.

7. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

EXHIBIT E-2



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption

 

Name of Assignor:                             

Name of Assignee:                             

Effective Date of Assignment:                     

 

Credit
Facility Assigned

  

Principal
Amount Assigned

  

Commitment Percentage Assigned1

   $                    .            %

         

[Name of Assignee]

 

[Name of Assignor]

By:                                                          

 

By:                                                          

Name:

 

Name:

Title:

 

Title:

 

 

1

Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

 

EXHIBIT E-3



--------------------------------------------------------------------------------

Accepted:    Consented To:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

   [METROPCS WIRELESS, INC. By: __________________________________    By:
__________________________________ Name:    Name: Title:    Title:]    [JPMORGAN
CHASE BANK, N.A., as
Administrative Agent    By: __________________________________    Name:   
Title:]

 

EXHIBIT E-4



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LEGAL OPINION OF

BAKER BOTTS L.L.P.

See execution version.

 

EXHIBIT F-1



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF TRANCHE B-1 TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$            

   New York, New York                     , 201    

FOR VALUE RECEIVED, the undersigned, MetroPCS Wireless, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
            (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
(a)                     DOLLARS ($        ), or, if less, (b) the unpaid
principal amount of the Tranche B-1 Term Loan of the Lender outstanding under
the Credit Agreement. The principal amount shall be paid in the amounts and on
the dates specified in Section 2.3 of the Credit Agreement. The Borrower further
agrees to pay interest in Dollars at such Funding Office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of the Term Loan.

This Note (a) is one of the Notes referred to in the Third Amended and Restated
Credit Agreement, dated as of March 17, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto, J.P. Morgan Securities LLC and Wells
Fargo Securities, LLC, as joint lead arrangers and joint book-running managers,
Wells Fargo Bank, N.A., as syndication agent and JPMorgan Chase Bank, N.A., as
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

EXHIBIT G-1-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

METROPCS WIRELESS, INC.

By:                                                                 

Name:

Title:

 

EXHIBIT G-1-2



--------------------------------------------------------------------------------

Schedule A to Tranche B-1 Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date    Amount of Base Rate
Loans    Amount Converted to
Base Rate Loans    Amount of Principal
of Base Rate Loans
Repaid   

Amount of Base

Rate Loans

Converted to
Eurodollar Loans

   Unpaid Principal
Balance of  Base Rate
Loans   

Notation

Made By

                                                                               
                                                                              
                                                                                
                                                                               
                                                                              
                                                                               
                                                                                
                                     

 

 

EXHIBIT G-1-3



--------------------------------------------------------------------------------

Schedule B to Tranche B-1 Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date   

Amount of
Eurodollar

Loans

  

Amount
Converted to
Eurodollar

Loans

   Interest Period
and Eurodollar
Rate  with Respect
Thereto    Amount of
Principal of
Eurodollar Loans
Repaid    Amount of
Eurodollar Loans
Converted to
Base Rate Loans    Unpaid Principal
Balance of
Eurodollar Loans   

Notation Made

By

                                                                                
                                                                               
                                                                              
                                                                               
                                                                              
                                                                               
                                                                              
                                                                             

 

 

EXHIBIT G-1-4



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF TRANCHE B-2 TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$            

  New York, New York                    , 201    

FOR VALUE RECEIVED, the undersigned, MetroPCS Wireless, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
            (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
(a)                      DOLLARS ($        ), or, if less, (b) the unpaid
principal amount of the Tranche B-2 Term Loan of the Lender outstanding under
the Credit Agreement. The principal amount shall be paid in the amounts and on
the dates specified in Section 2.3 of the Credit Agreement. The Borrower further
agrees to pay interest in Dollars at such Funding Office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of the Term Loan.

This Note (a) is one of the Notes referred to in the Third Amended and Restated
Credit Agreement, dated as of March 17, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto, J.P. Morgan Securities LLC and Wells
Fargo Securities, LLC, as joint lead arrangers and joint book-running managers,
Wells Fargo Bank, N.A., as syndication agent and JPMorgan Chase Bank, N.A., as
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

EXHIBIT G-2-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

METROPCS WIRELESS, INC.

By:

 

 

Name:

 

Title:

 

 

 

EXHIBIT G-3-2



--------------------------------------------------------------------------------

Schedule A to Tranche B-2 Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date    Amount of Base Rate
Loans    Amount Converted to
Base Rate Loans    Amount of Principal
of Base Rate Loans
Repaid   

Amount of Base

Rate Loans

Converted to
Eurodollar Loans

   Unpaid Principal
Balance of Base Rate
Loans   

Notation

Made By

                                                                               
                                                                              
                                                                                
                                                                               
                                                                              
                                                                               
                                                                                
                                     

 

 

EXHIBIT G-2-3



--------------------------------------------------------------------------------

Schedule B to Tranche B-2 Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date   

Amount of
Eurodollar

Loans

  

Amount
Converted to
Eurodollar

Loans

   Interest Period
and Eurodollar
Rate with Respect
Thereto    Amount of
Principal of
Eurodollar Loans
Repaid    Amount of
Eurodollar Loans
Converted to
Base Rate Loans    Unpaid Principal
Balance of
Eurodollar Loans   

Notation Made

By

                                                                                
                                                                               
                                                                              
                                                                               
                                                                              
                                                                               
                                                                              
                                                                             

 

 

EXHIBIT G-2-4



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF TRANCHE B-3 TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$            

  New York, New York                 , 201    

FOR VALUE RECEIVED, the undersigned, MetroPCS Wireless, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
                     (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, the principal
amount of (a)                      DOLLARS ($        ), or, if less, (b) the
unpaid principal amount of the Tranche B-2 Term Loan of the Lender outstanding
under the Credit Agreement. The principal amount shall be paid in the amounts
and on the dates specified in Section 2.3 of the Credit Agreement. The Borrower
further agrees to pay interest in Dollars at such Funding Office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of the Term Loan.

This Note (a) is one of the Notes referred to in the Third Amended and Restated
Credit Agreement, dated as of March 17, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto, J.P. Morgan Securities LLC and Wells
Fargo Securities, LLC, as joint lead arrangers and joint book-running managers,
Wells Fargo Bank, N.A., as syndication agent and JPMorgan Chase Bank, N.A., as
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

EXHIBIT G-3-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

METROPCS WIRELESS, INC.

By:

 

 

Name:

 

Title:

 

 

 

EXHIBIT G-3-2



--------------------------------------------------------------------------------

Schedule A to Tranche B-3 Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date    Amount of Base Rate
Loans    Amount Converted to
Base Rate Loans    Amount of Principal
of Base Rate Loans
Repaid   

Amount of Base

Rate Loans

Converted to
Eurodollar Loans

   Unpaid Principal
Balance of Base Rate
Loans   

Notation

Made By

                                                                               
                                                                              
                                                                                
                                                                               
                                                                              
                                                                               
                                                                                
                                     

 

 

EXHIBIT G-3-3



--------------------------------------------------------------------------------

Schedule B to Tranche B-3 Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date   

Amount of
Eurodollar

Loans

  

Amount
Converted to
Eurodollar

Loans

   Interest Period
and Eurodollar
Rate with Respect
Thereto    Amount of
Principal of
Eurodollar Loans
Repaid    Amount of
Eurodollar Loans
Converted to Base
Rate Loans    Unpaid Principal
Balance of
Eurodollar Loans    Notation Made By                                           
                                                                                
                                                                                
                                                                                
                                                                               
                                                                                
                                                                                
                                                                                
                          

 

 

EXHIBIT G-3-4



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF REVOLVING CREDIT NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$            

  

New York, New York

                  , 201    

FOR VALUE RECEIVED, the undersigned, MetroPCS Wireless, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
            (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on the Revolving
Termination Date, the principal amount of (a)             DOLLARS ($        ),
or, if less, (b) the aggregate unpaid principal amount of all Revolving Loans of
the Lender outstanding under the Credit Agreement. The Borrower further agrees
to pay interest in Dollars at such Funding Office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto. Each such endorsement
shall constitute prima facie evidence of the accuracy of the information
endorsed. The failure to make any such endorsement or any error in any such
endorsement shall not affect the obligations of the Borrower in respect of any
Revolving Loan.

This Note (a) is one of the Notes referred to in the Third Amended and Restated
Credit Agreement, dated as March 17, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto, J.P. Morgan Securities LLC and Wells
Fargo Securities, LLC, as joint lead arrangers and joint book-running managers,
Wells Fargo Bank, N.A., as syndication agent and JPMorgan Chase Bank, N.A., as
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

EXHIBIT G-4-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

METROPCS WIRELESS, INC.

By:

 

 

Name:

 

Title:

 

 

EXHIBIT G-4-2



--------------------------------------------------------------------------------

Schedule A to Revolving Credit Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date    Amount of Base Rate
Loans    Amount Converted
to Base Rate Loans    Amount of Principal
of Base Rate Loans
Repaid   

Amount of Base

Rate Loans

Converted to
Eurodollar Loans

   Unpaid Principal
Balance of Base Rate
Loans   

Notation

Made By

                                                                               
                                                                              
                                                                                
                                                                               
                                                                              
                                                                               
                                                                                
                                     

 

 

EXHIBIT G-4-3



--------------------------------------------------------------------------------

Schedule B to Revolving Credit Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date    Amount of
Eurodollar Loans    Amount
Converted to
Eurodollar Loans    Interest Period
and Eurodollar
Rate with  Respect
Thereto    Amount of
Principal of
Eurodollar Loans
Repaid   

Amount of
Eurodollar Loans
Converted to

Base Rate Loans

   Unpaid Principal
Balance of
Eurodollar Loans   

Notation Made

By

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
    

 

 

EXHIBIT G-4-4



--------------------------------------------------------------------------------

EXHIBIT G-5

FORM OF SWINGLINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$            

  

New York, New York

                 , 201    

FOR VALUE RECEIVED, the undersigned, MetroPCS Wireless, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
            (the “Swingline Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Termination Date, the principal amount of (a)             DOLLARS ($        ),
or, if less, (b) the aggregate unpaid principal amount of all Swingline Loans
made by the Swingline Lender to the Borrower pursuant to Section 3.3 of the
Credit Agreement, as hereinafter defined. The Borrower further agrees to pay
interest in Dollars at such Funding Office on the unpaid principal amount hereof
from time to time outstanding at the rates and on the dates specified in
Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed. The failure to make
any such endorsement or any error in any such endorsement shall not affect the
obligations of the Borrower in respect of any Swingline Loan.

This Note (a) is one of the Notes referred to in the Third Amended and Restated
Credit Agreement, dated as of March 17, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto, J.P. Morgan Securities LLC and Wells
Fargo Securities, LLC, as joint lead arrangers and joint book-running managers,
Wells Fargo Bank, N.A., as syndication agent and JPMorgan Chase Bank, N.A., as
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

EXHIBIT G-5-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

METROPCS WIRELESS, INC.

By:

 

 

Name:

 

Title:

 

 

EXHIBIT G-5-2



--------------------------------------------------------------------------------

Schedule A to Swingline Note

LOANS AND REPAYMENTS OF SWINGLINE LOANS

 

Date   

Amount of Base

Rate Loans

  

Amount of Principal

of Swingline Loans

Repaid

  

Unpaid Principal
Balance of Swingline

Loans

  

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                       

 

 

EXHIBIT G-5-3



--------------------------------------------------------------------------------

EXHIBIT H

[RESERVED]

 

EXHIBIT H-1



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]

 

EXHIBIT I-1



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement dated as of
March 17, 2011, among MetroPCS Wireless, Inc. (the “Borrower”), the several
banks and other financial institutions or entities from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and the other agents and parties
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 4.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(e)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

Date:                

 

, 20    

 

EXHIBIT J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement dated as of
March 17, 2011, among MetroPCS Wireless, Inc. (the “Borrower”), the several
banks and other financial institutions or entities from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and the other agents and parties
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 4.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or any of its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-BBEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

Date:                , 20    

 

EXHIBIT J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement dated as of
March 17, 2011, among MetroPCS Wireless, Inc. (the “Borrower”), the several
banks and other financial institutions or entities from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and the other agents and parties
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 4.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B)) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

Title:

 

Date:                , 20    

 

EXHIBIT J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement dated as of
March 17, 2011, among MetroPCS Wireless, Inc. (the “Borrower”), the several
banks and other financial institutions or entities from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and the other agents and parties
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

Pursuant to the provisions of Section 4.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 88 1(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881 (c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or any of its partners/members conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

Title:

 

Date:                , 20    

 

EXHIBIT J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

SECRETARY’S CERTIFICATE

MetroPCS Communications, Inc.

MetroPCS, Inc.,

MetroPCS Wireless, Inc.

and

Each of the Subsidiary Guarantors Listed on Schedule I Hereto

March     , 2011

The undersigned, Mark A. Stachiw, Executive Vice President, General Counsel and
Secretary of (a) MetroPCS Communications, Inc., a Delaware corporation
(“Superholdings”), (b) MetroPCS, Inc., a Delaware corporation (“MetroPCS”),
(c) MetroPCS Wireless, Inc., a Delaware corporation (“Wireless”), and (d) each
of the entities listed on Schedule I hereto (the “Subsidiary Guarantors”; and
collectively with Superholdings, MetroPCS and Wireless, the “Companies”), hereby
certifies, in his capacity as Secretary of the Companies and not in his
individual capacity or as an attorney, as follows on behalf of each of the
Companies in connection with the execution and delivery of, and the consummation
of the Transactions contemplated by that certain Third Amended and Restated
Credit Agreement, dated as of March     , 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement), among Wireless, the lenders
party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents and arrangers party
thereto:

1. Attached hereto as Exhibit A-1 is a true, complete and correct copy of (a) a
certificate of good standing of Superholdings, as certified by the Secretary of
State of the State of Delaware as of the date given on such certificate, and
(b) the certificate of incorporation of Superholdings, certified by the
Secretary of State of the State of Delaware, which was and is in full force and
effect on the date of adoption of the resolutions attached hereto as Exhibit C-1
and at all subsequent times through and including the date hereof. Other than as
disclosed to the Administrative Agent, the Board of Directors and the
stockholders of Superholdings have not approved any pending amendment or other
modification to such certificate of incorporation. No proceedings have been
taken or are pending regarding the possible merger, consolidation, sale of
substantially all assets and business, dissolution or liquidation of
Superholdings or threatening its existence.

2. Attached hereto as Exhibit A-2 is a true, complete and correct copy of (a) a
certificate of good standing of MetroPCS, as certified by the Secretary of State
of the State of Delaware as of the date given on such certificate, and (b) the
certificate of incorporation of MetroPCS, certified by the Secretary of State of
the State of Delaware, which was and is in full force and effect on the date of
adoption of the resolutions attached hereto as Exhibit C-2 and at all subsequent
times through and including the date hereof. Other than as disclosed to the
Administrative Agent, the Board of Directors and the stockholders of MetroPCS
have not approved any pending amendment or other modification to such
certificate of incorporation. No proceedings have been taken or are pending
regarding the possible merger, consolidation, sale of substantially all assets
and business, dissolution or liquidation of MetroPCS or threatening its
existence.

3. Attached hereto as Exhibit A-3 is a true, complete and correct copy of (a) a
certificate of good standing of Wireless, as certified by the Secretary of State
of the State of Delaware as of the date given on such certificate, and (b) the
certificate of incorporation of Wireless, certified by the Secretary of State of
the State of Delaware, which was and is in full force and effect on the date of
adoption of the resolutions attached hereto as Exhibit C-3 and at all subsequent
times through and including the date

 

EXHIBIT K-1



--------------------------------------------------------------------------------

hereof. Other than as disclosed to Administrative Agent, the Board of Directors
and the stockholders of Wireless have not approved any pending amendment or
other modification to such certificate of incorporation. No proceedings have
been taken or are pending regarding the possible merger, consolidation, sale of
substantially all assets and business, dissolution or liquidation of Wireless or
threatening its existence.

4. Attached hereto as Exhibit A-4 is a true, complete and correct copy of (a) a
certificate of good standing of each of the Subsidiary Guarantors that is a
corporation (each a “Corporate Guarantor”), as certified by the Secretary of
State of the State of Delaware as of the date given on each such certificate,
and (b) the certificate of incorporation of each Corporate Guarantor, certified
by the Secretary of State of the State of Delaware, which was and is in full
force and effect on the date of adoption of the resolutions attached hereto as
Exhibit C-4 and at all subsequent times through and including the date hereof.
Other than as disclosed to the Administrative Agent, the Board of Directors and
the stockholders of each Corporate Guarantor have not approved any pending
amendment or other modification to such Corporate Guarantor’s certificate of
incorporation. No proceedings have been taken or are pending regarding the
possible merger, consolidation, sale of substantially all assets and business,
dissolution or liquidation of any Corporate Guarantor or threatening its
existence.

5. Attached hereto as Exhibit A-5 is a true, complete and correct copy of (a) a
certificate of good standing of each of the Subsidiary Guarantors that is a
limited liability company (each an “LLC Guarantor”), as certified by the
Secretary of State of the State of Delaware as of the date given on each such
certificate, and (b) the certificate of formation of each LLC Guarantor,
certified by the Secretary of State of the State of Delaware, which was and is
in full force and effect on the date of adoption of the resolutions attached
hereto as Exhibit C-5 and at all subsequent times through and including the date
hereof. Other than as disclosed to the Administrative Agent, the management
committee and the members of each LLC Guarantor have not approved any pending
amendment or other modification to such LLC Guarantor’s certificate of
formation. No proceedings have been taken or are pending regarding the possible
merger, consolidation, sale of substantially all assets and business,
dissolution or liquidation of any LLC Guarantor or threatening its existence.

6. Attached hereto as Exhibit B-1 is a true, complete and correct copy of the
bylaws of Superholdings in effect on the date of adoption of the resolutions
attached hereto as Exhibit C-1 and at all subsequent times through and including
the date hereof.

7. Attached hereto as Exhibit B-2 is a true, complete and correct copy of the
bylaws of MetroPCS in effect on the date of adoption of the resolutions attached
hereto as Exhibit C-2 and at all subsequent times through and including the date
hereof.

8. Attached hereto as Exhibit B-3 is a true, complete and correct copy of the
bylaws of Wireless in effect on the date of adoption of the resolutions attached
hereto as Exhibit C-3 and at all subsequent times through and including the date
hereof.

9. Attached hereto as Exhibit B-4 is a true, complete and correct copy of the
bylaws of each Corporate Guarantor in effect on the date of adoption of the
resolutions attached hereto as Exhibit C-4 and at all subsequent times through
and including the date hereof.

10. Attached hereto as Exhibit B-5 is a true, complete and correct copy of the
limited liability company agreement of each LLC Guarantor in effect on the date
of adoption of the resolutions attached hereto as Exhibit C-5 and at all
subsequent times through and including the date hereof.

11. Attached hereto as Exhibit C-1 are true and correct copies of certain
resolutions adopted by the Board of Directors of Superholdings pertaining to the
Credit Agreement, the 2011 Amendment Agreement and the Reaffirmation Agreement
(the “Superholdings Current Resolutions”), and Superholdings has previously
delivered to the Existing Agent additional resolutions adopted by the Board

 

EXHIBIT K-2



--------------------------------------------------------------------------------

of Directors of Superholdings pertaining to the Loan Documents (the
“Superholdings Prior Resolutions”); the Superholdings Current Resolutions and
the Superholdings Prior Resolutions have not in any way been amended,
supplemented, modified, revoked or rescinded and remain in full force and effect
as of the date hereof (except as such Superholdings Prior Resolutions may have
been amended, supplemented or modified by the Superholdings Prior Resolutions
and the Superholdings Current Resolutions); the Superholdings Prior Resolutions
and the Superholdings Current Resolutions, collectively, are the only
resolutions of Superholdings now in force relating to the foregoing.

12. Attached hereto as Exhibit C-2 are true and correct copies of resolutions
adopted by the Board of Directors of MetroPCS pertaining to the Credit
Agreement, the 2011 Amendment Agreement and the Reaffirmation Agreement (the
“MetroPCS Current Resolutions”), and MetroPCS has previously delivered to the
Existing Agent additional resolutions adopted by the Board of Directors of
MetroPCS pertaining to the Loan Documents (the “MetroPCS Prior Resolutions”);
the MetroPCS Current Resolutions and the MetroPCS Prior Resolutions have not in
any way been amended, supplemented, modified, revoked or rescinded and remain in
full force and effect as of the date hereof (except as such MetroPCS Prior
Resolutions may have been amended, supplemented or modified by the MetroPCS
Prior Resolutions and the MetroPCS Current Resolutions); the MetroPCS Prior
Resolutions and the MetroPCS Current Resolutions, collectively, are the only
resolutions of MetroPCS now in force relating to the foregoing.

13. Attached hereto as Exhibit C-3 are true and correct copies of resolutions
adopted by the Board of Directors of Wireless pertaining to the Credit
Agreement, the 2011 Amendment Agreement and the Reaffirmation Agreement (the
“Wireless Current Resolutions”), and Wireless has previously delivered to the
Existing Agent additional resolutions adopted by the Board of Directors of
Wireless pertaining to the Loan Documents (the “Wireless Prior Resolutions”);
the Wireless Current Resolutions and the Wireless Prior Resolutions have not in
any way been amended, supplemented, modified, revoked or rescinded and remain in
full force and effect as of the date hereof (except as such Wireless Prior
Resolutions may have been amended, supplemented or modified by the Wireless
Prior Resolutions and the Wireless Current Resolutions); the Wireless Prior
Resolutions and the Wireless Current Resolutions, collectively, are the only
resolutions of Wireless now in force relating to the foregoing.

14. Attached hereto as Exhibit C-4 are true and correct copies of resolutions
adopted by the Board of Directors of each Corporate Guarantor pertaining to the
Credit Agreement, the 2011 Amendment Agreement and the Reaffirmation Agreement
(as to each, the “Corporate Guarantor Current Resolutions”), and each Corporate
Guarantor has previously delivered to the Existing Agent additional resolutions
adopted by the Board of Directors of each Corporate Guarantor pertaining to the
Loan Documents (as to each, the “Corporate Guarantor Prior Resolutions”); the
Corporate Guarantor Current Resolutions and the Corporate Guarantor Prior
Resolutions have not in any way been amended, supplemented, modified, revoked or
rescinded and remain in full force and effect as of the date hereof (except as
such Corporate Guarantor Prior Resolutions may have been amended, supplemented
or modified by the Corporate Guarantor Prior Resolutions and the Corporate
Guarantor Current Resolutions); the Corporate Guarantor Prior Resolutions and
the Corporate Guarantor Current Resolutions, collectively, are the only
resolutions of each Corporate Guarantor now in force relating to the foregoing.

15. Attached hereto as Exhibit C-5 are true and correct copies of resolutions
adopted by the management committee or the members of each LLC Guarantor
pertaining to the Credit Agreement, the 2011 Amendment Agreement and the
Reaffirmation Agreement (as to each, the “LLC Guarantor Current Resolutions”),
and each LLC Guarantor has previously delivered to the Existing Agent additional
resolutions adopted by the management committee, manager or the members of each
LLC Guarantor pertaining to the Loan Documents (as to each, the “LLC Guarantor
Prior Resolutions”); the LLC Guarantor Current Resolutions and the LLC Guarantor
Prior Resolutions have not in any way been amended, supplemented, modified,
revoked or rescinded and remain in full force and effect as of the date hereof
(except as such LLC Guarantor Prior Resolutions may have been amended,
supplemented or

 

EXHIBIT K-3



--------------------------------------------------------------------------------

modified by the LLC Guarantor Prior Resolutions and the LLC Guarantor Current
Resolutions); the LLC Guarantor Prior Resolutions and the LLC Guarantor Current
Resolutions, collectively, are the only resolutions of each LLC Guarantor now in
force relating to the foregoing.

16. Each officer of Superholdings, MetroPCS, Wireless and each Subsidiary
Guarantor who signed (a) the 2011 Amendment Agreement, (b) the Reaffirmation
Agreement and/or (c) any other instrument, agreement, certificate or document
delivered in connection with the 2011 Amendment Agreement was duly authorized to
execute and deliver such document on behalf of Superholdings, MetroPCS, Wireless
and each Subsidiary Guarantor, and the signatures of such persons appearing on
such documents are the genuine signatures of such persons. Each person listed on
the attached Schedule II has been duly elected to, and now holds, the offices of
Superholdings, MetroPCS, Wireless and each of the Subsidiary Guarantors
appearing opposite his or her name and is currently serving in each such
capacity, and the signature of each such person set forth opposite his or her
name is his or her true and genuine signature.

17. The Administrative Agent is entitled to rely on this certificate in
connection with the consummation of the transactions contemplated by the 2011
Amendment Agreement.

[Signature Page Follows]

 

EXHIBIT K-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this certificate, in my capacity as Secretary
of the Companies and not in my individual capacity or as an attorney, on behalf
of each of the Companies as of this      day of March 2011.

 

 

Mark A. Stachiw

I, Roger D. Linquist, President and Chief Executive Officer of each of the
Companies, do hereby certify that Mark A. Stachiw is on the date hereof the duly
elected or appointed, qualified and acting Executive Vice President, General
Counsel and Secretary of each of the Companies and that the signature set forth
above is his genuine signature.

IN WITNESS WHEREOF, I have hereunto set my hand this      day of March 2011.

 

 

Roger D. Linquist

 

EXHIBIT K-5



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY GUARANTORS

MetroPCS 700 MHz, LLC, a Delaware limited liability company

MetroPCS AWS, LLC, a Delaware limited liability company

MetroPCS California, LLC, a Delaware limited liability company

MetroPCS Florida, LLC, a Delaware limited liability company

MetroPCS Georgia, LLC, a Delaware limited liability company

MetroPCS Massachusetts, LLC, a Delaware limited liability company

MetroPCS Michigan, Inc., a Delaware corporation

MetroPCS Networks, LLC, a Delaware limited liability company

MetroPCS Networks California, LLC, a Delaware limited liability company

MetroPCS Networks Florida, LLC, a Delaware limited liability company

MetroPCS Nevada, LLC, a Delaware limited liability company

MetroPCS New York, LLC, a Delaware limited liability company

MetroPCS Pennsylvania, LLC, a Delaware limited liability company

MetroPCS Texas, LLC, a Delaware limited liability company

 

 

EXHIBIT K-6



--------------------------------------------------------------------------------

SCHEDULE II

INCUMBENCY2

 

Name    Entity    Offices    Signature

Roger D. Linquist    

   Superholdings   

President and Chief

Executive Officer

  

 

   MetroPCS   

President and Chief

Executive Officer

  

 

   Wireless   

President and Chief

Executive Officer

  

 

  

Each Subsidiary

Guarantor

  

President and Chief

Executive Officer

  

 

J. Braxton Carter

   Superholdings   

Executive Vice

President and Chief

Financial Officer

  

 

   MetroPCS   

Executive Vice

President and Chief

Financial Officer

  

 

   Wireless   

Executive Vice

President and Chief

Financial Officer

  

 

    

Each Subsidiary

Guarantor

  

Executive Vice

President and Chief

Financial Officer

  

 

 

 

2

Borrower to confirm, and consider adding additional signatories.

 

EXHIBIT K-7



--------------------------------------------------------------------------------

EXHIBIT A-1

CERTIFICATE OF GOOD STANDING

AND

CERTIFICATE OF INCORPORATION

OF

METROPCS COMMUNICATIONS, INC.

 

 

EXHIBIT K-8



--------------------------------------------------------------------------------

EXHIBIT A-2

CERTIFICATE OF GOOD STANDING

AND

CERTIFICATE OF INCORPORATION

OF

METROPCS, INC.

 

EXHIBIT K-9



--------------------------------------------------------------------------------

EXHIBIT A-3

CERTIFICATE OF GOOD STANDING

AND

CERTIFICATE OF INCORPORATION

OF

METROPCS WIRELESS, INC.

 

EXHIBIT K-10



--------------------------------------------------------------------------------

EXHIBIT A-4

CERTIFICATES OF GOOD STANDING

AND

CERTIFICATES OF INCORPORATION

OF

CORPORATE GUARANTORS

 

EXHIBIT K-11



--------------------------------------------------------------------------------

EXHIBIT A-5

CERTIFICATES OF GOOD STANDING

AND

CERTIFICATES OF FORMATION

OF

LLC GUARANTORS

 

EXHIBIT K-12



--------------------------------------------------------------------------------

EXHIBIT B-1

BYLAWS

OF

METROPCS COMMUNICATIONS, INC.

 

EXHIBIT K-13



--------------------------------------------------------------------------------

EXHIBIT B-2

BYLAWS

OF

METROPCS, INC.

 

EXHIBIT K-14



--------------------------------------------------------------------------------

EXHIBIT B-3

BYLAWS

OF

METROPCS WIRELESS, INC.

 

EXHIBIT K-15



--------------------------------------------------------------------------------

EXHIBIT B-4

BYLAWS

OF

CORPORATE GUARANTORS

 

EXHIBIT K-16



--------------------------------------------------------------------------------

EXHIBIT B-5

LIMITED LIABILITY COMPANY AGREEMENTS

OF

LLC GUARANTORS

 

EXHIBIT K-17



--------------------------------------------------------------------------------

EXHIBIT C-1

RESOLUTIONS

OF

METROPCS COMMUNICATIONS, INC.

 

EXHIBIT K-18



--------------------------------------------------------------------------------

EXHIBIT C-2

RESOLUTIONS

OF

METROPCS, INC.

 

EXHIBIT K-19



--------------------------------------------------------------------------------

EXHIBIT C-3

RESOLUTIONS

OF

METROPCS WIRELESS, INC.

 

EXHIBIT K-20



--------------------------------------------------------------------------------

EXHIBIT C-4

RESOLUTIONS

OF

CORPORATE GUARANTORS

 

EXHIBIT K-21



--------------------------------------------------------------------------------

EXHIBIT C-5

RESOLUTIONS

OF

LLC GUARANTORS

 

EXHIBIT K-22



--------------------------------------------------------------------------------

EXHIBIT L

Modified Dutch Auction Procedures

This Outline is intended to summarize certain basic terms of the modified Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 11.6(h) of the Credit Agreement, of which this Exhibit L is a part.
It is not intended to be a definitive list of all of the terms and conditions of
a modified Dutch auction and all such terms and conditions shall be set forth in
the applicable Auction Procedures set for each Auction (the “Offer Documents”).
Administrative Agent, the Auction Managers, any other Agent or any of their
respective Affiliates may tender Return Bids and be a participating Lender on
the same terms and conditions set forth in this Outline and the applicable Offer
Document, and such participation may not be deemed a recommendation to any
Lender to submit a Return Bid or to take part in this or any other offer.
Capitalized terms not otherwise defined in this Outline have the meanings
assigned to them in the Credit Agreement.

Summary. Any Affiliate Purchaser may conduct one or more Auctions in order to
purchase Term Loans of all tranches or any individual tranche of Term Loans at
its sole discretion. No Auction may be commenced for a tranche of Term Loans if
any other Auction has been previously commenced for the same tranche of Term
Loans and not yet completed, terminated or expired. Two separate Auctions for
the same tranche of Term Loans may not be commenced on the same day.

Notice Procedures. In connection with each Auction, the Affiliate Purchaser will
notify the applicable Auction Manager (for distribution to all Lenders) prior to
1:00 p.m. New York time on the date on which the Affiliate Purchaser proposes to
commence such Auction of the Term Loans that will be the subject of the Auction
(an “Auction Notice”). Each Auction Notice shall contain (i) the maximum
principal face amount of Term Loans the Affiliate Purchaser is willing to
purchase in the Auction (the “Auction Amount”), which shall be no less than
$5,000,000 or an integral multiple of $500,000 in excess of thereof; (ii) the
range of discounts to par (the “Discount Range”), expressed as a range of prices
per $1,000 (in increments of $5), at which the Affiliate Purchaser would be
willing to purchase Term Loans in the Auction; (iii) the applicable tranche or
tranches of Term Loans the Affiliate Purchaser is willing to purchase in the
Auction; and (iv) the date on which the Auction will conclude, on which date
Return Bids (defined below) will be due by 1:00 p.m. New York time, as such date
and time may be extended (such time, the “Expiration Time”) for a period not
exceeding ten (10) Business Days upon notice by the Affiliate Purchaser to the
applicable Auction Manager not less than 24 hours before the original Expiration
Time; provided, however, that only one extension per Auction shall be permitted.
An Auction shall be regarded as a “Failed Auction” in the event that either
(x) the Affiliate Purchaser withdraws such Auction in accordance with the terms
hereof or (y) the Expiration Time occurs with no Return Bids having been
received. In the event of a Failed Auction, the Affiliate Purchaser shall not be
permitted to deliver a new Auction Notice prior to the date occurring three
(3) Business Days after such withdrawal or Expiration Time, as the case may be.

Reply Procedures. In connection with any Auction, each Lender holding Term Loans
of the applicable tranche or tranches wishing to participate in such Auction
shall, prior to the Expiration Time, provide the applicable Auction Manager with
a notice of participation (the “Return Bid”) which shall specify (i) a discount
to par that must be expressed as a price per $1,000 (in increments of $5) of
Term Loans (the “Reply Price”) within the Discount Range and (ii) the principal
amount of Term Loans of the applicable tranche or tranches, in an amount not
less than US$1,000,000 (or such lesser amount as shall constitute the aggregate
amount of the

 

EXHIBIT L-1



--------------------------------------------------------------------------------

Term Loans of such tranche of the assigning Lender), that such Lender is willing
to offer for sale at its Reply Price (the “Reply Amount”); provided, that Lender
may submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the relevant tranche of Term Loans held by such Lender. Lenders
may only submit one Return Bid per Auction but each Return Bid may contain up to
three component bids, each of which may result in a separate Qualifying Bid (as
defined below) and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held by the
applicable Auction Manager, the Affiliate Purchaser Assignment Agreement in the
form included in the Offer Document. The Affiliate Purchaser will not have any
obligation to purchase any Term Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price.

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the applicable Auction Manager, such Auction Manager, in consultation with the
Affiliate Purchaser, will calculate the lowest purchase price (the “Applicable
Threshold Price”) for the Auction within the Discount Range for the Auction that
will allow the Affiliate Purchaser to complete the Auction by purchasing the
full Auction Amount (or such lesser amount of Term Loans for which the Affiliate
Purchaser has received Return Bids within the Discount Range). The Affiliate
Purchaser shall purchase Term Loans from each Lender whose Return Bid contains a
Reply Price that is equal to or less than the Applicable Threshold Price (each,
a “Qualifying Bid”). All principal amounts of Term Loans included in Return Bids
received at a Reply Price that is equal to or lower than the Applicable
Threshold Price will be purchased at the applicable Reply Price up to the
Applicable Threshold Price, subject to proration as described below.

Proration Procedures. All Term Loans of the relevant tranche offered in Return
Bids (or, if applicable, any component bid thereof) constituting Qualified Bids
at or lower than the Applicable Threshold Price will be purchased at the
applicable Reply Price up to the Auction Amount; provided that if the aggregate
principal amount of all Term Loans for which Qualifying Bids have been submitted
in any given Auction at or lower than the Applicable Threshold Price would
exceed the Auction Amount, then the Affiliate Purchaser shall purchase the Term
Loans tendered by the Lenders below the Applicable Threshold Price first, and
then to the extent of the remaining amounts under the Auction Amount, the
Affiliate Purchaser will purchase the Term Loans tendered by the Lenders at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount up to the Auction Amount. No Return Bids (or
any component thereof) will be accepted above the Applicable Threshold Price.

Notification Procedures. The applicable Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet site (including an IntraLinks or such other electronic
workspace reasonably acceptable to the Borrower) in accordance with such Auction
Manager’s standard dissemination practices by 4:00 p.m. New York time on the
same Business Day as the date the Return Bids were due. The applicable Auction
Manager will insert the amount of Term Loans to be assigned and the applicable
settlement date onto each applicable Affiliate Purchaser Assignment Agreement
received in connection with a Qualifying Bid. Upon request of the submitting
Lender, the applicable Auction Manager will promptly return any Affiliate
Purchaser Assignment Agreement received in connection with a Return Bid that is
not a Qualifying Bid.

 

EXHIBIT L-2



--------------------------------------------------------------------------------

Additional Procedures. Once initiated by an Auction Notice, the Affiliate
Purchaser may withdraw an Auction only in the event that, as of such time, no
Return Bid has been received by the applicable Auction Manager, provided that
the Affiliate Purchaser’s obligation to purchase Term Loans from any Lender
shall be conditioned on (i) such Lender making the representations and
warranties set forth in the Affiliate Purchaser Assignment Agreement and
(ii) there being no pending actions, suits or proceedings pending or threatened
in writing that seek to enjoin such Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Return Bid, such Lender will not have
any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the applicable Auction Manager may not be modified, revoked,
terminated or cancelled by a Lender. However, an Auction may become void if the
conditions to the purchase of Term Loans by the Affiliate Purchaser required by
the terms and conditions of Section 11.6(h) of the Credit Agreement are not met.
The purchase price for each Affiliate Purchaser Loan Purchase shall be paid
directly by the Affiliate Purchaser, in each case directly to the respective
assigning Lender on a settlement date as determined by the applicable Auction
Agent in consultation with the Borrower (which shall be no later than five
(5) Business Days after the date Return Bids are due).

 

EXHIBIT L-3



--------------------------------------------------------------------------------

Annex A to Exhibit L

AUCTION NOTICE

[Affiliate Purchaser Letterhead]

[Auction Manager]

Attention: [            ]

Fax No.: [            ]

Email: [            ]

    Re: Loan Auction

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 17, 2011 (as amended from time to time, the “Credit
Agreement”), by and among MetroPCS Wireless, Inc., the lenders party thereto
from time to time, JPMorgan Chase Bank, N.A, as administrative agent, and the
other agents named therein. Capitalized terms used but not defined herein have
the meanings given to such terms in the Credit Agreement.

[NAME OF ASSIGNOR] (the “Purchaser”) hereby gives notice to the Lenders that it
desires to conduct the following Auction:

 

  •  

Auction Amount: $[                    ]

 

  •  

Discount Range: Not less than $[        ] nor greater than $[        ] per
$1,000 principal amount of Term Loans.

The Purchaser acknowledges that this Auction Notice may not be withdrawn other
than in accordance with the Auction Procedures. The Auction shall be consummated
in accordance with the Auction Procedures with each Return Bid due by 1:00 p.m.
(New York time) on [                    ].

 

Very truly yours,

[NAME OF ASSIGNOR]

By:

  

 

  

Name:

 

EXHIBIT L-A-1



--------------------------------------------------------------------------------

Annex B to Exhibit L

RETURN BID

[Auction Manager]

Attention: [            ]

Fax No.: [            ]

Email: [            ]

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 17, 2011 (as amended from time to time, the “Credit
Agreement”), by and among MetroPCS Wireless, Inc., the lenders party thereto
from time to time, JPMorgan Chase Bank, N.A, as administrative agent, and the
other agents named therein. Capitalized terms used but not defined herein have
the meanings given to such terms in the Credit Agreement.

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid:1

 

Reply Price

(price per $1,000)

   Reply Amount

                    US$             

                            US$            

                    US$             

                            US$            

                    US$             

                            US$            

The purchase price of any Term Loans that are assigned pursuant to an Affiliate
Purchaser Assignment Agreement is requested to be disbursed to the undersigned
Lender’s account with              (Account No.                     ).

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Affiliate Purchaser Assignment Agreement, to be held in escrow
by the Auction Manager, obligates the Lender to sell the entirety or its pro
rata portion of the Reply Amount in accordance with the Auction Procedures, as
applicable.

 

Very truly yours,

[Name of Lender]

By:

 

 

  Name:

  Title:

 

 

1

Lender may submit up to [three] component bids but need not submit more than
one. The sum of Lender’s bid(s) may not exceed the aggregate principal face
amount of Term Loans held by it.

 

EXHIBIT L-B-1



--------------------------------------------------------------------------------

Annex C to Exhibit L to

Credit Agreement

AFFILIATE PURCHASER ASSIGNMENT AND ACCEPTANCE

This Affiliate Purchaser Assignment and Acceptance (the “Assignment”) is dated
as of the Affiliate Purchaser Assignment Effective Date set forth below and is
entered into by and between [Insert name of Assignor] (the “Assignor”) and [NAME
OF ASSIGNOR] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Standard Terms and Conditions set forth in Annex 1
attached hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Affiliate Purchaser Assignment
Effective Date inserted by the Auction Manager as contemplated in the Auction
Procedures, Assignor’s interest in and to all of the Assignor’s rights and
obligations under the Credit Agreement and any other documents or instruments
delivered pursuant thereto that represents the amount and percentage interest
identified below of all of the Assignor’s outstanding rights and obligations
under the facility identified below (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and the Credit Agreement, without representation or warranty
by the Assignor.

 

1.  

  

Assignor:

    

 

  

2.

  

Assignee:

    

 

  

3.

  

Borrower:

    

METROPCS WIRELESS, INC.

4.

  

Administrative Agent:

    

JPMorgan Chase, N.A.

5.

  

Credit Agreement:

    

The Third Amended and Restated Credit Agreement, dated as of March 17, 2011 (as
amended from time to time, the “Credit Agreement”), by and among MetroPCS
Wireless, Inc., the lenders party thereto from time to time, JPMorgan Chase
Bank, N.A, as administrative agent, and the other agents named therein.

6.

  

Assignor’s Interest under the Credit Agreement:

 

Facility  

Aggregate Principal Face Amount of

Term Loans of Assignor

 

Percentage of Term Loans

of Assignor1

Tranche B-1 Term Loans

  $                                             %

Tranche B-2 Term Loans

  $                                             %

Tranche B-3 Term Loans

  $                                             %

 

7.

Assigned Interest:

 

 

1

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder. To be completed by Assignor.

 

EXHIBIT L-C-1



--------------------------------------------------------------------------------

List below the Term Loans to be assigned by Assignor to Assignee subject to the
terms and conditions of the Auction, including, without limitation, the pro rata
reduction procedures set forth in the Auction Procedures.

 

Tranche  

Reply Price with

respect to Term

Loans being tendered

to Assignee (price per

$1,000 principal

amount)2

 

Reply Amount

(principal face amount

of Term Loans to be

Assigned to Assignee

at relevant Reply Price)

(subject to pro rata

reduction)3

 

Pro Rated Principal

Face Amount of

Term Loans Assigned4

 

Percentage Assigned

of Term Loans5

            $                       $                      
$                                            %               $              
         $                       $                                             %
            $                        $                       $              
                              %

Affiliate Purchaser Assignment Effective Date:             , 20     [TO BE
INSERTED BY AUCTION MANAGER AND WHICH SHALL BE THE AFFILIATE PURCHASER
ASSIGNMENT EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

 

2

To be completed by Assignor.

3

To be completed by Assignor. The sum of Lender’s Reply Amount(s) may not exceed
the aggregate principal face amount of Term Loans held by it.

4

To be completed by the Auction Manager, if necessary, based on the proration
procedures set forth in the Auction Procedures.

5

To be completed by the Auction Manager to at least 9 decimals as a percentage of
the Term Loans of all Lenders thereunder.

EXHIBIT L-C-2



--------------------------------------------------------------------------------

8. Notice and Wire Instructions:

 

ASSIGNOR:

 

[NAME OF ASSIGNOR]

 

     

ASSIGNEE:

 

[NAME OF ASSIGNEE]

Notices:

     

Notices:

  

 

 

        

 

  

 

        

 

  

 

        

 

  

Attention:

        

Attention:

  

Telecopier:

        

Telecopier:

 

with a copy to:

     

with a copy to:

  

 

 

        

 

  

 

        

 

  

 

        

 

  

Attention:

        

Attention:

  

Telecopier:

        

Telecopier:

Wire Instructions:

9. The Assignor acknowledges and agrees that (i) tenders of the Term Loans will
constitute a binding agreement between the Assignor and the Assignee in
accordance with the terms and conditions of the Auction Procedures and the
Credit Agreement; (ii) validly tendered Term Loans will be deemed to have been
accepted by the Assignee to the extent such Term Loans are part of a Qualifying
Bid upon notification by the Auction Manager to the Assignor that such Term
Loans are part of a Qualifying Bid (subject to applicable proration in
accordance with the terms and conditions of the Auction); and (iii) it does not
have any withdrawal rights with respect to any tender of its Term Loans.

Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Term Loans to be assigned by the Assignor to the
Assignee, the Assignor hereby irrevocably constitutes and appoints the Auction
Manager as the true and lawful agent and attorney-in-fact of the Assignor with
respect to such Term Loans, with full powers of substitution and revocation
(such power of attorney being deemed to be an irrevocable power coupled with an
interest) to complete or fill-in the blanks in this Assignment and deliver the
completed Assignment to the Assignee and the Assignor.

[Signature page follows]

EXHIBIT L-C-3



--------------------------------------------------------------------------------

The Assignor acknowledges and agrees that tenders of its Term Loans pursuant to
the Auction Procedures constitute the Assignor’s acceptance of the terms and
conditions (including the proration procedures) contained in the Auction
Procedures, the Credit Agreement and this Assignment.

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

Title:

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

Title:

 

 

Accepted:

[                                                                
                 ]

as Auction Manager

By:

 

 

Name:

 

Title:

 

EXHIBIT L-C-4



--------------------------------------------------------------------------------

ANNEX 1 to EXHIBIT L

STANDARD TERMS AND CONDITIONS FOR AFFILIATE PURCHASER

ASSIGNMENT AND ACCEPTANCE

 

1.

The Assignor (a) makes no representation or warranty, and assumes no
responsibility, with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the interest being assigned by it hereunder,
(ii) the interest being assigned by the Assignor hereunder is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Affiliate Purchaser Assignment and Acceptance and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches any Notes held by it evidencing the Assigned Facilities and if the
Assignor has retained any interest in the Assigned Facility, requests that the
Administrative Agent exchange the attached Notes for a new Note or Notes payable
to the Assignor, in each case in amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Affiliate Purchaser Assignment Effective Date).

 

2.

The Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment; and (b) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it.

 

3.

From and after the Affiliate Purchaser Assignment Effective Date, (a) the
Assignee shall be a party to the Credit Agreement bound by the provisions
thereof until such time as the Term Loans assigned hereunder are contributed to
the Borrower for cancellation, which shall be deemed to occur automatically
without further action by any Person on the Affiliate Purchaser Assignment
Effective Date, and (b) the Assignor shall, to the extent provided in this
Affiliate Purchaser Assignment and Acceptance, relinquish its rights (including
the right to receive interest on the Term Loans assigned hereunder) and be
released from its obligations under the Credit Agreement.

 

4.

This Assignment shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment.

 

5.

This Assignment shall be governed by and construed and interpreted in accordance
with the law of the State of New York.

EXHIBIT L-1-1